Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 1 of 174




            COMPOSITE EXHIBIT A
               Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 2 of 174


Filing # 86796279 E-Filed 0312112019 11:50:52 PM

  FORM 1.997. CIVIL COVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
  or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
  Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
  completion.)


                    CASE STYLE
                                              IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT,
                                                  IN AND FOR LEON COUNTY, FLORIDA




                                                                        Case No        2019 CA000697
                                                                        Judge
  CHRISTINA WORLEY
   Plaintiff
                   vs.
  FLORIDA DEPARTMENT OF CORRECTIONS. CENTURION OF FLORIDA LLC
  Defendant


       II.          TYPE OF CASE

                                                                                  n    Non-homesteadresidentialforeclosure
             I  Condominium                                                            $250,00 or more
             fl Contracts and indebtedness                                        tr   Other real property actions $0 - $50,000
             EI Eminent domain                                                    n    Other real property actions $50,001 - $249,999
               !Auto negligence                                                   n    Other real property actions $250,000 or more
               nNegligence - other
                   n  Business governance                                         tr   Professionalmalpractice
                   n  Business torts                                                     tr     Malpractice   - business
                   n     Environmentalffoxictort                                         !      Malpractice   - medical
                   n    Third party indemnification                                      n      Malpractice   - other professional
                   n    Construction defect                                       X    Other
                   n    Mass tort                                                        tl    AntitrusVTradeRegulation
                   !    Negligent security                                               tr    Business Transaction
                   n    Nursing home negligence                                          n     Circuit Givil - Not Applicable
                   n    Premises liability - commercial                                  n     Constitutionalchallenge-statuteor
                                                                                               ordinance
                   n    Premises liability - residential
                                                                                         n     Constitutionalchallenge-proposed
               n   Products liability
                                                                                               amendment
               !   Real Property/Mortgage foreclosure
                                                                                         []    Corporate Trusts
                   -    Commercial foreclosure $0 - $50,000
                                                                                         X     Discrimination-employmentorother
                   n    Commercial foreclosure $50,001 - $249,999
                                                                                         n     lnsurance claims
                    n   Commercial foreclosure $250,000 or more
                                                                                         n     lntellectual property
                   tr   Homestead residential foreclosure $0 - 50,000
                                                                                         n     Libel/Slander
                   n    Homestead residential foreclosure $50,001 -
                                                                                         n     Shareholder derivative action
                        $249,999
                   n    Homestead residential foreclosure $250,000 or
                                                                                         !     Securitieslitigation
                        more                                                             n     Trade secrets
                   n    Non-homestead residential foreclosure $0 -                       tl    Trust litigation
                        $50,000
                   n    Non-homestead residentialforeclosure
                        $5o,oo1 - $249,999
        Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 3 of 174




                                                      COMPLEX BUSINESS COURT

        This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
        Administrative Order. Yes tr No X


        llt      REMEDIES SOUGHT (check all that apply):
                     A Monetary;
                     X Non-monetary declaratory or injunctive relief;
                     X Punitive

        IV      NUMBER OF CAUSES OF AGTION:                (    )
                (Specify)


                1




        V       IS THIS CASE A CLASS ACTION LAWSUIT?
                    n    Yes
                    XNo
        VI      HAS NOTICE OF ANY KNOWN RELATED GASE BEEN FILED?
                    XNo
                    tr   Yes   -   lf "yes" list all related cases by name, case number and court:




        vil.    IS JURY TRIAL DEMANDED IN COMPLAINT?
                     X Yes
                     nNo


I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administration Z.qZs.

Signature s/ Marie A    Mattox         FL Bar No.: ?39685
          Attorney or   party                                                  (Bar number, if attorney)

        Marie A Mattox               03/21t2019
                (Type or print name)                                              Date
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 4 of 174

Filing # 86796279 E-Filed 0312112019 l1:50:52 PM


                                                              IN TI{E CIRCUIT COURT OF THE
                                                              SECOND JUDICIAL CIRCUIT IN AND
                                                              FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,                                     CASE NO: 19-CA- 2019 CA 000697
                                                              FLORIDA BAR NO. 0739685
                Plaintiff,

        v

        F'LORIDA DEPARTMENT OF
        CORRECTIONS and CENTURION OF
        FLORIDA,LLC,

                Defendants.



                                                    COMPLAINT

                Plaintiff, CHRISTINA WORLEY, sues Defendant, FLORIDA DEPARTMENT OF

        CORRECTIONS and CENTUzuON OF FLORIDA,LLC, and alleges as follows:

                                            NATURE OF THE ACTION

                1.      This action is pursuant to $ 1 12.3187, Florida Statutes (Florida's Public Employee

        Whistleblower Act), $ 448,101 et seq., Florida Statutes (Florida's Private Employee

        Whistleblower Act), and Chapter 760, Florida Statutes.

                2.      This is an action for damages in excess of Fifteen-Thousand ($15,000.00) Dollars,

        exclusive of attorney's fees and costs.

                                                       PARTIES

                3.      At all times material hereto, Plaintiff, CHRISTINA WORLEY,      has been a resident

        of the State of Florida and was employed by Defendant, Plaintiff is a nember of a protected class

        because of her gender and because she reported unlawful conduct and was subjected to retaliation

        thereafter. Accordingly, Plaintiff is sui juris.
   Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 5 of 174




        4.      At all times material hereto, Defendant, FLORIDA DEPARTMENT OF

CORRECTIONS ("Defendant DOC"), has been organized and existing under the laws of the

State of Florida,   At all times pertinent to this action, Defendant   has been an "employer" as that

term is used under the applicable laws identifled above. Defendant was Plaintifl's employer as               it

relates to these claims,

        5.      At all times material hereto, Defendant, CENTURION OF FLORIDA, LLC

("Defendant Centurion"), has been organized and existing under the laws of the State of Florida.

At all times pertinent to this action, Defendant has been an "employer"      as that term is used under


the applicable laws identified above. Defendant was        Plaintiff s employer   as   it relates to these

claims. Def'endant Centurion entered into a contractual agreement with Defendant DOC to

provide comprehensive health care selices.

                                    CONDITIONS PRECEDENT

       6.      Plaintiff has satisfied all conditions precedent to bringing this action in that

Plaintiff filed a charge of discrimination with the Florida Commission on Human Relations and

with the EEOC. This action is timely filed thereafter,

                           STATEMENT OF THE ULTIMATE FACTS

       7.      Plaintiff began her ernployment with Defendants DOC and Centurion in May 2016

and held the position of Registered Nurse at Defendant DOC's Northwest Florida Reception

Center at the time of her wrongful termination on December 29,2077.

       8,      Plaintiff was subjected to   a   hostile u.ork environment, disparate treatmento

different terms and conditions of employment, and was held to a different standard because of her

gender (female) and was the    victim of retaliation after her reporting. Moreover, Plaintiff reported

Defendants' actual or suspected violations of laws, rules andlor regulations and/or malfeasance,




                                                     2
     Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 6 of 174




misfeasance, and gross misconduct and was subject to further retaliation leading up to her

wrongful termination.

          9,            The mistreatment came at the hands of specifically but not limited to Director   of

Nursing ("DON") Brandi Blocker, Health Services Administrator Tara Johnson, and Human

Resource Direction Sara Brus.

          10.           In July 2017, Plaintiff reported to DON Blocker that an inmate was not receiving

appropriate        me   dical carc given the severity of his medical condition. Plaintiff subsequently filed a

complaint with Defendant reporting the actual and/or suspected violations of laws, rules and/or

re   gulations andior misfeasance, malfeasance, and/or gross misconduct.

          1   1,        Specifically, in or around lune 2017 , an inmate housed with Defendant was sent to

an outside hospital and placed on          life support, On June 76,2017 , Defendant was notified that said

inmate would not be transferred back to Defendant, but rather a separate DOC facility that was

more equipped to handle the inmate's medical conditions. However, on June 77,2077, Plaintiff

was notified by DON Blocker that said inmate would be returning to Defendant's care at the

same institution, As such, Plaintiff and her co-workers attempted to get all patient supplies

needed for this inmate's medical condition; however, Defendant did not have the appropriate

supplies available. Plaintiff subsequently reported to DON Blocker that Defendant, at the existing

facility, would not be able to adequately care for this inmate, Nevertheless, Defendant accepted

the inmate back even without the proper medical supplies and equipment,

          12.           Upon the inmate's arrival back at the facility, RN Bahillo assessed the patient and

again determined that Defendant did not have the adequate equipment or staff to appropriately

care for the inmate. Nevertheless, Dr, Lay, who had never seen nor medically treated the patient,

called RN Bahillo and stated that Defendant would accept the inmate. The following Monday, the

inmate died after suffering from an elevated temperature with no IV pain medication and/or

                                                          3
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 7 of 174




sedation since he was discharged from the outside hospital. The inmate died in an open bay being

observed by other inmates walking in and out.

        13,      On July 3,2017, Plaintiff submitted an official report to Human Resources

detailing the inadequate care provided to said inmate and the gross misconduct that was

performed by Defendants. Moreover, Plaintiff reported further misconduct by way of Defendants'

unsafe work environment for its medical personnel including specifically without limitation

inmate stabbings, inmates assaulting security, runtors of riots, and lack of medical personnel.

However, Plaintiff never received a response from anyone within Defendants regarding her

reporting,

        14   .   On Novemb er 7I , 2017, Plaintifl'was working in the Infirmary on the 7 am to 7

pm shift. One of the jnmates in the open infirmary bay kept displacing his catheter, lying naked,

and kept calling for   Plaintiff to repeatedly fix his catheter. After this had happened multiple
                                                            o'masturbate" this inmate,
times, Plaintiff realized she was being forced to virtually                            by repeatedly

having to touch his penis each time said inmate intentionally displaced his catheter.

        15.      Said inmate told other patients he was having Plaintiff "masturbate" him when

Plaintiff was not in the area,   as   told to Plaintiff by a co-worker.

        16.      The following day, Plaintiff reported the incident to DON Blocker. In telling DON

Blocker, and writing a report about it, Plaintifls expectation was that the inmate would be

disciplined and placed in confinement. This would have been customary to Defendant DOC's

policy which stated when an inmate crossed boundaries with lewd and lascivious exposure, or

attempt to establish any inmate relationship with staff; they       -   the inmate(s)   -   are moved,

        17.      However, the inmate in question was not disciplined and/or placed in confinement.

Instead, in evidence of retaliation for her reporting, Plaintiff was forced to move locations three




                                                       4
   Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 8 of 174




(3) separate times. Moreover, multiple employees within Defendant refused to assist Plaintiff

with her work duties.

          18.   Plaintiff pleaded with administration for help, as she was traumatized and suffered

from nightmares, flashbacks, and excessive anxiety. However, Health Administrator Tara

Johnson refused to talk to Plaintiff about the issues that Plaintiff has addressed above.

          19.   DON Blocker told Plaintiff she did not know what Plaintiff wanted, and HR

Director Sara Brus told Plaintiff she did not believe her, Plaintiff contends she should have bccn

referred to EAP for counseling due to the incident with the inmate referenced above, However,

Defendant failed to follow proper procedures, resulting in continued mistreatment towards

Plaintill-.

         20.    Thereafter, Plaintil'f again reported actual or suspected violations of laws, rules

and/or regulations and/or misfeasance, malfeasance, and/or gross misconduct by Defendants

regarding specifically but not limited to negligent and inadequate medical care and safety

concerns for the staff in the Medical Service Building within Defendant DOC. Plaintiff

repeatedly reported these issues internally to Don Blocker, Health Services Administrator

Johnson, HR Director Brus, and DOC Warden Maddox.

         21.    On November 74,2017 Plaintiff was called into an inquiry with Warden Maddox

regarding Plaintiff reporting violations of one or more laws, rules, and/or regulations andlor

misfeasance, malfeasance andlor gross misconduct. Specifically, Plaintiff reported safety issues

regarding several inmates housed within the Defendant DOC. By way of example, inmates

regularly engaged in hostile behavior by way of verbal altercations towards Defendants'

employees, However, Defendants did not take any corrective action,

         22.    On November 16,2077, Plaintiff filed a written complaint regarding the ongoing

violations of laws, rules andlor regulations and/or misfeasance, malfeasance, and/or gross

                                                  5
   Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 9 of 174




misconduct. Specifically, Plaintiff outlined the dates that inmate incidents had occurred with no

corective action, and identified herself as a whistleblower due to her growing safety concerns,

Moreover, Plaintiff reported that inmates routinely heard radio communications announcing

critical staff levels and regularly ran the control panel in Defendant DOC's officer stations, which

were direct violations of Defendant DOC's policies and procedures.

        23.        On December 26,2017,Plaintiff was called into a second inquiry with Warden

Maddox regarding her reporting. Plaintiff disclosed further acts of Defendants' violations among

the medical staff. Three (3) days later, Plaintiff was fired.

        24.        On December 29,2077,Plaintiff was wrongfully terminated by Defendant using a

twisted version of events that Plaintiff was asked to report to Medical Director Lay and Warden

Maddox.

        25.        Thus, in retaliation for filing her internal complaint, for reporting actual and/or

suspected violations of laws, rules and/or regulations andlor malfeasance, misfeasance and/or

gross misconduct, participating in an investigation and/or inquiry, and in continued disparate

treatnrent due to her gender, Plaintiff was wrongfully terminated on December 29,2077           .




        26.        Plaintiff has retained the undersigned counsel(s) to represent her interests in this

cause and is obligated to pay a fee fbr these services. Def-endant should be made to pay said f'ee,

along with costs incurred in connection with this action, under applicable law.

                                         COUNT I
                     PUBLIC EMPLOYEE WHISTLEBLOWER RETALIATION
                                 (Claim against Defendant DOC)

        27.        Plaintiffrealleges and incorporates by reference paragraphs 1 through 26, as ifset

forth in their entirety herein.

        28,        This Count sets forth a claim on behalf of Plaintiff against Defendant DOC

pursuant to   $1   12.3187, Florida Statutes.

                                                     6
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 10 of 174




        29.      As stated more specifically herein in parl above, Plaintiff reported and disclosed,

verbally and in writing, violations of law, rules or regulations, mismanagement, malfeasance,

misfeasance, gross waste of public funds andlor gross neglect of duty committcd by one (1) or

m.ore employees, agents or independent contractors        of Def'endant to persons both inside and

outside of her nonnal chain-of- command, and to others having the authority to investigate,

police, manage and, otherwise, remedy the violations that he reporled.

        30.      After reporting these matterso opposing illegal activities, and/or participating in

inquiries, investigations, hearings, or other agency inquiries, as related in part above, Plaintiff

became the unwitting victim of retaliatory actions, as set forth in part above.

        31.      Plaintifl's adverse treatment, including her termination, was a direct and/or

proximate adverse result of her reporting/opposing violations of laws, rules or regulations, of her

reporting malfeasance, misfeasance or gross misconduct, and/or of her parlicipating in

investigations, hearings or other inquiries, as chronicled in part above.

        32.      The actions of all of the employees and/or agents of Defendant who affected

Plaintiff s relationship with Defendant adversely did so at least in part in retaliation against her

for her "whistleblowing" activities.

        33.      As a direct andlor proximate result of the actions taken against her by Defendant

Plaintiff has suffered injury, including, but not limited to, past and future wage losses, and other

tangible and intangible damages. These damages have occurred in the past, are occurring at

present, and   will likely continue on into the future,

                                          COUNT II
                      VIOLATION OF SECTION 448.102, FLORIDA STATUTES
                              (Claim against Defendant Centurion)

       34        Paragraphs 1 through 26 are realleged incorporated herein by reference.

       35        This is an action brought under $ 448.107 et seq.,Florida Statutes.

                                                    7
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 11 of 174




        36,      As set forth in greater detail above, during the course o1'Plaintiff s employment,

she objected to certain practices of Defendant that were in violation of state and/or federal laws,

rules andlor regulations andlor she reasonably and objectively bclieved they were in violation of

same

        37   .   After Plaintiff objected, Defendant terminated her,

        38,      Plaintiff was temrinated because she disclosed a practice of the Defendant that is

in violation of a law, rule, or regulation, and Plaintiff brought the activity, policy, or practice to

the attention of a supervisor, andlor to Defendant and afforded Defendant a                    reasonable

opportunity to correct the activity, policy, or practice and/or objected to, or refused to participate

in, any activity, policy, or practice of Defendant which is in violation 01'a law, rule, or regulation

and/or she reasonably and objectively believed they were in violation of same.

       39    ,   The disclosures made by Plaintiff are protected under $ 448, 1 02, Florida Statutes.

        40.      As a direct and proximate cause of Plaintiff s participation in the whistleblowing

activities referenced above, Plaintiff has been damaged, which damages include but are not

limited to emotional pain and suffering, lost wages, other tangible and intangible damages, and

any other compensatory damages allowed by        law. Plaintiff is also entitled to injunctive relief.

                                                COUNT III
                                       GENDER DISCRIMINATION
                                        (Claim against both Defendants)

       41,       Paragraphs 7- 26 are re-alleged and incorporated herein by reference.

       42.       This is an action against Defendant for discrimination based upon gender brought

under Chapter 760, Florida Statutes.

       43,       Plaintiff has been the victirn of discrimination on the basis of Plaintiff   s gender   in

that PlaintiiTwas treated diff-erently than similarly situated employees of Def'endant who are male




                                                    8
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 12 of 174




and has been subject to     hostility and poor treatment on the basis, at least in part, of Plaintiff   s


gender.

          44.      Defendant is liable for the differcntial treatment and hostility towards Plaintiff

because it controlled the actions and inactions of the persons making decisions afTecting        Plaintiff

or it knew or should have known of these actions and inactions and lbiled to take prompt and

adequate remedial action or took no action at all to prevent the abuses to Plaintiff,

          45.      Furthermore, Defendant knowingly condoned and ratified the differential

treatment of Plaintiff as more fully set forth above because      it allowed the differential treatment

and participated    in same.

          46.      Defendant's known allowance and ratification o1'these actions and inactions

actions created, perpetuated and facilitated an abusive and offensive work environment within the

meaning of the statutes referenced above.

          47   .   In essence, the actions of agents of Defendant, which were each condoned and

ratified by Defendant, were of a gender-based nature and in violation of the laws set forth herein.

          48.      The discrimination complained of herein affected a tefln, condition, or privilege        of

Plaintiffs continued employment with Defendant. The events set forth herein led, at least in part,

to Plaintiffl s termination.

          49.      Defendant's conduct and omissions constitutes intentional discrimination and

unlawful employment practices based upon gender in violation of Chapter 760, Florida Statutes.

          50.      As a direct and proximate result of Defendant's conduct described above, Plaintiff

has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

inconvenience, mental anguish, loss ol'enjoyment of life and other non-pecuniary losses, along

with lost back and front pay, interest on pay, bonuses, and other benefits, These damages have




                                                     9
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 13 of 174




occuffed in the past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable

relief.

                                                      COUNT IV
                                                RETALIATION
                                         (Claim against Both Defendants)

          51.      Plaintiff realleges and incorporates by reference Paragraphs 1 through 26,    as   if   set

forth in their entirety herein,

          52.      Defendant is an cmployer as that term is used under the applicable statutes

referenced above,

          53.      The foregoing allegations establish a cause of action for unlawful retaliation after

Plaintiff reported or opposed unlawful ernployment practices adversely affecting Plaintiff under

Chapter 760, Florida Statutes.

          54.      The foregoing unlawful actions by Dcfendant were purposeful.

          55.      Plaintiff voiced opposition to unlawful employment practices during Plaintiff       s


employment with Defendant and was the victim of retaliation thereafter, as related in part above.

          56.      Plaintiff is a member of a protected class because Plaintiffreported unlawful

employment practices and was the victirn of retaliation thereafter, There is thus a causal

connection between the reporting of the unlawful emplolmrent practices and the adverse

employment action taken thereafter.

          57   .   As a direct and proximate result of the foregoing unlawful acts and omissions,

Plaintiff has suffered mental anguish, emotional distress, expense, loss of benefits,

embarrassment, humiliation, darnage to reputation, illness, lost wages, loss of capacity for the

enjoynnent of life, and other tangible and intangible damages, These damages are continuing and

are permanent.      Plaintiff is entitled to injunctive relief,




                                                       10
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 14 of 174




                                    PRAYER FOR RELIEF

    WHEREFORE, Plaintiff prays for the following relief:

    (a)       that process issue and this Court take jurisdiction over this cause;

    (b)       that this Court grant equitable relief against Defendant under the counts set forth

    above, mandating Def'endant's obedience to the laws enumerated herein and providing

    other equitable reliei' to Plaintil'f;

    (c)       that this Courl enter judgment against Defendant and for Plaintiff au.arding

    damages to Plaintiff from Defendant for Defendant's violations of law enumerated

    herein;

    (d)       that this Court enter judgment against Defendant and for Plaintiff permanently

    enjoining Def-endant liom future violations of law enumerated herein;

    (e)       that this Court enterjudgment against Defendant and for Plaintiff awarding

    Plaintiff costs and attorneys' fees, as allowed by law;

    (0        that this Court award Plaintiffs interest as allowed by law; and that this Court

    grant such other and further relief as is just and proper under the circumstances.

                              DEMAND FOR TRIAL BY JURY

    Plaintiff hereby dernands a trial by jrrry on all issues set forth herein which are so triable

    Dated this 21't day of March,2019.




                                                1.t
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 15 of 174




                               Respectfu   lly submitted:

                               /s/ Marie A. Mattox
                               Marie A. Mattox IFBN 0739685]
                               MARIE A. MATTOX, P. A.
                               203 North Gadsden Street
                               Tallalrassee,FL 32301
                               Telephone: (850) 383-4800
                               Facsimile: (850) 383-4801

                               ATTORNEYS FOR PLAINTIFF




                                 12
        Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 16 of 174


Filing # 86796279 E-Filed 0312112019 I 1:50:52 PM



                                                               IN THE CIRCUIT COURT OF THE
                                                               SECOND JUDICIAL CIRCUIT IN AND
                                                               FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,                                      CASE NO:      19-CA- 2019 CA 000697
                                                               FLORIDA BARNO. 0739685
                Plaintiff,

        Y


        FLORIDA DEPARTMENT OF
        CORRECTIONS and CENTURION OF
        FLORIDA,LLC,
                                                                       SUMMONS
                Defendants.


        THE STATE OF FLORIDA:

        To Each Sheriffof the State:

               YOU ARE COMMANDED to serve this summons and a copy of the complaint or
        petition in this action on Defendant:

               DIVISION OF RISK MANAGEMENT
               Department of tr'inancial Services
               200 East Gaines Street
               Tallahassee,FL 32399

               Each defendant is required to serve written defenses to the complaint or petition on
        Marie A. Mattox, P. A., Plaintiffs attorney, whose address is 203 North Gadsden Street,
        Tallahassee, FL 32301, within 20 days after service of this summons on that defendant,
        exclusive of the day of service, and to file the original of the defenses with the clerk of this court,
        either before serve on plaintiff s attorney or immediately thereafter, If a defendant fails to do so,
        a default will be entered against that defendant for the relief demanded in the eomplaint or
        petition.
                                   3/22/201e
               DATED on                                2019.

                                                       CLERK OF THE CIRCUIT COURT

                                                               By:
                                                               Deputy Clerk
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 17 of 174

Filing # 86796279 E-Filed 0312112019 l1:50:52 PM



                                                               IN THE CIRCUIT COURT OF THE
                                                               SECOND JUDICIAL CIRCUIT IN AND
                                                               FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,                                      CASE NO:     19-CA-      2019 CA 000697
                                                               FLORIDA BAR NO. 0739685
                Plaintiff,

        v

        FLORIDA DEPARTMENT OF
        CORRECTIONS and CENTURION OF
        FLORIDA,LLC,
                                                                       SUMMONS
                Defendants



        THE STATE OF FLORIDA:

        To Each Sheriff of the State:

                YOU ARE COMMANDED to serve this summons and a copy of the complaint or
        petition in this action on Defendant:

                FLORIDA DEPARTMENT OF CORRECTIONS
                c/o Julie L. Jones, Secretary
                50L South Calhoun Street
                Tallahassee, FL 32399

               Each defendant is required to sele written defenses to the complaint or petition on
        Marie A. Mattox, P. A., Plaintiffs attomey, whose address is 203 North Gadsden Street,
        Tallahassee, FL 32301, within 20 days after sewice of this summons on that defendant,
        exclusive of the day of service, and to file the original of the defenses with the clerk of this court,
        either before serve on plaintiff s attorney or immediately thereafter, If a defendant fails to do so,
        a def-ault will be entered against that del'endant fbr the relief demanded in the complaint or
        petition.
                                    3/22/2o1,e
                DATED on                               20t9

                                                       CLERK OF THE CIRCUIT COURT

                                                               By:
                                                               Deputy Clerk
             Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 18 of 174

Filing # 86796279 E-Filed 0312112019 I l:50:52 PM



                                                                IN THE CIRCUIT COURT OF THE
                                                                SECOND JUDICIAL CIRCUIT IN AND
                                                                FOR LEON COUNTY, FLORIDA

         CHRISTINA WORLEY,                                      CASE NO: 19-CA- 2019 CA 000697
                                                                FLORIDA BAR NO. 0739685
                 Plaintiff,

         v

         FLORIDA DEPARTMENT OF
         CORRECTIONS and CENTURION OF
         FLORIDA,LLC,
                                                                        SUMMONS
                 Defendants.



         THE STATE OF FLORIDA

         To Each Sheriff of the State:

                YOU ARE COMMANDED to serve this summons and a copy of the complaint or
         petition in this action on Defendant:

                 CENTURION OF FLORIDA, LLC
                 CIO C T CORPORATION SYSTEM _ REGISTERED AGENT
                 12OO SOUTH PINE ISLAND ROAD
                 PLANTATION, FL 33324

                 Each defendant is required to sere written defenses to the complaint or petition on
         Marie A. Mattox, P. A., Plaintiffs attomey, whose address is 203 North Gadsden Street,
         Talfahassee, FL 3230I, within 20 days after service of this summons on that defendant,
         exclusive of the day of service, and to file the original of the defenses with the clerk of this court,
         either before serve on plaintiff s attorney or inrmediately thereafter, If a defendant fails to do so,
         a def'ault will be entered against that defbndant fbr the relief demanded in the complaint or
         petition.
                                      3/22/2O79
                 DATED on                               2019.

                                                        CLERK OF THE CIRCUIT COURT

                                                                By:
                                                                Deputy Clerk
                Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 19 of 174



                                        LEON COUNTY Receipt of Transaction
                                              Receipt # 1414155
                                                                                                                       GWEN MARSHALL
                                                                                                            Clerk of Court and Comptroller
                                                                                                               LEON COUNTY, FLORIDA


Received From:
Marie A. Mattox
31 0 East Bradford Road
Tallahassee, FL 32303

On Behalf Of:


                                                                                                                  On: 3/22/2019 1:08:15PM
                                                                                                                   Transaction # 100668709
                                                                                                            Cashiered by: M HENDRY

CaseNumber 2019 C,A, 000697

Judge KtrVINJCARROLL
CHRISTINAWORLEY ZS FLORIDADEPARTMENTOFCORRECTIONS
   Comments




Fee Description                                      Fee          Prior Paid      Waived              Due             Paid         Balance
(coMP_cA) coMPLAtNT                                400.00              0.00          0.00          400.00          400.00              0.00
(suls)suMMoNS tssuED                                10.00              0.00          0.00           10.00           10.00              0.00
(suls)suMMoNS rssuED                                10.00              0.00          0.00           10.00           10.00              0.00
(suts) suMMoNS tssuED                               '10.00             0.00          0.00           10.00           10.00              0.00

                                         Total      430.00             0.00          0.00          430.00          430.00              0.00




                                   Grand Total     430.00              0.00          0.00          430.00          430.00              0.00



PAYMENTS


  Payment Type             Reference                                    Amount         Refund Overage Ghange                   NetAmount
  CREDIT CARD   EFILE   86796279                             OK         430.00              0.00       0.00          0.00          430.00

                                                 Payments    Total:      430.00             0.00        0.00          0.00           430.00




                                                                                                                                Page 1 of    1
              Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 20 of 174

Filing # 9t562083 E-Filed 0612612019 03:32:07 PM



    VERIFIED RETURN OF SERVICE                                                                                       Job # T192882

    CIient Infot
    MARIE MAfiOX
    203 NORTH GADSDEN STREET
    Tallahassee, FL 32301


    Case      Info:
    PLAINTIFFI                                                               CIRCUIT COURT
    CHRISTINA WORLEY
      -vetsuS-
    DEFENDANTI
    FLORiDA DEPARTMENT OF CORRECTIONS ET. AL,
                                                                             County of Leon, Florida Aq 1
                                                                             Court Case # 20Lg CA 0006&/
    Service Infol

    Date Received byAccurate Sewe;6/18/2019 at 01127 pM
    SCTVICE|I SCTVEd DIVISION OF RISK MANAGEMENT DEPARTMENT OF FINANCIAL SERVICES
    With; SUMMONS; COMPLIANT
    by leaving with DYLAN OWENS, PROCESS AGENT

    At Buslness 200 EASTGAINES STREETTALLAHASSEE,               FL   32399
    On    6/18/2019 at 03:25   PM
    Manner of Servlce; GOVERMENT AGENCY
    PUBUC AGENCY SERVICE: F.S. 48,i11 (lXaXbXc) (z) (r)



    I AUSTIN REED acknowledge that i am authorized to serve              in good standing in the jurisdiction wherein the process was
    served and I have no interest in the above action. Under          of pedury,I declare that I have read the foregoing document and
    thal the facts stated        true.

    Signature of
    AUSTIN REED
    Lic   #   268
    ACCUMTE SERVE OF TALLAHASSEE
    4OO CAPITAL CiRCLE SE STE 18291
    Tallahassee, FL 32301
    Our Job    # T192882




                 EKiE
                 (t>.r),r                                                                                                       1of1
                 truli
                                             rtil ilil lll|l   tflliltf,niltffi!ilt    l ilI
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 21 of 174

Filing # 92263703 E-Filed 0710912019 02:58:20 PM


                              IN THE CIRCUIT COURT OF THE SEGOND JUDICIAL
                                CIRCUIT IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,

                 Plaintiff,

        V                                                         Case No. 2019-GA-000697

        FLORIDA DEPARTMENT OF
        CORRECTIONS and CENTURION
        OF FLORIDA, LLC,

                 Defendants
                                                       I

                 NOTICE OF APPEARANCE AND                    NATION OF EMAIL ADDRESS

                 PLEASE TAKE NOTICE that, pursuant to Florida Rule of Judicial Administration

        2.505(e)(3), the undersigned counsel of the law firm Greenberg Traurig, P.A. hereby

        appears as co-counsel for Defendant Centurion of Florida, LLC. Undersigned counsel

        respectfully requests that the plaintiff serve upon her copies of all pleadings and other

        papers that she files or serves hereafter in this action. Pursuant to Florida Rule of Judicial

        Administration 2.516(b)(1),    the undersigned designates the following primary and
        secondary email addresses:

                                  Primary Email Address: pagec@gtlaw.com

                 Secondary Emai I Add resses: ramosr@gtlaw. com ; FLService@gtlaw. com


                                                           Respectfu lly subm itted,

                                                           lsl Cavla M. Pao e
                                                           Richard C. McCrea, Jr.
                                                           Florida Bar No.351539
                                                           Email: mccrear@gtlaw. com
                                                           Catherine H. Molloy
                                                           Florida Bar No. 33500
                                                           Email: molloyk@gtlaw.com


        ACTIVE 44454112v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 22 of 174




                                                Cayla M. Page
                                                Florida Bar No. 1003487
                                                Email: pagec@gtlaw.com
                                                GREENBERG TRAURIG, P.A.
                                                101 E. Kennedy Boulevard, Suite 1900
                                                Tampa, Florida 33602
                                                (813) 318-5700 - Telephone
                                                (813) 318-5900 - Facsimile
                                                Attorneys for Defendant

                             CERTIFICA TE OF SERVICE

         I HEREBY    CERTIFY that on July   9, 2019, I electronically filed the foregoing
document with the Clerk of the Court by using the CMiECF system, which will send a

notice electronically to:


                                 Marie A. Mattox, Esq.
                                 Marie A. Mattox, P.A.
                              203 North Gadsden Street
                              Tallahassee, Florida 32301
                                Marie@mattoxlaw.com


                                                /s/ Cavla M
                                                       Attorney




                                            2
ACTIVE 44454112v1
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 23 of 174

Filing # 92262892 E-Filed 0710912019 02:52:40 PM


                             IN THE CIRCUIT COURT OF THE SECOND JUDICIAL
                               CIRCUIT IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,

                Plaintiff,

        v                                                         Case No. 2019-CA-000697

        FLORIDA DEPARTMENT OF
        CORRECTIONS and CENTURION
        OF FLORIDA, LLC,

                Defendants.


              DEFENDANT CENTURION OF FLORIDA, LLC'S MOTION TO DISMISS OR,
                   IN THE ALTERNATIVE. FOR A MORE DEFINITE STATEMENT

                Defendant Centurion of Florida, LLC ("Centurion"), by and through its undersigned

        counsel and pursuant to Rules 1.110(b) and 1.140(bX6) of the Florida Rules of Civil

        Procedure, respectfully requests that the Court dismiss Plaintiff Christina Worley's

        ("Worley") Complaint in this action. ln the alternative, Centurion moves pursuant to

        Fla.R.Civ.P. 1.140(e)for a more definite statement. The grounds upon which this motion

        is based are set forth in the following Supporting Memorandum of Law:

                                  SUPPORTING M             RANDUM OF LAW

                                                       L

                                             LEGAL STANDARD

                1.      The Florida Rules of Civil Procedure require that pleadings set forth "a short

        and plain statement of the ultimate facts showing that the pleader is entitled to relief." See

        Fla. R. Civ. P. 1.1 10(b). "The complaint must set out the elements and facts that support

        them so that the court and the defendant can clearly determine what is being alleged."




        ACTIVE 44344973v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 24 of 174




Barrett v. City of Margate, 743 So. 2d 1160, 1 162-63 (Fla. 4th DCA 1999). lt is therefore

"insufficient to plead opinions, theories, legal conclusions or argument." /d. at 1163.

        2.      Litigants at the outset of a suit must be compelled to state their pleadings

with sufficient particularity for a defense to be prepared. See Horowitz v. Laske,855 So.2d

169, 173 (Fla. sth DCA 2003) (citing Arky, Freed, Sfearns, Watson, Greer, Weaver &

Harris, P.A. v. Bowmar lnstrument Corp.,537 So.2d 561 (Fla. 1988)).

                                              il.

                                        ARGUMENT

        A. Plaintiff's Florida Whistleblower Act Claim ls lnsufficient

        1.      The Florida Whistleblower Act ("FWA'), S 448.101 et seq, Fla. Sfaf., was

enacted to protect "private employees who report or refuse to assist employees who

violate laws enacted to protect the public." Jenkins v. Golf Channel,714 So.2d 558, 563

(Fla.Sth DCA 1998). Further, the FWA "provides employees         a cause of action against

employers who wrongfully discharge them for...objecting to or refusing to participate in

the employe/s illegal practices." Aery v. Wallace Lincoln-Mercury, LLC, 118 So.3d 904

(Fla. 4th DCA 2013) (citing Vanacore v. UNC Ardco, lnc., 697 So.2d 892, 893 (Fla. 4th

DCA 1ee7)).

        2.      To sustain a claim under the FWA, the employee must identify conduct

that constitutes a violation of law, rule, or regulation. S 448.102(1), Florida Sfafufes;

see a/so Lauray v. Abell, 2005 WL 2043520 (M.D Fla. Aug. 25, 2005). A plaintiff must

also demonstrate that any alleged conduct objected to by the employee was prohibited

or illegal conduct committed by an employer. See Gillyard v. Delta Health Group, lnc.,

757 So.2d 601 (Fla. sth DCA 2000); Shultz v. Tampa Elec. Co., 704 So. 2d 605, 606


                                              2
ACTIVE 44344973v1
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 25 of 174




(Fla. 2d DCA 1997); Forrester v. John H. Phipps, \nc.,643 So.2d 1109, 1111-12(Fla.

1st DCA 1994) (emphasis added).

       3.      Here, the Complaint alleges, in generalized and conclusory terms that

"Plaintiff again reported actual or suspected violations of laws, rules and/or regulation and

and/or misfeasance, malfeasance, and/or gross misconduct by Defendants regarding

specifically but not limited to negligent and inadequate medical care and safety concerns

for the staff in the Medical Service Building within Defendant DOC' and that "Plaintiff

reported safety issues regarding several inmates housed within the Defendant DOC."

[Complaint,   1T1120,   21]. Even more generally, the Complaint alleges thatWorley "objected

to certain practices of Defendant that were in violation of state and/or federal laws, rules

and/or regulations and/or she reasonably and objectively believes they were in violation

of the same...." [Complaint, fl     36].   Here, Worley's Complaint does offer any specifics

regarding which "Defendant['s]" practices Worley objected       to. [See td.].

       4.      Accordingly, because Worley's Complaint does not sufficiently plead the

requirements that Centurion violated        a specific rule, regulation, or   law, Worley cannot

sustain a claim under Florida's Whistleblower Act. Accordingly, Count ll of the Complaint

should be dismissed, or Worley should be required to file a more definite statement to

enable Centurion to identify the allegations lodged against      it.


       B. Plaintiff Has Failed To Allege Any Facts Supporting Her Claim That
            Centurion Was Her Emplover

       1.       Plaintiff alleges that "she began her employment with Defendants DOC and

Centurion" as a Registered Nurse at the Northwest Florida Reception Center in May of

2016 [Complaint fl 7]. However, Plaintiff fails to provide any facts to sufficiently support

her assertion that she was an employee of Centurion.


ACTIVE44344g73v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 26 of 174




         2.       To establish that an entity is an employer within the meaning of Title Vll, or

the Florida Civil Rights Act ("FCRA"),1 a plaintiff must plead that the defendant "(1) fits

within the "employer" definition ... and (2) 'exercise[s] substantial control oversignificant

aspects of the compensation, terms, conditions, or privileges of plaintiff's employment."'

Woldu v. Hotel Equities, \nc.,2009 WL 10668443, at.g (N.D. Ga. Sept. 18, 2009), report

and recommendation adopted, 2010 WL 11507854 (N.D. Ga. Mar. 18,2010) (quoting

Magnuson v. PeakTech. Servs., /nc., 808 F.Supp. 500, 507 (E.D. Va. 1992), affd,40

F.3d 1 244 (4lh Cir. 199a)); see a/so Sce/fa v. Delicatessen Support Seruices, lnc., 57                                F.


Supp. 2d 1327,1344 (M.D. Fla. 1999) (applying Title Vll analysis to FCRA claims).

         3.        Here, however, Worley does not claim that Centurion provided her
paychecks, that Centurion directed her work, or that she was subject to Centurion's

policies and procedures. lnstead, Worley merely asserts "Defendant was Plaintiff's

employer as it relates to these claims." [Complaint fl 5].

         4.       To sustain a claim under the FWA, which prohibits an employer from taking

retaliatory personnel action against an employee who "[o]bjected to, or refused to

participate in, any activity, policy, or practice of the employer which is in violation of a law,

rule, or regulation," a plaintiff must identify conduct of the employer that she objected to

or refused to participate in and that violated a law, rule, or regulation. Similarly, Chapter

760 makes it "an unlawful employment practice for an employerto discharge or to fail or

refuse to hire an individual, or otherwise discriminate against any individual ... because




I "Because the definition of employer under FCRA is 'essentially identical to that in Title VII . . . , interpretations of
Title VII are persuasive in interpreting the Florida Civil Rights Aet."' See Mathis v. Cannon,2013 U.S. Dist. LEXIS
26003 (M.D. Fla. Feb. 7,2013) (citing Pattersonv. Consumer Debt Mgmt. & Educ,, lnc.,975 5o.2d1290,1291 (Fla.
4th DCA 2008)).
                                                            4
ACTIVE 44344973v1
    Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 27 of 174




of such individual's race, color, religion sex, national origin, age, handicap, or marital

status." (emphasis added).

         5.      Here, however, because Worley has not sufficiently plead facts to establish

that Centurion was her employer, she therefore cannot establish that her alleged

objection to, or refusal to participate in, was in any way related to any conduct attributable

to Centurion. Moreover, Worley also cannot                   establish that any alleged unlawful

employment practice, such as retaliation and gender discrimination, was committed by

Centurion. Accordingly, Worley's Complaint should be dismissed.

         C. Plaintiff's Complaint Conflates Disparate Treatment With Hostile Work
              Environment

         1.     The purpose of a motion for more definite statement under Fla.R.Civ.P.

1   .140(e) is to determine if a pleading is sufficiently vague, indefinite, or ambiguous as to

require the pleading to be amended in order to enable the responding party to intelligently

discern the issues to be litigated and to properly frame its reply or answer. Conklin                     v.


Boyd, 189 So.2d 401 , 403 (Fla. 1st DCA 1966).

         2.     "lt is well-settled law that Florida courls follow the three-part framework set

forth in McDonnell Douglas Corp. v. Green,411 U.S. 792,802-804,93 S.Ct. 1817,36

L.Ed.2d 668 (1973), and its progeny, for establishing, by circumstantial evidence, a

discrimination claim based on disparate treatment in the workplace." Valenzuela                           v.


Globeground North America, LLC, 18 So.3d 17,21-22 (Fla.3d DCA 2009).2

         3.      ln order to establish a prima facle case of disparate treatment based                   on

gender discrimination, a plaintiff must prove that: (1) the employee is a member of a


2
 Because the Florida Civil Rights Act of 1992 ("FRCA') is modeled after Title Vll of the Civil Rights Act of
1964, as amended,42 U.S.C. SS 2000e, the Court must look to federal case law. Russe// v. KSL Hotel
Corp., 887 So.2d 372,377 (Fla.3d DCA 2004).
                                                     5
ACTIVE 44344973v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 28 of 174




protected class; (2)the employee was qualified for her position; (3) the employee suffered

an adverse employment action; and (4) similarly situated employees outside                the

employee's protected class were treated more favorably. See McDonnell Douglas, 411

U.S. at 802.

        4.          Moreover, hostile environment claims are distinctly differenf c/aims than

disparate treatment claims, and involve distinctly different pleading, proof, and defenses.

See, e.g. Fine v. GAF Chem. Corp.,995 F.2d 576, 578 (Sth Cir. 1993). Therefore, they

must be pleaded as separate claims. See Harris v. Radioshack Corp.,2002 WL 1907569,

at .2 (S.D. Fla. May 23,2002); Russo-Lubrano v. Brooklyn Federal Sav. Bank, 2007 WL

12143,   at.5       (E.D.N.Y. Jan. 12,2007) (plaintitf's disparate treatment and hostile work

environment claims are distinct and should not be alleged in a single count).

        5.      The Complaint conflates a disparate treatment gender discrimination claim

with a hostile work environment claim. These claims are distinct and should not be alleged

in a single count. For example, Paragraph Nos. 44 and 45 state: "Defendant is liable for

the differential treatment and hostility towards Plaintiff..." and "Defendant's       known

allowance and ratification of these actions and inactions created... an abusive and

offensive work environment." (emphasis added). Accordingly, because Worley conflates

the two claims, Centurion cannot properly prepare a defense because it cannot determine

which claim Worley lodges against        it.


        6.      Moreover, throughout the Complaint, Worley inexplicably switches between

Defendant and Defendants, leaving Centurion without the ability to discern what facts or

allegations are associated with which of the two Defendants. For example, the Complaint

states: "Plaintiff, Christina Worley, has been a resident of the State of Florida and was


                                                 6
ACTIVE 44344973v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 29 of 174




employed by Defendant;" "Plaintiff subsequently filed            a   complaint with Defendant

reporting the actual and/or suspected violations;" " Defendanf did not have the appropriate

supplies available;" "Defendant did not have the adequate equipment                or staff   to

appropriate care for the inmate;" "Defendanf failed to follow proper procedures, resulting

in continued mistreatment towards Plaintiff;" "Plaintiff was wrongfully terminated by
Defendant," and"Defendant should be made to pay said fee..." [Complaint, flfl 3,10,11,

 19,24,261. Accordingly, because Centurion cannot properly prepare defenses to these

allegations, the Complaint should be dismissed, or alternatively, the Court should require

Worley to file a more definite statement.

                                            ilt.

                                       CONCLUSION

        WHEREFORE, for the foregoing reasons, Defendant Centurion of Florida, LLC

respectfully requests the Court enter an Order dismissing Complaint or, in the alternative,

requiring a more definite statement.

                                                   Respectfu ly subm itted,
                                                             I




                                                   /s/ Catherine H. Mollov
                                                   Richard C. McCrea, Jr.
                                                   Florida Bar No. 351539
                                                   Email: mccrear@gtlaw. com
                                                   Catherine H. Molloy
                                                   Florida Bar No. 33500
                                                   Email: molloyk@gtlaw.com
                                                   Cayla M. Page
                                                   Florida Bar No. 1003487
                                                   Email: pagec@gtlaw.com
                                                   GREENBERG TRAURIG, P.A.
                                                   101 E. Kennedy Boulevard, Suite 1900
                                                   Tampa, Florida 33602
                                                   (813) 318-5700 - Telephone
                                                   (813) 318-5900 - Facsimile
                                                   Atto rneys fo r Defend ant
                                             7
ACTIVE 44344973v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 30 of 174




                             GERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 9, 2019,1 electronically filed the foregoing

document with the Clerk of the Court by using the CM/ECF system, which will send a

notice electronically to:


                                 Marie A. Mattox, Esq.
                                 Marie A. Mattox, P.A.
                              203 North Gadsden Street
                              Tallahassee, Florida 32301
                                Marie@mattoxlaw.com


                                                ,/.s/Catherine H. Mol lov
                                                        Attorney




                                            8
ACTIVE 44344973v1
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 31 of 174

Filing # 92263703 E-Filed 0710912019 02:58:20 PM


                              IN THE CIRCUIT COURT OF THE SECOND JUDICIAL
                                CIRCUIT IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,

                 Plaintiff,

        V                                                         Gase No. 2019-CA-000697

        FLORIDA DEPARTMENT OF
        CORRECTIONS and CENTURION
        OF FLORIDA, LLC,

                 Defendants.
                                                       I

                 NOTICE OF APPEARANCE AND DESIGNATION OF EMAIL ADDRESS

                 PLEASE TAKE NOTICE that, pursuant to Florida Rule of Judicial Administration

        2.505(e)(3), the undersigned counsel of the law firm Greenberg Traurig, P.A. hereby

        appears as co-counsel for Defendant Centurion of Florida, LLC. Undersigned counsel

        respectfully requests that the plaintiff serve upon him copies of all pleadings and other

        papers that she files or serves hereafter in this action. Pursuant to Florida Rule of Judicial

        Administration 2.516(bX1),      the undersigned designates the following primary and
        secondary email addresses:

                                  Primary Email Address: mccrear@gtlaw.com

                 Secondary Email Add resses: ramosr@gtlaw. com ; FlService@gtlaw. com


                                                           Respectfu lly subm itted,

                                                           /s/ Richard C. McCrea, Jr
                                                           Richard C. McCrea, Jr.
                                                           Florida Bar No. 351539
                                                           Email: mccrear@gtlaw. com
                                                           Catherine H. Molloy
                                                           Florida Bar No. 33500
                                                           Email. molloyk@gtlaw. com


        ACTIVE 44453995v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 32 of 174




                                              Cayla M. Page
                                              Florida Bar No. 1003487
                                              Email: pagec@gtlaw.com
                                              GREENBERG TRAURIG, P.A.
                                              101 E. Kennedy Boulevard, Suite 1900
                                              Tampa, Florida 33602
                                              (813) 318-5700 - Telephone
                                              (813) 318-5900 - Facsimile
                                              Attorneys for Defend ant

                              CERTIFICATE OF SERVICE

         I HEREBY    CERTIFY that on July 9, 2019,   I electronically filed the foregoing
document with the Clerk of the Court by using the CM/ECF system, which will send a

notice electronically to:


                                 Marie A. Mattox, Esq.
                                 Marie A. Mattox, P.A.
                              203 North Gadsden Street
                              Tallahassee, Florida 32301
                                Marie@mattoxlaw.com


                                              /s/ Richard C. McCrea, Jr.
                                                     Attorney




                                          2
ACTIVE 44453995v1
             Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 33 of 174


Filing # 92231756 E-Filed 0710912019 l0:35:59 AM



                        IN THE CIRCUIT COURT OF THE SBCOND JUDICIAL CIRCUIT
                                  IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,

                 Plaintiff,

        v.                                                                   CASE NO.: 2019-CA-000697

        FLORIDA DEPARTMENT OF
        CORRBCTIONS and CENTURION OF
        FLORIDA,LLC,
                 Defendants.


                                 NOTICE OF APPEARANCE AND DESIGNATION
                              OF PRIMARY AND SECONDARY E-MAIL ADDRESSES

                 The undersigned, Adam Ellis, now appears as additional counsel of record fbr Plaintifl-.

        Pursuant    to Florida Rule of Judicial Administration 2.516(bX1)(A), hereby                            designates his

        primary and secondary e-mail addresses and requests that order, process, pleadings, and other

        documents       filed and served in this matter be served on him at the following                     addresses listed

        below. Where service of hard copies is to be made in addition to the e-mail service, counsel

        requests that the copies be served on him at the physical address listed below.

                 PrimaryE-MailAddress:                       rtslarlr.r?nrattqxlgw.gpnl

                 S ec   ondary   E   -M ail Addres   s   :   Sjphgl ie2"fdm 4t-t-o-x]
                                                                                      alllgpm, (for schedul ing matters)
                                                             jerv onie(OnFttoxlaw, conr



                                                                     Respectfully submitted,

                                                                     /s/ Adam Ellis
                                                                     Adanr Ellis;FBN: 35628
                                                                     MARIE A. MATTOX, P,A.
                                                                     203 N Gadsden Street
                                                                     Tallahassee, Florida 32301
                                                                     Telephone: (850) 383-4800
                                                                     Attorney for Plaintiff

                                                                         t
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 34 of 174




                                  CERTIFICATE OF SERVICE

          I   HEREBY CERTIFY that a true copy of the foregoing has bcen served via electronic

filing through the Florida Courts E-Fiting Portal on this   9tr' day   of July, 2019 to all counsel on

record.



                                               /s/ Adam Ellis
                                               Adam Ellis




                                                 2
          Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 35 of 174


Filing # 92324809 E-Filed 0111012019 01:00:06 PM



                             IN THE CIRCUIT COURT OF THE SECOND JUDICIAL
                               CIRCUIT IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,

                Plaintiff,

        V.                                                        Case No. 201 9-CA-000697

        FLORIDA DEPARTMENT OF
        CORRECTIONS and CENTURION
        OF FLORIDA, LLC,

                 Defendants.


          AMENDED NOTICE OF APPEARANCE AND DESIGNATION                            EMAIL ADDRESS

                 PLEASE TAKE NOTICE that, pursuant to Florida Rule of Judicial Administration

        2.505(e)(3), the undersigned counsel of the law firm Greenberg Traurig, P.A. hgreby

         appears as co-counsel for Defendant Centurion of Florida, LLC. Undersigned counsel

         respectfully requests that the plaintiff serve upon her copies of all pleadings and other

         papers that she files or seryes hereafter in this action. Pursuant to Florida Rule of Judicial

        Administration 2.516(bX1),      the undersigned designates the following primary           and

         secondary email addresses:

                                  Primary Email Address: pagec@gtlaw. com

                  Secondary Email Addresses: ramosr@gtlaw.com; FLService@gtlaw.com

                                                           Respectfu ly subm itted,
                                                                      I




                                                           /s/ Cavla M. P
                                                           Richard C. McCrea, Jr.
                                                           Florida Bar No. 351539
                                                           Email: mccrear@gtlaw.com
                                                           Catherine H. Molloy
                                                           Florida Bar No. 33500
                                                           Email: molloyk@gtlaw.com
                                                           Cayla M. Page


         ACTM   44480002v1
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 36 of 174




                                                 Florida Bar No. 1003487
                                                 Email: pagec@gtlaw.com
                                                 GREENBERG TRAURIG, P.A.
                                                 101 E. Kennedy Boulevard, Suite 1900
                                                 Tampa, Florida 33602
                                                 (813) 318-5700 - TelePhone
                                                 (813) 318-5900 - Facsimile
                                                 Attorneys for Defen dant

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 10, 2019, I electronically filed the foregoing
document with the Clerk of the Court by using the CM/ECF system, which will send a

notice electron icallY to   :




                                  Marie A. Mattox, Esq.
                                   Marie A. Mattox, P.A.
                                203 North Gadsden Street
                                Tallahassee, Florida 32301
                                  Ma        attoxlaw com

                                                 /s/ Cavla lt/ Paoe
                                                        Attorney




                                             2
ACTIVE 44480002v1
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 37 of 174

Filing # 92324522 E-Filed 0711012019 12:56:53 PM



                              IN THE CIRCUIT COURT OF THE SECOND JUDICIAL
                                CIRCUIT IN AND FOR LEON COUNTY, FLORIDA

         CHRISTINA WORLEY,

                 Plaintiff,

        V                                                         Gase No. 2019-CA-000697

        FLORIDA DEPARTMENT OF
        CORRECTIONS and CENTURION
        OF FLORIDA, LLC,

                 Defendants.


          AMENDED NOTICE OF APPEARANCE AND DESIGNATION OF EMAIL ADDRESS

                 PLEASE TAKE NOTICE that, pursuant to Florida Rule of Judicial Administration

        2.505(e)(3), the undersigned counsel of the law firm Greenberg Traurig, P.A. hereby

        appears as co-counsel for Defendant Centurion of Florida, LLC. Undersigned counsel

        respectfully requests that the plaintiff serve upon him copies of all pleadings and other

        papers that she files or serves hereafter in this action. Pursuant to Florida Rule of Judicial

        Administration 2.516(bX1), the undersigned designates the following primary and

        secondary email addresses:

                                 Primary Email Address: mccrear@gtlaw.com

                 Secondary Email Addresses: ramosr@gtlaw.com; FLService@gtlaw.com

                                                          Respectfu lly subm itted,

                                                          /s/ Richard C. McCrea. Jr.
                                                          Richard C. McCrea, Jr.
                                                          Florida Bar No. 351539
                                                          Email: mccrear@gtlaw. com
                                                          Catherine H. Molloy
                                                          Florida Bar No. 33500
                                                          Email: molloyk@gtlaw. com
                                                          Cayla M. Page


        ACTIVE 44453995v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 38 of 174




                                              Florida Bar No. 1003487
                                              Email: pagec@gtlaw. com
                                              GREENBERG TRAURIG, P.A.
                                              101 E. Kennedy Boulevard, Suite 1900
                                              Tampa, Florida 33602
                                              (813) 318-5700 - Telephone
                                              (813) 318-5900 - Facsimile
                                              Attorneys for Defe n d ant

                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 10, 2019, I electronically filed the foregoing
document with the Clerk of the Court by using the CM/ECF system, which will send a

notice electron ically to:

                                 Marie A. Mattox, Esq.
                                 Marie A. Mattox, P.A.
                              203 North Gadsden Street
                              Tallahassee, Florida 32301
                                Marie@mattoxlaw.com

                                              /s/ Richard C. McCrea Jr
                                                    Attorney




                                          2
ACTIVE 44453995v1
         Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 39 of 174

Filing #92332856 E-Filed 0711012019 02:14:53 PM




     VERIFIED RETURN OF SERVICE                                                                                         Job # T192881

     Client Infol
    MARIE MATTOX
    203 NORTH GADSDEN STREET
    Tallahassee, FL 32301


     Case   Info:
    PLAINTIFFI
                                                                                      COURT
    CHRISTINA WORLEY
      -vetsus-
    DEFENDANTI
    FLORIDA DEPARTMENT OF CORRECTIONS ET, AL.
                                                                             County of Leon,        Florlda bq1
                                                                             Court Case # 2019 CA 000637
    Service Info:

    Date Received by Accurate Serve: 6/1g/2019 at 01t22 pM
    Service: I Served FLORIDA DEPARTMENT OF CORRECTIONS C/O
                                                             JULIE L, JONES, SECRETARY
    With: SUMMONS; COMPLIANT
    by leaving with SEAN ANDERSON, ASSISTANT GENERAL COUNSEL

    At Business 501 SOUTH CALHOUN STREETTALLAHASSEE,                  FL   32399
    On   6l2Ll20L9 at10110 AM
    Manner of Service:           AGENCY
    PUBLIC AGENC/ SERVICE: F.  111 (lXaXbXc) (2) (3)


    T MARY GREEN                    that I am                              in good standing in the jurisdiction wherein the process was
    served and I have no          in the        action                                             have read the foregoing document and
    that the facts stated in.it

    Signature of
    MARY GREEN
    Lic # 243
    ACCURATE SERVE OF
    4OO CAPITAL CIRCLE SE STE 18291
    Tallahassee, FL 32301
    Our Job # T192891




             tr:jiE
                                                                                                                                  1of1
             h"#                                 llll tl[ f llrt lli lil/rlllt tff i{t| ll   ll I
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 40 of 174

Filing # 92333743 E-Filed 0711012019 02.21:20 PM


                                                                                                                         Job # 201 9003683
       \fERIFIED RHTUR.N OF SERVTCE
       Client Infol
       MARIE MATTOX
       203 NORTH GADSDEN STREET
       Tallahassee, FL 3230f


       Case   Infol
                                                                                          COURT

       CHRISTINA WORLEY
        -versus-
                                                                                 County of Leon, Florida
       DEFENDANT!
                                                                                 Cout Case # 20L9 CA 000697
       FLORIDA DEPARTMENT OF CORRECTIONS ET' AL.

       Senvice   Infol
       Date Received by Accurate Serve of Tallahasseel           6/ tS/2019    at 02:51 PM
                                                          LLCC/o    CT CORPORATION SYSTEM           - REGISTERED AGENT
       iervicer I Served CENTURION OF FLORIDA,
       With: SUMMONS; COMPLIANT
       ;tl;il;s   with D0NNA MocH, EMPLOYEE oF REGISTERED AGENT CoMPANY
                                                pLANTATTON' FL 33324
       At Business 1200 SOUTII PINE ISLAND ROAD
       On 6/2012019 at 11:00 AM
       Manner of Service: CORP0RATE
                       5ERVICE: F.s, 48.081 (1)(a)(b)(cXd)' (2) or
                                                                   (3)
       conponarr

                                                                                                         jurisdiction wherein the process was
        I Honory Kes acknowledge        that I am authorized to serve processr in good standing in the
                                                                                 p.rirw, I decl-are that  I have read the foregoing document and
        served and i have no interest in the above aaion. under |Jr.rt*Jli
        that the facts stated in it are true.

        Signature of
        Flonory Kes
        Lic # 1.478

        Accurate Serve of Tallahassee
        400 Capital Circle Southeast
        Tallahassee, FL 32301

        Client # T192880
        lob # 2019003683




                                                                                                                                             1of1

                      Hft$                                                                      il lll
                                                         till ffii ffihilllffitiffilitlflllfl
         Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 41 of 174

Filing # 92515190 E-Filed 07 1412019 02:31:42PM


                     IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT,
                               IN AND FOR LEON COUNTY, FLORIDA

            CHRISTINA WORLEY,

                    Plaintiff,

                                                                         CASE NO.: 2019-CA-697

            FLORIDA DEPARTMENT OF
            CORRECTIONS and CENTURION
            oF FLORTDA, LLC,

                    Defendants.


                                    PLAINTIFF'S FIRST REOUEST
                           FOR PRODUCTION OF DOCUMENTS TO DBFENDANT

                    Plaintiff, through the undersigned counsel, hereby requests that Defendants produce
             for inspection and copying all documents herein that are in their possession, custody, or
             control, or otherwise available. This document production shall take place at the offices of
            Marie A. Mattox, P.A., 203 North Gadsden Street, Tallahassee, Florida            32301., or at

             such other place and time as may be mutually agreed upon by counsel for Plaintiff and
            Defendants within thirty days from service of this request or such earlier date as the parties
            may agree.
                                     DEFINITIONS AND TNSTRIICTTONS

                    1,     The term "you" and "your" means the party or parties to whom this request
             isaddressed, including its divisions, departments, subsidiaries, al'filiates, predecessors,
            present or former officers, directors, owners, agents, attomeys, and all other persons acting
            or purporting to act on its behalf, as well as each partnership in which it is a partner.

                    2,     The term "person" means any natural person, individual, proprietorship,
            partnership, corporation, association, organization, joint venture, firm, other business
            enterprise, governmental body, group of nafural persons or other business entetprise,
            governmental body, group of natural persons or the entity.

                    3, The term "document" means any written or graphic matter or other means of
            preserving thought or expression and all tangible things from which information can be
            processed or transcribed, including the originals and all non-identical copies, whether
            different from the original by reason of any notation made on such copy or otherwise,
            including, but not lirnited to, correspondence, memoranda, notes, messages, letters,
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 42 of 174




  telegrams, teletype, telefax, bulletins, meetings   or other communications, interoffice
                                                                                         and
  intraoffice telephone calls, diaries, chronological data, minutes, books, reports, studies,
  summaries, panrphlets, printed matter, charts, ledgers, invoices, worksheets, receipts,
  returns, computer printouts, prospectuses, financial statements, schedules, affidavits,
  contracts, cancelled checks, statements transcripts, statistics, suryeys, magazine or
  newspaper articles, releases (and any and all drafts, alterations and modifications, changes
  and arnendments of any of the foregoing,), graphic or aural records or representations of
  any kind (including, without limitation, photographics, microfiche, videotape, records and
  motion pictures) and electronic, mcchanical or electrical records or representations of any
  kind (including, without limitation, tapes, cassettes, discs and records).

         4,        The terrn "all documents" means every document or group of documents as
  above defined lhaL are known to you or that can be located or discovered by reasonably
  diligent efforts. All documents available in electronic format should be produced
  electronically, in their native format, with all metadata and headers intact.

         5,      A11 requests herein seek the production      of   documents   in the possesston
  and/or control of Defendant,

         6,      The time period covered by this request is May 2, 20165 to present day
  unless otherwise stated in any individual request below.

                                        DOCUMENTS

  1. The entire personnel, tenure, promotion, disciplinary, attendance and leave, time,
  time cards, investigative, grievance and palroll files pertaining to Plaintiff.

  2.     All of Plaintiff s time and attendance   records for Plaintiff s entire employment with
  Defendant.

  3.     All  schedules that show the daily and weekly hours that Plaintiff worked for
  Def'endant during Plaintiff s employment with Defendant.

  4.      Any and all documents pertaining to any reference provided by Defendant to any
  third party about Plaintiff after Plaintiffls employment with Defendant ended,

  5.     Any and all documents pertaining to all investigations involving or initiated by any
  matter involving Plaintiff during the tirne period relevant to this action, including complete
  copies of all reports, with all attachments and relevant media files.

  6.     Any and all documents showing any complaint against Plaintiff during the entire
  course of Plaintiff s employment with Defendant, These documents should be produced in
  their original, unredacted form with sufficient information for Plaintiff to identify the
  complainingparty.
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 43 of 174




  7.     All policies and procedures applicable to Plaintiff s employment with Defendant,
  whether Plaintiff was provided with a copy of those procedures or not,

  8.     All position descriptions for all positions held by Plaintiff during the entire course
  of Plaintiff s enrployment with Defendant.

  9.      Each and every document describing disciplinary actions taken by Defendant
  against Plaintiff during the entire course of Plaintiff s employment with Defendant.

  10.    The personnel and disciplinary files for all persons currently employed in   Plaintifls
  former position within Defendant,

  11.    Any and all non-privileged clocuments showing disciplinary actions taken against
  current or former enployees of Defendant other than Plaintiff during the time period
  applicable to this request under the same supervisor(s) as Plaintil'1'.

  12,     Any and all email within Defendant's possession or control wherein Plainitffs
  nanre is specificalty referenced in the subject or body. This requestis not seeking any and
  all email which was merely sent from or received by Plaintiff s former email account'

  13,     Any and all documents Defendant received through a public records request,
  Freedom of Information Act request, or other request to any third party related to Plaintiff'

   14.    Any and all documents Defendant has provided to or received from the Florida
  Commission on Human Relations or EEOC pertaining to Plaintiff.

  15.     Any and all documents Defendant has received through any third-party subpoena
  issued in this case,

  16.    Any and all non-privileged documents Defendant has identified as pertaining to the
  claims by Plaintiff in this case, including documents Defendant has identified as supporting
  any defense to said claims.

  17.     Any and all reports, correspondence, and other documents addressed to or received
  from the Florida Department of Labor, the Florida Commission of Human Relations, or any
  other federal, state, or local agency relating to Defendant's employment of Plaintiff, or to
  any claims made by Plaintiff against Defendant'

   18,    Any and all documents referring or relating to the subject matter of this action
  which have been furnished to or received by Defendant's attorneys in connection with their
  defense of this action, except documents protected by a recognized privilege of non-
  production.

   lg.   Any and all transcripts, audio tapes, and video tapes (including depositions)
  obtained by Defendant involving Plaintiff, including, but not limited to, workers'
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 44 of 174




  compensation hearings, unemployment compensation hearings, conferences, gnevance
  hearings, and union grievances.

  20.     Any and all documents supporting any disciplinary action against Plaintiff during
  the entire course of Plaintiff s employment with Defendant.

  21,    Any and all docurnents showing the basis or reason for any disciplinary action
                                         Plaintifls employment with Defendant.
  against Plaintiff during the entire course of

  22,     Any and all non-privileged documents which Defendant has identified as pertaining
  to the claims by Plaintiff in this proceeding, including documents Defendant has identified
  as supporling any defense to said claims not otherwise referred to in the foregoing requests.

  23.     Any and all documents which Defendant has identified to be used at trial other than
  as disclosed in Def'endant's response to any ibregoing requests.

  24.     Any and all non-privileged statements obtained by you or your attorneys, either
  recorded or written, at the time of or subsequent to the incidents alleged in the complaint
  filed hcrein,

  25.     Any and all documents showing any deficiency in Plaintiff s performance during
  the entire course of Plaintiff s ernployment with Defendant.

  26.    Any and all documents showing any notice to Plaintiff of any deficienctes tn
  Plaintif'I-s perfbrmance during Plaintiff s employment with Def'endant.

  27.     Any and all documents supporting or perlaining to any criticism any supervisor of
  Plaintiff has had about Plaintiff,, or Plaintiff s work perfofinance, during the entire course
  of Plaintiff s employment with Defendant.

  28.     Any and all docurnents upon which Defendant relies to support any finding or
  conclusion that Plaintiff was not properly perfbrming Plaintiff s job duties with De1'endant
  at any time during Plaintiff s employment with Defendant.

  29.    The current resume or list of qualifications     of any expert witness, advisor     or
  consultant who has been retained by Defendant in the instant case.

  30, All reports, studies, or comrnentarieso formal or informal, of any expert witness,
  consultant or advisor who has been retained by Defendant in the instant case,

  31,    Any and all non-privileged documents which support or substantiate any or all of
  Defen dant' s aflirmative defenses.

  32,    Any and all policies and procedures which Defendant claims Plaintiff violated       at
                                    Plaintiff s employment with Defendant.
  any time during the entire course of
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 45 of 174




  33.      Any and all procedures, rules, or guidelines pertaining to Defendant's
                                                                               Equal
  Employment Opportunity policy or procedure applicable to Plaintiffs employment with
  Defendant,

  34. All non-privileged     documents     in any file kept or maintained by Delbndant which
  specifically mention Plaintiff s name.

  35. All documents Delenclant relied upon or reviewed in making any decision to
  discipline Plaintiff at any timc during the entire course of Plaintiffs cmploynent with
  Defendant,

  36.      A list of all documents which are being withheld from production by virtue of   any
  privilege of non-production or for any other reason (this list should identiff each document
           -nun
  6y its         daie, author and recipient and specify the reason for withholding it from
                  .,
  pioduction). I1'there are documents responsive to any of the fbregoing requests which you
  iefuse to producc, please define or designate the documents in your response with
  sufficient farticutarity to allow Plaintiff to make a motion for a court order to require
  production of these documents.

         pLEASE TAKE NOTICE that Plaintiff will object to the introduction attrial of any
  document which is not produced in response to the foregoing requests and to any evidence
  about any requested document which has not been revealed by an appropriate response to
  this Request for Production of Documents,

                                CERTIFICATE OF SERVICE

            I HEREBY CERTIFY      that a copy of the foregoing request for production has been
  furnished to all counsel of recorcl via the e-filing portal this 14ft day of July, 2019'

                                                       Respectfully submitted,




                                                       Adam Ellis; FBN 35628
                                                       MARIE A, MATTOX, P, A,
                                                       203 North Gadsden Street
                                                       Tallahassee, FL 32301
                                                       Telephone: (850)383-4800
                                                       Facsimile: (850) 383-4801
                                                       qdarnlS)malt o x I aw. co m
                                                       ATTORNEYS FOR PLAINTIFF
          Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 46 of 174


Filing # 92515190 E-Filed 07ll4l2Al9 02:37:42PM



                  IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT'
                            IN AND FOR LEON COUNTY, F'LORIDA

        CHRISTINA WORLEY,

               Plaintiff,

                                                                       CASE NO.: 2019-CA-697


        FLORIDA DEPARTMENT OF
        CORRECTIONS and CENTURION OF
        FLORIDA,LLC,

               Defendants




                plaintiff demands that Defendant respond tq the interrogatories   appended hereto   as


         AttachmentooA" on or before August 14" 2019.




                                                  Page 1   of4
        Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 47 of 174




                                           AT |ACHMENT "A"
                               Plaintiff s First Interrogatories to Defendant


          CHRISTINA WORLEY V. FLORIDA DEPARTMENT OF CORRT'CTIONS                                  ANd
                          CENTURION OF FLORIDA, LLC

                                               2019-cA-697


           Who provided the information and answers to these questions? (If more than one_
                                                                                               person
1

           provided information and answers, specify by question number who provided the
           infbrmation lbr that question. Do noi limit the response to the person signing
                                                                                                 these
           interrogatories if that p.rron is reporting information provided by others' Clearly specify
           the perion(s) who prouid.d the information set forth in each response')

2           State the fu1 name, race, gender, date of birth, last-know-n job title and lastJ<nownwork
                                                                                                   about
            telephone number of eveiy person who can testify with reasonable specificity
            ptaintiffs, claims in this iawsuit as alleged in the Complaint. Plaintiff is not asking
            Def-endant to admit any of these statemenis; Plaintiff is asking Def'endant
                                                                                         to tell Plaintifr
            who can address, respond to, confirm or rebut them'

J           State whether Plaintiff is eligible for reemployment with Defendant and whether
            Defendant would oppose a request by Plaintiff to be reinstated as an employee
                                                                                                    of
            Defendant, us un ulGinative to an award of front pay and, if Plaintiff is not, state
                                                                                                 fully
            each and every reason whY.

            As to any affirmative defense that is not a purely legal defense, state the full name
                                                                                                     and
4.
            last known contact information of each perron who can testify with reasonable
                                                                                             specificity
                                                                               such person can attest to'
            about each such def'ense, and be sure to list which def'enses each


5           State thefull name, race, gender, date of birth, last-known job title and last-knownwork
            telephone number of eveiy person who was involved in the decision-making
                                                                                                  process
                                                                          role each person listed  played
            which lecl to Plaintiff s termination, and list what specific
            in the proces.s, Do not incorporate documents by reference in lieu of a complete
                                                                                             response
            given under oath.

    6       State each position or title Plaintiff held white employed with Defendant, the position
            number for each position, the dates Plaintiff held each position or title, and the
                                                                                               reasons

            for any changes of Plaintiff s position or title'

    7       State the  full name, race, gendero date of birth, last-known job title and last-knownwork
                                                                                          parto for absorbing
            telephone number of ever! person who was responsible, in whole or
            plaintiff s job duties, or replucing Plaintiff, after Plaintiff s separation from  Defendant.



                                                  Page2 of 4
    Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 48 of 174




8       State each and every reason for   Plaintiff   s termination   with specif,rcity'

STATE OF FLORIDA,
COLINTY OF LEON

The foregoing was acknowledged before me bY                                                whois[]
personally known to me [ ] produced as identification, this               day of
2019.


                              Notary Public, State of Florida
                              Printed Name:
                              Commission ExPiration Date:.----




                                               Page 3    of4
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 49 of 174




                              CERTIFICATE OF SERVICE
                                                                                          of
        I HEREBY CERTIFY that a true copy of the foregoing has been served to all counsel
record via the e-filing portal this 14tr'day of July,2019'


                                                 Respectfully submitted,




                                                  Adam Ellis; FBN 35628
                                                  MARIE A. MATTOX, P. A.
                                                  203 North Gadsden Street
                                                  Tallahassee, FL 32301
                                                  Telephone: (850)383-4800
                                                  Facsimile: (850) 383-4801
                                                  adam(@mattoxlarv, corn
                                                  ATTORNEYS FOR PLAINTIFF




                                          Page 4 of 4
             Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 50 of 174

Filing # 93253063 E-Filed 0112612019 04:40:54 PM


                              IN THE CIRCUIT COURT OF THE SECOND JUDICIAL
                                CIRCUIT IN AND FOR LEON COUNTY, FLORIDA

         CHRISTINA WORLEY,

                 Plaintiff,

         v                                                        Gase No. 201 9-CA'000697

         FLORIDA DEPARTMENT OF
         CORRECTIONS and CENTURION
         OF FLORIDA, LLC,

                 Defendants
                                                        I

                NOTICE OF SERVICE OF DEFENDANT CENTURION OF FLORIDA, LLC'S
                     SET        RRO       ES         IFF

                 pLEASE TAKE NOTICE that the original of Defendant's First Set of lnterrogatories

         to plaintiff Christina Worley has been furnished by U.S. Mail and a copy by electronic mail

         this 26th day of JulY, 2019 to:

                                                  Marie A. Mattox
                                             marie@mattoxlaw.com
                                                203 N Gadsden St
                                           Tallahassee, Florida 32301
                                             marie@mattoxlaw.com
                                           Michelle2@mattoxlaw. com
                                            m a rlene@m attoxl aw. com


                                                            Respectfu lly subm itted,

                                                                      ne H Moll
                                                            Catherine H. MolloY
                                                            Florida Bar No. 33500
                                                            Email: molloyk@gtlaw.com
                                                            Cayla M. Page
                                                            Florida Bar No. 1003487
                                                            Email: pagec@gtlaw.com
                                                            GREENBERG TRAURIG, P.A.
                                                            101 E. Kennedy Boulevard, Suite 1900
                                                            Tampa, Florida 33602
                                                            (813) 318-5700 - TelePhone



          ACTIVE 44798085v1
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 51 of 174




                                       (813) 318-5900 - Facsimile
                                       Attorneys for Defendant




                                   2
ACTIVE 44798085v1
             Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 52 of 174

Filing # 93253063 E-Filed 0l12612019 04:40:54 PM


                                 IN THE CIRCUIT COURT OF THE SECOND JUDICIAL
                                   CIRCUIT IN AND FOR LEON COUNTY, FLORIDA

         CHRISTINA WORLEY,

                   Plaintiff,

         v                                                                     Case No. 2019-CA-000697

         FLORIDA DEPARTMENT OF
         CORRECTIONS and CENTURION
         OF FLORIDA, LLC,

                    Defendants
                                                                   I


                            DEF ENDANT CENTURION OF FLORIDA, LLC'S REQUEST
                              PRO              CUME        c
                                                                                              through
                    Defendant Centurion of Florida, LLCl ("Centurion" or "Defendant"), by and

         its undersigned counsel, and pursuant to Rule 1.350, Florida Rules of Civil Procedure,

         hereby requests plaintiff Christina Worley ("Worley") to produce for inspection
                                                                                         and/or

         copying by the undersigned counsel for Defendant the following documents,
                                                                                   said

                                                                               in Tampa, Florida,
         documents to be produced at the office of undersigned counsel located
                                                                              of this request'
         and said documents to be produced within thirty (30) days of service

                                             DEF      ITION AND INSTRUCT roNs

                     The following preliminary statements, instructions and definitions apply
                                                                                              to each of

                                                                                   therein'
         the requests set forth herein and are expressly deemed to be incorporated

                     A.      As used herein, the term "document" shall mean:

                              (1)
                             All paper, printed or other tangible items relating to the transmission
          or storage of'any form of iniormation or communication, including correspondence,
                                                                                               notes'
          letterS, text mesSages, SMS messages, FaceboOk messages, memOranda,
                                                                               messages,   electronic
          memoranda of telei'hone conversatiois or meetings, telephone

             r Defendant maintains that it was not Plaintiff's employer and has been wrongly named' MHM Health
             Professionals was, at all relevant times, Plaintiff's employer'

             ACTIVE 44714475v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 53 of 174




mail or electronic messages regardless of how transmitted, recordings or transcriptions
of voice-mailmessages, d'iariesicalendars, appointment books, audio orvideo
                                                                                     recordings
                                                                                    kind related
or files, graphics filel, transcriptions, compilations or writings or things of any
to the            in question, including all drafts or copies thereof, regardless of how made,
        "Jt"gory
reproduced    or stored;

                (2)All paper, printed or other tangible items containing or related to
medical information, including, in addition to the types of documents in category
                                                                                   (1)
                                                                                          of
above, patient charts, interview notes, progress notes, records of treatment, recOrdS
prescriptions, records of tests and measurements regardless of form, billing records,
insurance claims, payment      history, or any other type of document containing patient
                       ' impressions,
history, diagnoses,                      testing, medical orders, treatment, or any
                                                                                          or
communication with the patient or any other person regarding the patient,.compilations
writings or things of any kind relateo to ttre category in question, including all drafts or
copiei thereof, regardiess of how made, reproduced or stored,           whether   in paper'
electronic, graphic, or other tangible medium;

                 (3) All information or data (whether text, data, numeric, audio, video, or
any combination of the above) stored in any form of electronic, graphic or tangible
r"dirr, including computer files or storage devices, sound storage         or files, graphics
storage or files, photographic negative or  prints, films, or any other tangible  recording or
                                                                                 or pertaining
storale medium incluiing tape, disk, cards or wire constituting, containing
to the- requested categories.' lf the information contained in the computer files or other
                                                                                             or
medium cannot be reviewed or accessed outside of the medium or without software
equipment, the term document also includes all equipment or           software   necessary   to
access, review, translate or reproduce the requested information.

         B.      As used herein, the word "produce" shall mean to make available the
                                                                              documents
documents requested herein for inspection and copying and to separate such
into the categories set forth in this request. lf you decline to produce any documents
                                                                               your final
requested hJreinafter on the basis of any asserted privilege, you shall, in
                                                                 information pertaining to
response hereto, provide Defendant with the following written
such document:

                 (i)          its date or, if not dated, the date it was prepared or received;

                 (ii)         the type of document (e.g., letter, memorandum, telegram,
                              photog raph, reproduction)   ;




                 (iii)        its author and addressee;

                 (iv)         its present location;

                 (v)          the identity of the individual or persons presently custodian or
                              custodians thereof;


                                                2
 ACTIVE 44714475v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 54 of 174




                (vi)         a general description of its contents;

                (vii)        the number of Pages thereof;

                (viii)       the identity of each person who received a copy of           the
                             document and the relationship of such person to you;

                (ix)         whether such document contains           or relates to facts   or
                             opinions, or both;

                (x)          the nature of the privilege (e.g., work product, attorney-client)
                             that you claim with respect to such document'
                                                                                         of
        C.     As used herein, "Defendant" or "Centurion" means Defendant Centurion
                                                                     principals and parent'
Florida, LLC, as well as its directors, officers, employees' agents,
                                                                          or business units
subsidiary, predecessor, successors, affiliated or retated corporations
of such entity.

        D.      As used herein, "Plaintiff' or "Worley" means Christina Taylor Worley, as
well as her attorneys and agents, and all persons acting on her behalf'

             Whenever possible, the original document shall be produced'
                                                                          Where drafts
        E.
or copies exist that are not identical to tne original documents, including those
                                                                                  with
                                                              produced'
notations or marginalia, those drafts or copies shall also be

                             DOCUMENTS TO BE PRODUCED


        1.       All documents which support, or which you believe tend to support' the
                                                      "[i]n July 2017, Plaintiff reported to
allegations of paragraph No. 10 of the Complaint that
                                                                 care given the severity
DON Blocker that an inmate was not receiving appropriate medical

of his medical condition."

         2.      All documents which support, or which you believe tend to support, the
                                                      "Plaintiff subsequently reported to
allegations of paragraph No. 11 of the complaint that
                                                                        to adequately care
DON Blocker that Defendant, at the existing facility, would not be able

for this inmate."

         3.       All documents which support, or which you believe tend to support, the
                                                                       nothave
 allegationsof paragraph Nos. 11and 12of theComplaintthat"Defendantdid
                                                  3
 ACTIVE 44714475v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 55 of 174




the appropriate supplies available" and that "Defendant did not have the adequate

equipment or staff to appropriately care for the patient'"

        4.      All documents which support, or which you believe tend to support, the

allegations of paragraph No. 13 of the Complaint that "On July 3, 2017 , Plaintiff submitted

an official report to Human Resources detailing the inadequate care provided to said

inmate and the gross misconduct that was performed by Defendants."

        5.      All documents which support, or which you believe tend to support, the

allegations    of paragraph No. 13 of the Complaint that "Plaintiff reported         further

misconduct by way of Defendants' unsafe work environment for its medical personnel

including specifically without limitation inmate stabbings, inmates assaulting security,

rumors of riots, and lack of medical personnel."

        6.       All documents which support, or which you believe tend to support, the

allegations of paragraph No. 14 of the Complaint that "Plaintiff realized she was being

forced to virtually 'masturbate' this inmate, by repeatedly touching his penis each time

said inmate intentionally displaced his catheter."

         T.      All documents which support, or which you believe tend to support, the

allegations of Paragraph No. 16 of the Complaint that "DOC's policy [ ] stated when an

inmate crossed boundaries with lewd and lascivious exposure, or attempt to establish any

inmate relationship with staff; they   -   the inmate(s)   - are moved."
         g.      All documents which support, or which you believe tend to support, the

allegations of paragraph No. 17 of the Complaint that "in evidence of retaliation for her

 reporting, Plaintiff was forced to move locations three (3) separate times'"




                                                  4
 ACTIVE 44714475v1
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 56 of 174




       g.       All documents which support, or which you believe tend to support, the

allegations of Paragraph No. 17 of the Complaint that "multiple employees within

Defendant refused to assist Plaintiff with her work duties."

       '10.     All documents which support, or which you believe tend to support, the

allegations     of   Paragraph No.   18 of the Complaint that "Plaintiff pleaded with
administration       for help, as she was traumatized and suffered from      nightmares,

flashbacks, and excessive anxiety."

        11.     All documents which support, or which you believe tend to support, the

allegations of Paragraph No. 18 of the Complaint that "Health Administrator Tara Johnson

refused to talk to Plaintiff about the issues."

        12.     All documents which support, or which you believe tend to support, the

allegations of paragraph No. 19 of the Complaint that "DON Blocker told Plaintiff she did

not know what Plaintiff wanted, and HR Director Sara Brus told Plaintiff that she did not

believe her."

        13.     All documents which support, or which you believe tend to support, the

allegations of Paragraph No. 20 of the Complaint.

        14.     All documents which support, or which you believe tend to support, the

allegations of Paragraph No. 21 of the Complaint that "Plaintiff reported safety issues

regarding several inmates housed within the Defendant DOC'"

        15.      All documents which support, or which you believe tend to support, the

allegations of Paragraph No. 22 of the Complaint that "Plaintiff filed a written complaint

regarding ongoing violations of laws, rules and/or regulations andior misfeasance, and/or

gross misconduct."


                                                  5
ACTIVE 44714475v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 57 of 174




       16.      All documents which support, or which you believe tend to support' the
                                                                           further facts of
allegations of paragraph No. 23 of the Complaint that "Plaintiff disclosed

Defendants' violations among the medical staff'"

        17.     All documents which support, or which you believe tend to support, the

allegations of paragraph No. 25 of the Complaint that "in retaliation
                                                                      for filing her internal

complaint,     for reporting actual andior suspected violations of laws, rules           and/or

                                                                     participating in
regulations and/or malfeasance, misfeasance and/or gross misconduct,

an investigation and/or inquiry, and in continued disparate treatment due
                                                                          to her gender,

Plaintiff was wrongfully terminated."

        18.     All documents which support, or which you believe tend to support' the
                                                      "Plaintiff has been the victim of
allegations of paragraph No. 42 of the Complaint that
                                                                                differently than
discrimination on the basis of plaintiff's gender in that Plaintiff was treated
                                                                    subject to hostility
similarly situated employees of Defendant who are male and has been
                                                                  gender'"
and poor treatment on the basis, at least in part, of Plaintiff's

        19.      All documents which support, or which you believe tend to support' the
                                                                           condoned
allegations of paragraph No. 45 of the complaint that "Defendant knowingly

 and ratified the differential treatment of Plaintiff'"

         20.     All documents which support, or which you believe tend to support, the

 allegations    of paragraph No. 55 of the Complaint that "actions by Defendant            were

 purposeful."

         2j.     All documents provided to the Equal Employment Opportunity Commission

 and/or the Florida Commission on Human Relations with regard to the
                                                                     allegations

 contained in the ComPlaint.


                                                  6
 ACTIVE 44714475v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 58 of 174




       22.     All diaries, calendars, personal notebooks, notes, journals, photographs or

other such documents kept or maintained by you from May of 2016 to the date of your

response hereto, including but not limited to documents which may be used by you to

recall any events relating to the allegations set forth in the Complaint.

       23.     To the extent not otherwise produced, all documents relating to your

employment with Defendant, including any documentation that you removed from

Defendant during your employment.

        24.    To the extent not otherwise produced, all documents which may be used by

you to recall any events relating to any of the allegations in the Complaint.

        25.    All documents that support the claims for damages sought in the Complaint.

        26.    All documents related to your efforts to mitigate the damages that you have

allegedly suffered.

       27. All applications for employment that you've submitted                since your

employment with Defendant terminated.

        28.     All written, recorded or transcribed statements or affidavits from any
witnesses who claim to have knowledge of any of the allegations in the Complaint.

        29.     All documents reflecting any communications or correspondence between

you and any present or former employee or agent of Defendant on or after December       1,


2017 through the date of your response hereto'

        30.     All text messages, emails, phone logs between you and any current or

former employee of Defendant that relate to your employment with Defendant.




                                              7
ACTIVE 44714475v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 59 of 174




      31.       All text messages, emails, phone logs between you and any current or
                                                                        your employment
former employee of the Florida Department of Corrections that relate to

with Defendant.
                                                                                           to
        32.    All documents identified, described, listed, referred to, consulted or used

respond to Defendant's First Set of lnterrogatories to Plaintiff'

        33.    your complete federal income tax returns, including W-2 and 1099 forms
                                                                        and 2018'
and any other schedules and attachments, for calendar years 2016,2017 ,

        34.     produce a fully executed unemployment compensation records release

                                                                       the form to your
form, which is attached hereto for your signature. Complete and attach

response.

        35.     produce a fully executed medical release form, which is attached hereto for

your signature. complete and attach the form to your response'

        36.     Any documents not requested in the foregoing paragraphs, which support,
                                                                       in the Complaint'
or which you believe tend to support, any of the allegations contained

                                                   ResPectfu llY subm itted,

                                                             neH Mollov
                                                   Richard  C. McCrea, Jr.
                                                   Florida Bar No. 351539
                                                   Email: mccrear@gtlaw. com
                                                   Catherine H. MolloY
                                                   Florida Bar No. 33500
                                                   Email: molloYk@gtlaw.com
                                                   Cayla M. Page
                                                   Florida Bar No. 1003487
                                                   Email: pagec@gtlaw. com
                                                   GREENBERG TRAURIG, P.A.
                                                   101 E. Kennedy Boulevard, Suite 1900
                                                   Tampa, Florida 33602
                                                   (813) 318-5700 - TelePhone
                                                   (813) 318-5900 - Facsimile
                                                   Attorneys fo r Defendant

                                               8
 ACTM   44714475v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 60 of 174




                                CERTIF ICATE OF S RVICE

        I HEREBY CERTIFY that on July    26, 2O1g,l served the foregoing by U.S. Mail and

a copy by electronic mail to:

                                   Marie A. Mattox, Esq.
                                   Marie A. Mattox, P.A.
                                203 North Gadsden Street
                                Tallahassee, Florida 32301
                                  Marie@mattoxlaw.com
                                M ichelle2@mattoxlaw. com
                                 m a rlene@m attoxlaw. co m

                                                          ne H. Mol
                                                       Attorney




                                              I
 ACTIVE 44714475v1
             Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 61 of 174

Filing #94064312 E-Filed 0811312019 10:24:01 AM


                              IN THE CIRCUIT COURT OF THE SECOND JUDICIAL
                                CIRCUIT IN AND FOR LEON GOUNTY, FLORIDA

        CHRISTINA WORLEY,

                 Plaintiff,

        V.                                                             Case No. 2019-CA-000697

        FLORIDA DEPARTMENT OF
        CORRECTIONS and CENTURION
        OF FLORIDA, LLC,

                 Defendants.


                                            NOTICE OF HEARING
                                           Special Set - 30 Minutes
                                     (Coordinated with Opposing Counsel)

                 PLEASE TAKE NOTICE that on October                 7, 2019 al 2:45 p.m., before     the

        Honorable Kevin J. Carroll, at the Leon County Courthouse, 301 S. Monroe Street,

        Tallahassee, Florida 32301, the following motion will be heard:

                      DEFENDANT CENTURION OF FLORIDA, LLC'S MOTION
             TO DISMISS OR, IN THE ALTERNATIVE, FOR A MORE DEFINITE STATEMENT

                 PLEASE GOVERN YOURSELVES ACCORDINGLY.


                                        NOTICE TO DISABLED PERSONS
                     If you are a person with a disability who needs any accommodation in order
                     to participate in a court proceeding, you are entitled, at no cost to you, to
                     the provision of certain assistance. Please contact the Office of Court
                     Administration at (850) 577-4401, or at the Leon County Courthouse,
                     Room 225,301 S. Monroe Street, Tallahassee,FL 32301 within 2 working
                     days of receipt of a notice compelling you to appear at a court proceeding;
                     if you are hearing or voice impaired, call717.




        ACTIVE 45134363v1
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 62 of 174




                                              Respectfu lly subm itted,

                                              lsl C      ne H Mol
                                              Richard C. McCrea, Jr.
                                              Florida Bar No. 351539
                                              Email: mccrear@gtlaw.com
                                              Catherine H. MolloY
                                              Florida Bar No. 33500
                                              Email: molloyk@gtlaw. com
                                              Cayla M. Page
                                              Florida Bar No. 1003487
                                              Email: pagec@gtlaw.com
                                              GREENBERG TRAURIG, P.A.
                                              101 E. Kennedy Boulevard, Suite 1900
                                              Tampa, Florida 33602
                                              (813) 318-5700 - TelePhone
                                              (813) 318-5900 - Facsimile
                                              Atto rneys for Defen dant



                            CERTIF ICATE OF S RVICE

       I HEREBy CERTIFy that on August 13,2019, I electronically filed the foregoing

document with the Clerk of the Court by using the CM/ECF system, which
                                                                       will send a

notice electronicallY to:


                                Marie A. Mattox, Esq.
                                Marie A. Mattox, P.A.
                             203 North Gadsden Street
                             Tallahassee, Florida 32301
                               Marie@mattoxlaw.com
                             M ichelle2@m attoxlaw. com
                              m a rlene@m attoxl aw. com



                                               /s/ Cathe rine H Moll OV
                                                      Attorney




                                          2
ACTIVE 45134363v1
             Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 63 of 174

Filing # 95007895 E-Filed 0812912019 05:04:04 PM


                      IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT,
                                IN AND FOR LBON COUNTY, FLORIDA

         CHRISTINA WORLBY,

                Plaintiff,

         v                                                                   CASE NO.: 2019-CA-697


         FLORIDA DEPARTMENT OF CORRECTIONS'
         MHM HEALTH PROFESSIONALS' INC., and
         MHM HEALTH PROFESSIONALS, LLC,

                 Defendants



                                 PLAINTIFF'S FIRST AMENDED COMPLAINT

                Plaintiff, CHRISTINA WORLEY, sues Defendant, FLORIDA DEPARTMENT OF

         CORRECTIONS and CENTURION OF FLORIDA, LLC, and alleges as follows:

                                            NATURE OF THE ACTION

                 1.      This action is pursuant to $ I 12.3187, Florida Statutes (Florida's Public Employee

         Whistleblower       Act), $ 44S.101 et s€e., Florida      Statutes (Florida's Private Employee

         Whistleblower Act), and Chapter 760, Florida Statutes.

                 2.      This is an action for damages in excess of Fifteen-Thousand ($15,000.00) Dollars,

         exclusive of attorney's fees and costs.

                                                        PARTIES

                 3.      At alltimes material hereto, Plaintiff CHRISTINA WORLEY,        has been a resident


         of the State of Florida and was employed by Defendant. Plaintiff is a member of a protected class

         because of her gender and because she reported unlawful conduct and was subjected to retaliation

         thereafter. Accordingly, Plaintiff is sui iuris.
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 64 of 174




       4.      At all times rnaterial hereto, Defendant FLORIDA DEPARTMENT                            OF


CORRECTIONS, ("Defendant DOC") has been organized and existing under the laws of the

State of Florida.   At all times pertinent to this action, Defendant   has been an "employer" as that

                                                                                            as it
term is used under the applicable laws identified above. Defendant was Plaintiff s employer

relates to these claims.

        5.      At all times material    hereto, Defendant MHM HEALTH PROFESSIONALS,

INC., (,.Defendant MHM") has been organized and existing under the laws of the State of
                                                                                           as that term is
Florida. At all times pertinent to this action, Defendant has been an "employer"

used under the applicable laws identified above. Defendant was Plaintiff s employer as it
                                                                                          relates


to these claims. Defendant MHM entered into a contractual agreement with Defendant DOC to

provide comprehensive health care services, and Plaintiff was charged with provisioning those

services as an MHM ernPloYee.

        6.      At all times material    hereto, Defendant MHM HEALTH PROFESSIONALS,

LLC, (,,Defendant MHM',) has been organized        and existing under the laws of the State of Florida.


At all times pertinent to this action, Defendant   has been an   "employer"   as that   term is used under

the applicable laws identified above. Defendant was Plaintiffls employer as it relates to these

claims. MHM HEALTH PROFESSIONALS LLC is the same company as MHM HEALTH

PROFESSIONALS INC.

                                    CONDITIONS PRECEDENT

         7.      plaintiff has satisfied all conditions precedent to bringing this action in          that

 plaintiff filed a charge of discrimination with the Florida Commission on Human Relations             and


 with the EEOC. This action is timely filed thereafter.




                                                    2
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 65 of 174




                                            STATBMENT OF FACTS

        8.          Plaintifl a woman,       began her employment with Defendants DOC and MHMI in

May of 2016         and held the   position of Registered Nurse at Defendant DOC's Northwest Florida

Reception Center at the time of her wrongful termination on Decembet 29,2017                 .



        9.          Plaintiff was subjected       to a   hostile work environment, disparate treatment,

different terms and conditions of employment, and was held to a different standard because of her

gender (female) and was the victim of retaliation after her repofting egregious violations of

patient care standards and laws. More specifically, Plaintiff reported Defendants' actual

violations of laws, rules or regulations, and malfeasance, misfeasance, and gross misconduct, and

was subject to retaliation including her wrongful termination thereafter'

        10.         The mistreatment came at the hands of (specifically but not limited to) Director           of

Nursing ("DON") Brandi Blocker, Health Services Administrator Tara Johnson, and Human

Resource Direction Sara Brus.

        I   1   .   In July   2017 ,   Plaintiff reported to supervisor DON Blocker that an inmate was not

receiving appropriate medical care given the severity                 of his medical condition. Plaintiff

subsequently filed a written complaint with Defendant on July 3, 2017 reporling the actual

violations of laws, rules or regulations and misfeasance, malfeasance, or gross misconduct.

        12.         Plaintiffs written complaint      states that in or around June 2077,an inmate housed

with Defendant DOC and cared for by Defendants DOC and MHM was sent to an                                outside

hospital and placed on life support. On June 76, 2017, Defendant DOC was notified that said

inmate would not be transferred back to Defendant DOC, (Northwest Florida Reception Center)

but rather a separate DOC facility which was better equipped to handle the inmate's medical


rDOC contracts with MHM to provide health services in DOC facilities such as the Northwest Florida Reception
Center where Plaintiff was employed. Plaintiff interacted with employees from both defendants as a pafi of her
                                                                                                               job
on a daily basis.
                                                          3
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 66 of 174




conditions. However, on June 17,2017, Plaintiff was notified by DON Blockerthat said inmate

would be returning to Defendant's care at the same institution where Plaintiff worked. Plaintiff

and her co-workers accordingly atternpted to acquire supplies necessary to care for tl-re inrnate,

but said supplies were not available from either Defendant. Plaintiff subsequently reported to

DON Blocker that it would be impossible to properly care for the inmate in question at tl,e

Northwest Florida Reception Center. Nevertheless, Defendants accepted the inmate back with full

knowledge that proper care could not be provided.

         13.   RN Bahillo assessed the patient upon the inmate's arrival back at DOC, and again

determined that Defendant did not have the adequate equipment or staff to appropriately care for

the inmate. Nevertheless, Dr. Lay, who had never seen nor treated the patient, called RN Bahillo

and stated that DOC would accept the inmate. The inmate died the following Monday after

suffering from an elevated temperature with no       IV pain medication or sedation   since he was

discharged from the hospital. The inmate died in an open bay being observed by other inmates

walking in and out.

         14.   On July 3,2017, Plaintiff submitted an official report to Human           Resources


detailing the inadequ ate care provided to the inmate in question, and the gross misconduct on

behalf   of both Defendants. Moreover, Plaintiff reported       additional misconduct regarding

Defendants' unsafe work environment including inmate stabbings, inmates assaulting security

officers, rumors of riots, and lack of medical personnel'

         15.   On November 11, 2017,Plaintiff was working in the Infirmary on the 7 amto 7

pm shift. One of the inmates in the open infirmarybay repeatedly displaced his catheter, exposed

himself, and called for Plaintiff to repeatedly reinsert his catheter. After this had happened

multiple times, Plaintiff realized that the inmate was deriving sexual pleasure from the procedure.



                                                 4
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 67 of 174




        16.      Plaintiff reported the incident to DON Blocker the following day. In telling DON

Blocker, and writing a report about it, Plaintiffs expectation was that the inmate would           be


disciplined and placed in confinement. Discipline in this situation is standard per Deferidant

DOC's policy.

        17.      However, the inmate in question was not disciplined or placed in confinement.

Instead, Plaintiff was forced to move locations three separate times.

        18.      Plaintiff pleaded with administration for help, as she was traumatized and suffered

from nightmares, flashbacks, and anxiety. However, Health Administrator Tara Johnson refused

to discuss the matter with Plaintiff.

        I   g.   DON Blocker told Plaintiff she did not know what Plaintiff wanted, and HR

Director Sara Brus told Plaintiff she did not believe her. Plaintiff contends she should have been

referred to EAP for counseling due to the incident with the inmate who derived sexual pleasure

from the medical procedure Plaintiff was obligated to administer. However, Defendant failed to

follow proper procedures, resulting in the continued mistreatment of Plaintiff.

        20.      Thereafter, Plaintiff again reported actual or suspected violations of laws, rules or

regulations, and misfeasance, malfeasance,        or gross misconduct by      Defendants regarding

negligent and inadequate medical care and safety concerns for the staff in the Medical Service

Building within Defendant DOC. Plaintiff repeatedly reported these issues internally to Don

Blocker, Health Services Administrator Johnson, HR Director Brus, and DOC Warden Maddox.

        21.      On November 14, 2017 Plaintiff was called into an inquiry with Warden Maddox

regarding Plaintifls reports. Specifically, Plaintiff reported safety issues regarding several

inmates housed within the Defendant DOC. By way           of example, inmates regularly engaged in

hostile behavior by way       of verbal   altercations towards Defendants' employees. However,

Defendants did not take any corrective action.

                                                   5
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 68 of 174




       22.         On November 16, 2017, Plaintiff filed another written cornplaint          regarding


ongoing violations of the same variety which Plaintiff previously reported. Specifically, Plaintiff

outlined the dates that inmate incidents occurred with no corrective action, and identified herself

as a whistleblower due to her growing safety concerns. Moreover,       Plaintiff reported that inmates

routinely heard radio communications announcing critical staff levels and regularly ran tlie

control panel in Defendant DOC's officer stations, which were direct violations of Defendant

DOC's policies and procedures.

        23.        On December 26,2077, Plaintiff was called into a second inquiry with Warden

Maddox regarding her reporting. Plaintiff disclosed further acts of Defendants' violations among

the medical       staff. Plaintiffs   employment was wrongfully terminated three days later on

December 29,2017 in retaliation for her multiple protected disclosures.

        24.        Plaintiff has retained the undersigned counsel to represent her interests in this

cause and is obligated to pay a fee for these services. Defendant should be made to pay said fee,

along with costs incured in connection with this action, under applicable law.

                                         COUNT I
                     PUBLIC EMPLOYEE WHISTLEBLOWBR RBTALIATION
                                 (Claim against Defendant DOC)

        25.        Plaintiffrealleges and incorporates by reference paragraphs 1 through 24, as if set

forth in their entirety herein.

        26.        This Count sets forth a claim on behalf of Plaintiff against Defendant DOC

pursuant to   $   I 12.3187, Florida Statutes.

        27.        As stated more specifically herein in part above, Plaintiff reporled and disclosed,

verbally and in writing, violations of law, rules or regulations, mismanagement, malfeasance,

misfeasance, gross waste of public funds and/or gross neglect of duty committed by one (1) or

more employees, agents or independent contractors of Defendant to persons both inside and

                                                    6
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 69 of 174




outside of her nonnal chain-of- command, and to others having the autliority to investigate,

police, manage and, otherwise, remedy the violations that he reporled.

        28.     After reporting these matters, opposing illegal activities, and/or participating in

inquiries, investigations, hearings, or other agency inquiries, as related in part above, Plaintiff

became the unwitting victim of retaliatory actions, as set forth in part above'

        29.     plaintiffs adverse treatment, including her termination, was a direct              andlor


proximate adverse result of her reporting/opposing violations of laws, rules or regulations, of her

reporting malfeasance, misfeasance            or gross misconduct,     and/or   of her participating in
investigations, hearings or other inquiries, as chronicled in part above.

        30.      The actions of all of the employees and/or agents of Defendant who affected

plaintiff s relationship with Defendant adversely did so at least in part in retaliation against her

for her "whistleblowing" activities.

        31.      As a direct and/or proximate result of the actions taken against her by Defendant

plaintiff has suffered injury, including, but not limited to, past and future wage losses, and other

tangible and intangible damages. These damages have occurred in the past, are occurring at

present, and   will likely continue on into the future.

                                                     COUNT        II
                                       N                   448.                  STA
                                           (Claim against Defendant MHM)

        32.      Paragraphs 1 through 24 are realleged incorporated herein by reference.

        33.      This is an action brought under $ 448.101 et seq., Florida Statutes.

        34.      As set for-th   in   greater detail above, during the course   of Plaintiff s employment,

 she objected to certain practices of Defendant that were in violation      of state and/or federal laws,

 rules and/or regulations and/or she reasonably and objectively believed they were in violation of

 same


                                                       7
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 70 of 174




       35.      After Plaintiff objected, Defendant tenninated her'

          36.   Plaintiff was terminated because she disclosed a practice of the Defendant that is

in violation of a law, rule, or regulation, and Plaintiff brought the activity, policy, or practice to

the attention   of a supervisor, and/or to        Defendant and afforded Defendant           a   reasonable


opportunity to correct the activity, policy, or practice and/or objected to, or refused to participate

in, any activity, policy, or practice of Defendant which is in violation of a law, rule, or regulation

and/or she reasonably and objectively believed they were in violation of same.

          37.   The disclosures made by Plaintiff are protected under $ 448.102, Florida Statutes.

          38.   As a direct and proximate cause of Plaintiff s participation in the whistleblowing

activities referenced above, Plaintiff has been damaged, which damages include but are not

limited to emotional pain and suffering, lost wages, other tangible and intangible damages, and

any other compensatory damages allowed by          law. Plaintiff is also entitled to injunctive relief.

                                           COUNT III
                                  GENDER DISCRIMINATION
                                  (Claim against both Defendants)

          39.   Paragraphs   l-24     are re-alleged and incorporated herein by reference.


          40,   This is an action against Defendant for discrimination based upon gender brought

under Chapter 760, Florida Statutes.

          41.   Plaintiff has been the victim of discrirnination on the basis of Plaintiffs gender in

that Plaintiff was treated differently than similarly situated employees of Defendant who are male

and has been subject to hostility and poor treatment on the basis, at least          in parl, of Plaintiff   s


gender.

          42.   Defendant is liable for the differential treatment and hostility towards Plaintiff

because   it controlled the actions   and inactions of the persons making decisions affecting       Plaintiff




                                                      8
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 71 of 174




or it knew or should have known of these actions and inactions and failed to take prompt                    and


adequate remedial action or took no action at all to prevent the abuses to Plaintiff.

           43.    Fufthermore, Defendant knowingly condoned and ratified                     the   differential

treatment of     plaintiff   as more   fully set forth above   because   it allowed the differential   treatment


and participated in same.

           44.    Defendant's known allowance and ratification              of these actions and       inactions


actions created, perpetuated and facilitated an abusive and offensive work environment within
                                                                                              the


meaning of the statutes referenced above.

           45.     In essence, the actions of     agents     of Defendant, which were     each condoned and


ratified by Defendant, were of a gender-based nature and in violation of the laws set forth herein.

           46.     The discrimination complained of herein affected a term, condition, or privilege           of

plaintiffs continued employment with Defendant. The events set forth herein led, at least in part,

to Plaintiff s termination.

           47.     Defendant's conduct and omissions constitutes intentional discrimination and

unlawful employment practices based upon gender in violation of Chapter 760, Florida Statutes.

           48.     As a direct and proximate result of Defendant's conduct described above, Plaintiff

has suffered emotional distress, mental pain and suffering, past and future pecuniary losses,

inconvenience, mental anguish, loss of enjoyment               of life and other non-pecuniary losses, along

with lost back and front pay, interest on pay, bonuses, and other benefits' These damages have

occurred in the past, are permanent and continuing. Plaintiff is entitled to injunctive/equitable

 relief.




                                                         9
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 72 of 174




                                                COUNT IV
                                             RET      ATION
                                      (Claim against Both Defendants)

        49.     Plaintiff realleges and incorporates by reference Paragraphs     1   through 24, as if set

forth in their entirety herein.

        50.     Defendant    is an employer as that term is used under the applicable statutes

referenced above.

        51.     The foregoing allegations establish a cause of action for unlawful retaliation after

plaintiff reported or opposed unlawful employment practices adversely affecting Plaintiff under

Chapter 760, Florida Statutes.

         52.    The foregoing unlawful actions by Defendant were purposeful.

        53.     Plaintiff voiced opposition to unlawful employment practices during Plaintiff           s



employment with Defendant and was the victim of retaliation thereafter, as related in part above.

         54.     Plaintiff is a member of a protected class because Plaintiff reported unlawful

employment practices and was the victim            of retaliation thereafter. There is thus a causal

connection between the reporting         of the unlawful        employment practices and the adverse

employment action taken thereafter.

         55.     As a direct and proximate result of the foregoing unlawful acts and omissions,

plaintiff has suffered mental anguish, emotional distress, expense, loss                    of   benefits,


embarrassment, humiliation, damage to reputation, illness, lost wages, loss           of capacity for the

enjoyment of life, and other tangible and intangible damages. These damages are continuing and

are permanent.    Plaintiff is entitled to injunctive relief.




                                                      10
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 73 of 174




                                   PRAYER FOR RELIEF

    WHERBFORE, Plaintiff prays for the following relief:

   (a)        that process issue and this Court take jurisdiction over this cause;

   (b)        that this Court grant equitable relief against Defendant under the counts set forth

    above, mandating Defendant's obedience to the laws enumerated herein and providing

    other equitable relief to Plaintiff;

    (c)       that this Court enter judgment against Defendant and for Plaintiff awarding

    damages to Plaintiff fi'om Defendant for Defendant's violations of law enumerated

    herein;

    (d)       that this Court enter judgment against Defendant and for Plaintiff permanently

    enjoining Defendant from future violations of law enumerated herein;

    (e)       that this Court enter judgment against Defendant and for Plaintiff awarding

    Plaintiff costs and attorneys' fees, as allowed by law;

    (0        that this Court award Plaintiffs interest as allowed by law; and that this Coutt

    grant such other and further relief as is just and proper under the circumstances.




                                                 I1
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 74 of 174




                            DEMAND FOR                  IAI, RY.II]RY

       Plaintiff hereby demands   a   trial by jury on all issues set forth herein which are so triable.

                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing amended complaint has been furnished
to all counsel of record via the e-filing portal this 29th day of August, 2019.


                                                        Respectfully submitted,




                                                        Adam Ellis;FBN 35628
                                                        MARIE A. MATTOX, P. A.
                                                        203 North Gadsden Street
                                                        Tallahassee, FL 32301
                                                        Telephone: (850)383-4800
                                                        Facsimile: (850)383-4801
                                                        adam@mattoxlaw.com
                                                        ATTORNEYS FOR PLAINTIFF




                                                   12
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 75 of 174

Filing #95366668 E-Filed 0910912019 12:01:14 PM


                             IN THE CIRCUIT COURT OF THE SECOND JUDICIAL
                               CIRCUIT IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,

                Plaintiff,

        V                                                                   Gase No. 201 9-CA-000697

        FLORIDA DEPARTMENT OF CORRECTIONS
        MHM HEALTH PROFESSIONALS, lNC., and
        MHM HEALTH PROFESSIONALS, LLC,

                Defendants


                             DEFENDANT MHM HEALTH PROFESSIONALS, LLC'S
                                 ANSWER    D AFFIRMATIVE D EFENSES

                 Defendant MHM Health Professionals, LLC, f/k/a MHM Health Professionals, lnc.

         ("MHMHP")1,         by and through its            undersigned counsel, hereby answers the

         correspondingly-numbered paragraphs of the Amended Complaint as follows:

                                              NATURE OF THE ACTION

                 j.      MHMHP admits that Plaintiff purports to bring this action pursuant to $

         112.3187, Florida Sfafufes, S 448.101 et seq., Florida Sfafufes, and Chapter 760, Florida

         Sfafufes, but denies that it violated any of the aforementioned statutes'

                 Z.       MHMHP admits that Plaintiff purports to bring this action for damages in

         excess of Fifteen Thousand Dollars ($15,000), exclusive of attorney's fees and costs, but

         denies that Plaintiff is entitled to any relief or damages.




         I MHMHP was converted from a corporation to a limited liability company effective December 31, 2018.
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 76 of 174




                                          PARTIES

       3.     MHMHP admits       it   employed Plaintiff and that she is     a   member of   a


protected class because of her gender. MHMHP is without knowledge or information

sufficient to form a belief as to the truth of the allegations of this paragraph with regard to

plaintiff's residency, therefore, they are denied. MHMHP othenruise denies the remaining

allegations of this ParagraPh.

       4.     MHMHP admits that Defendant Florida Department                of Corrections   is


organized and exists under the laws of the State of Florida. MHMHP further admits it was

plaintiff's employer. The remaining allegations of this paragraph are othenruise denied.

       5.      MHMHP denies that it entered into a contractual agreement with Defendant

DOC to provide comprehensive health care services. MHMHP admits that                    it is a

Delaware entity with its principal place of business in Florida and further states that it was

converted from a corporation to a limited liability company effective December 31, 2018.

MHMHP also admits that it was Plaintiff's employer. The allegations of this paragraph

are othenrvise denied.

       6.      MHMHP denies that it entered into a contractual agreement with Defendant

DOC to provide comprehensive health care services. MHMHP admits that                    it is a

Delaware entity with its principal place of business in Florida and further states that it was

converted from a corporation to a limited liability company effective December 31,2018.

MHMHP also admits that it was Plaintiff's employer. The allegations of this paragraph

are othenrvise denied.




                                               2
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 77 of 174




                                 CONDITIONS PRECEDENT

       T   .     MHMHP admits that Plaintiff filed a charge of discrimination with the Florida

Commission on Human Relation and with the EEOC. MHMHP is without knowledge or

information sufficient to form a belief as to the truth of the remaining allegations of this

paragraph, therefore, they are denied.

                                   STATEMENT OF FACTS

       8.        MHMHP admits that Plaintiff is a woman and was employed by MHMHP as

a Registered Nurse at Defendant DOC's Northwest Florida Reception Center from May

of 2Oj6 through December 29,2017. The remaining allegations of this paragraph are

otherwise denied. ln addition, MHMHP denies the allegations of the first sentence of

footnote 1 and admits the allegations of the second sentence of footnote       1.


       9.        MHMHP denies the allegations of this paragraph'

       10.       MHMHP denies the allegations of this paragraph.

       1j.       MHMHP admits Plaintiff submitted a written complaint on July 3,2017.

MHMHP othenruise denies the remaining allegations of this paragraph.

           12. ln response to the allegation of this paragraph, MHMHP avers that
plaintiff's July 3, 2017 written complaint speaks for itself. MHMHP othenrvise denies the

allegations of this ParagraPh.

       13. ln response to the allegation of this paragraph, MHMHP avers that
plaintiff,s July 3, 2017 written complaint speaks for itself. MHMHP othenrvise denies the

allegations of this ParagraPh.

           14.    ln response to the allegations of this paragraph, MHMHP admits that
plaintiff submitted a written complaint to Human Resources on July 3,2017 and further



                                                3
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 78 of 174




avers that the complaint speaks for itself. MHMHP otherwise denies the remaining

allegations of this paragraPh.

       15.    MHMHP admits on November 11,2017, Plaintiff was working in the

lnfirmary and that Plaintiff reinserted an inmate's catheter. MHMHP is without knowledge

or information sufficient to form a belief as to truth of the remainder of the allegations of

this paragraph, therefore, they are denied'

       16.    MHMHP admits that Plaintiff reported alleged inappropriate conduct by an

inmate to DON Blocker on or about November 12, 2017. MHMHP is without knowledge

or information sufficient to form a belief as to truth of the remainder of the allegations of

this paragraph, therefore, they are denied.

       17.    MHMHP denies that Plaintiff was forced to move locations. MHMHP is

without knowledge or information sufficient to form a belief as to truth of the remainder of

the allegations of this paragraph, therefore, they are denied.

       18.    MHMHP admits that Plaintiff claimed to be anxious. MHMHP denies that

HSA Johnson refused to discuss the matter with Plaintiff. MHMHP is without knowledge

or information sufficient to form a belief as to truth of the remainder of the allegations of

this paragraph, therefore, they are denied.

       19.    MHMHP denies the allegations of this paragraph.

       20.     MHMHP denies the allegations of this paragraph.

       21.     MHMHP admits that Warden Maddox and others met with Plaintiff to

discuss her concerns. MHMHP otherwise denies the allegations of this paragraph.

       22. ln response to the allegations of this paragraph, MHMHP admits that
plaintiff submitted a written complaint on November 16, 2017 , and further avers that the



                                              4
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 79 of 174




                                                                          allegations
written complaint speaks for itself. MHMHP otherwise denies the remaining

of this paragraPh.

       23.    MHMHP denies the allegations of this paragraph'
                                                                                     of
       24.    MHMHP is without knowledge as to the allegations in the first sentence
                                                                        the remaining
this paragraph and, therefore, they are denied. MHMHP othenruise denies

allegations of this ParagraPh.

                                       COUNT    I



                            tclaim against Defendant Doc)
        25.          -
              MHMHP reasserts and incorporates herein its responses to Paragraphs
                                                                                         1




through 24 above.

        26.    MHMHp admits that Plaintiff purports to bring a claim against Defendant

DOC pursuant to S 112.3187, Florida Sfafufes'

        27.    MHMHP denies the allegations of this paragraph'

        28.    MHMHP denies the allegations of this paragraph'

        29.    MHMHP denies the allegations of this paragraph'

        30.    MHMHP denies the allegations of this paragraph'

        31.    MHMHP denies the allegations of this paragraph'

                                       COUNT il
                                        N           F
                             (Claim against Defendant MHM)

               MHMHP reasserts and incorporates herein its responses to Paragraphs
                                                                                             1
        32

 through 24 above.

        33.    MHMHp admits that Plaintiff purports to bring this action under S 448.101
                                                                    of this paragraph'
 ef seq. , Florida Sfafufes. MHMHP otherwise denies the allegations


                                            5
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 80 of 174




      34.    MHMHP denies the allegations of this paragraph

      35.    MHMHP denies the allegations of this paragraph

      36.    MHMHP denies the allegations of this paragraph

      37 .   MHMHP denies the allegations of this paragraph

      38.    MHMHP denies the allegations of this paragraph

                                         couNT lll
                               GEND R DISCRIMI          N
                             (Glaim against both Defendants )


      39.     MHMHP reasserts and incorporates herein its responses to Paragraphs        1




through 24 above.

       40.    MHMHp admits that Plaintiff purports to bring this action for discrimination
                                                                           denies
based on gender pursuant to Chapter 760, Ftorida Sfafufes. MHMHP otherwise

the allegations of this paragraph.

       41.    MHMHP denies the allegations of this paragraph'

       42.    MHMHP denies the allegations of this paragraph'

       43.    MHMHP denies the allegations of this paragraph'

       44.    MHMHP denies the allegations of this paragraph'

       45.    MHMHP denies the allegations of this paragraph'

       46.    MHMHP denies the allegations of this paragraph'

       47.    MHMHP denies the allegations of this paragraph'

       48.    MHMHP denies the allegations of this paragraph'




                                             6
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 81 of 174




                                        COUNT IV
                                      RETALIATION
                             (Glaim against both Defendants)

        49.      MHMHP reasserts and incorporates herein its responses to Paragraphs           1




through 24 above.

        50.      MHMHP admits that    it is an employer.     MHMHP otherurrise denies the

remaining allegations of this paragraph.

        51.      MHMHP denies the allegations of this paragraph.

        52.      MHMHP denies the allegations of this paragraph.

        53.      MHMHP denies the allegations of this paragraph'

        54.      MHMHP denies the allegations of this paragraph.

        55.      MHMHP denies the allegations of this paragraph.

                                   PRAYER FOR RELIEF

        MHMHP denies that Plaintiff is entitled to any of the relief requested by Plaintiff.

                              DEMAND FOR T RIAL BY JURY

        MHMHP denies that any case or controversy exists so as to entitle Plaintiff to a

trial by jury.

 DEFENDA NT MHM HEALTH P               FESSIONALS. LL C'S AFFIRMATIVE                ENSES

                              FIRST AFFIRM TIVE DEFENSE

        Any adverse personnel action taken with respect to Plaintiff was taken for

legitimate, non-discriminatory, non-retaliatory reasons and was predicated upon a ground

other than, and would have been taken absent, Plaintiff's alleged protected category or

exercise of a right protected by the Florida Private Whistleblower Act or Chapter 760,

Florida Sfafufes.



                                               7
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 82 of 174




                           SECOND AFFIRMATIVE DEFENSE

      To the extent plaintiff establishes any unlawful action was taken, which
                                                                               MHMHP

                                                                   absence of any
denies, MHMHP would have taken the same action and decision in the

alleged unlawful motivating factor.

                            THIRD AFFIRMATIVE DEFENSE
                                                                                  by
       Any compensatory or punitive damages are limited to the amounts authorized

the Florida Civil Rights Act, Fla. Stat., SS 760'01 ef seq'

                           FOU        AFFIRM ATIVE DE          SE

       Any and all alleged adverse employment actions taken by MHMHP, which
                                                                              non-
impacted Plaintiff, were predicated upon and motivated by non-discriminatory,
                                                                          were motivated
retaliatory reasons and as such, Plaintiff cannot prove that such actions
                                                                              discrimination or
by discrimination or retaliation or alternatively, that "but for" the alleged

retaliation the alleged actions would not have been taken.

                             FIFTH AFFIRMATIVE DEFENSES
                                                                            were
       Any alleged unlawful actions by current or former employees of MHMHP
                                                               by third parties, and any
undertaken outside the course and scope of their employment or
                                                                           claim because
such actions cannot form the basis for Plaintiff's purported whistleblower
                                                                   conduct'
 MHMHP has not ratified, aUthOrized, or condoned any such unlawful

                              SIXTH AFFIRMATIVE DEFENSE

        To the extent that plaintiff has failed to make reasonable efforts to mitigate
                                                                                       her


 damages, she is not entitled to relief.

                            SEVENTH AFFIRMATIVE DEFENSE

                                                                              bar some or
        After-acquired evidence of Plaintiff's misconduct, if discovered, may

 all of Plaintitf's claims, allegations, or alleged damages'
                                                8
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 83 of 174




                               EIGHTH AFFIRMATIVE D EFENSE

        MHMHP is entiiled to a set-off for, among other things, any amounts recovered by

plaintiff from any collateral source or through her efforts to mitigate damages.

                                NINTH AF FIRMATIVE         ENSE

         To the extent that Plaintiff's claims are barred, either in whole or in part, by any

applicable statute of limitations, Plaintiff is precluded from recovering on those claims.

                                TENTH   FFIRMATIVE DE FENSE

         plaintiff's claims may be barred by the doctrines of unclean hands, laches, waiver,

and/or estoppel

                               ELEVE     AFFIRMATIVE        EFENSE

         plaintiff's claims are barred, in whole or in part, because her own acts and

omissions proximately caused or contributed to any alleged loss or injury'

                               TWELFTH AFFI         TIVE DEF ENSE

         plaintiff's claims are barred, in whole or in part, due to her failure to exhaust her

ad m   inistrative remed ies

                           THIRT ENTH AFFI          ATIVE DEF ENSE


         MHMHp denies that Plaintiff is entitled to injunctive or equitable relief.

         WHEREFORE, Defendant MHM Health Professionals, LLC respectfully requests
                                                                                    costs
that judgment be entered in its favor and against Plaintiff, and that it be awarded
                                                                               relief as the
and attorneys, fees incurred in defending this action, as well as such further

 Court deems just and aPProPriate.




                                                9
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 84 of 174




                                                  Respectfu llY subm itted,

                                                     Cat
                                                  Richard C. McCrea, Jr.
                                                  Florida Bar No. 351539
                                                  Email: mccrear@gtlaw.com
                                                  Catherine H. MolloY
                                                  Florida Bar No. 33500
                                                  Email: molloyk@gtlaw.com
                                                  Cayla M. Page
                                                  Florida Bar No. 1003487
                                                  Email: pagec@gtlaw.com
                                                  GREENBERG TRAURIG, P.A.
                                                  101 E. Kennedy Boulevard, Suite 1900
                                                  Tampa, Florida 33602
                                                  (81 3) 318-5700 - TelePhone
                                                  (813) 318-5900 - Facsimile
                                                  Attorneys for Defendant MHM Health
                                                   Professionals, LLC

                              CERTIF ICATE OF S RVICE

       I HEREBY CERTIFy that on September         9,2019 I electronically filed the foregoing

                                                                   which will send a notice
document with the clerk of the court by using the E-Filing Portal,

electronicallY to:

                                    Adam Ellis, Esq.
                                  Marie A. Mattox, P.A.
                               203 North Gadsden Street
                               Tallahassee, Florida 32301
                                 adam@mattoxlaw.com


                                                         herine H     ollov
                                                          Attorney




                                             10
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 85 of 174

Filing # 95559744 E-Filed 0911112019 05:04:37 PM


                     IN THE CIRCUIT COURT OF THB SECOND JUDICIAL CIRCUIT,
                               IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,

                  Plaintiff,

        v                                                                    Case No.: 2019-CA-000697

        FLORIDA DEPARTMENT OF CORRECTIONS,
        MHM HEALTH PROFESSIONALS, INC., and
        MHM HEALTH PROFESSIONALS, LLC,

                  Defendants


                                            REOUEST FOR COPIES

                  Plaintifl Christina Worley, pursuant to Rule 1.351(e), Florida Rules of Civil   Procedure,

        hereby requests that Defendant provide the undersigned attorney with legible copies of each and

        every document produced pursuant to Defendant's, MHM Health Professionals, LLC's, f/kia

        MHM Health Professionals, Inc., Notice of Intent to Serve        Subpoena Duces Tecum without

        Deposition, dated and filed September I 1, 2019, regarding the following persons or entities:

             1.   Doctor's Memorial Hospital
                  Attn: Custodian of Records
                  2600 Hospital Drive
                  Bonifay, FL34425

             2. Corizon Health,Inc.
                  Attn: Custodian of Records
                  c/o CT Corporation System
                  1200 South Pine Island Road
                  Plantationo FL 33324

                  Plaintiff hereby agrees to pay the reasonable cost for the requested copies upon

        presentation    of documentation of   expenses and costs   but requests prior notification of   any

        amounts over Fifty ($50) Dollars.
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 86 of 174




                                                   Respectfully submitted,


                                                   /s/ Adam Ellis
                                                   ffi
                                                   MARIE A. MATTOX, P.A.
                                                   203 North Gadsden Street
                                                   Tallahassee, Florida 32301
                                                   Telephone: (850) 383-4800
                                                   Facsimile: (850) 383-4801
                                                   adam@mattoxlaw.com
                                                   i ervon ie@m attoxl aw. com

                                                   michelle2@mattoxlaw.com [scheduling]

                                                   ATTORI\EYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true copy of the foregoing        has been served via electronic

filing through the Florida Courts E-Filing Portal and as a courtesy by electronic mail this   1lth


day of September, 2019 to:

Cayla M. Page
Richard C. McCrea, Jr.
Catherine H. Molloy
GREENBERG TRAURIG, P,A.
101 E. Kennedy Boulevard, Suite 1900
Tampa, Florida 33602
pagec@etlaw.com
mccrear@gtlaw.com
mollovk(Eetlaw.com

ATTORNEYS FOR DEFENDANT


                                                   /s/ Adam Ellis
                                                   Adam Ellis




                                               2
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 87 of 174

Filing #95706643 E-Filed 0911312019 05:54:48 PM


                                                            IN THE CIRCUIT COURT OF THE
                                                            SECOND JUDICIAL CIRCUIT, IN
                                                            AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,

               Plaintift

        v                                                          Case No.: 2019-CA-000697


        FLORIDA DEPARTMENT OF CORRECTIONS'
        MHM HEALTH PROFESSIONALS' INC', and
        MHM HEALTH PROFESSIONALS, LLC,

               Defendants.




                                                                                       First Set of
                Notice is hereby given that Plaintiffs Verified Answers to Defendant's
                                                                               Defendant, catherine H'
         Interrogatories have been furnished by electronic mail to counsel for
                                                                               P'A', Tampa,
         Molloy, Richard c. Mccrea, Jr., and cayla M. Page, GREENBERG TRAURIG,
                                                                                            on September
         Florida 33602; moll)rk@,gt1aw.conl, mccrcar{fitgtlaw.conr, and rragec(#)gtlaw.conr

         13,2019,


                                                            Respectfully submitted,


                                                            /s/ A m [',llis
                                                            Adam Eltis; FBN: 35628
                                                            MARIE A. MATTOX, P.A,
                                                            203 North Gadsden Street
                                                            Tallahassee, Florida 32301
                                                            Telephone: (850) 383-4800
                                                             @                                          m
                                                            ,i
                                                                 erv   o ni e(rD m   attox I aw.   co

                                                             rueLei@fscheduling]
                                                             ATTORNEYS FOR PLAINTIFF
             Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 88 of 174

Filing #95706643 E-Filed 0911312019 05:54:48 PM


                                                               IN THB CIRCUIT  COURT OF THE
                                                               SECOND JUDICIAL CIRCUIT,IN AND
                                                               FOR LEON COUNTY, F'LORIDA

        CHRISTINA WORLEY,

                Plaintiff,

        v                                                         Case No.: 2019-CA-000697


        FLORIDA DEPARTMENT OF CORRECTIONS'
        MHM HEALTH PROFESSIONALS, INC., and
        MHM HEALTH PROFESSIONALS, LLC,

                Defendants.


                              PLAINTIFF'S RBSPONSE TO DEFENDANT'S
                          FIRST   OIIB,ST F'OR PRO CTION OF   IMENTS

                 plaintiff, Christina Worley, by and through her undersigned counsel, responds to

        Defendant,s First Request for Production of Documents as follows:

         1       All  documents which support, or which you believe tend to support, the allegations of
                 paragraph No. l0 of the Complaint that "[i]n July 2077, Plaintiff reported to DON Blocker
                 that an inmate was not receiving appropriate medical care given the severity of his medical
                 condition."

                 RESPONSE:        See attached: correspondence and documents'


         2       A1l documents which support, or which you believe tend to support, the allegations of
                 paragraph No. I 1 of the Complaint that "Plaintiff subsequently reported to DON Blocker
                 that befend ant, at the existing facility, would not be able to adequately care for this
                 inmate."

                 RESPONSE:        None, other than documents produced responsive to other requests herein,
                                  are in Plaintiff s possession.

         J       All documents which support, or which you believe tend to support, the allegations of
                 paragraph Nos. 17 and 12 of the Complaint that "Defendant did not have the appropriate
                 .uppti"i available" and that "Defendant did not have the adequate equipment or staff to
                 appropriately care for the patient'"

                 RE      NSE:     None, other than documents produced responsive to other requests herein,
                                  are in Plaintiff s possession
    Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 89 of 174




4      All documents which support, or which you believe tend to suppoft, the allegations of
       Paragraph No. 13 of the Complaint that "On July 3, 20lT,Plaintiff submitted an official
       report to Human Resources detailing the inadequate carc provided to said inmate and the
       gross misconduct that was performed by Defendants."

       RESPONSE:          None, other than documents produced responsive to other requests herein,
                          are in    Plaintiff s possession.

5      All  docurnents which support, or which you believe tend to support, the allegations       of
        Paragraph No. l3 of the Cornplaint that "Plaintiff reported further misconduct by way     of
       Defendants' unsafe work environment for its medical personnel including specifically
       without limitation inmate stabbings, inmates assaulting security, rumors of riots, and lack
       of medical personnel."

        RESPONSE:         None, other than documents produced responsive to other requests herein,
                          are in    Plaintiffs   possession.

6       All   documents which support, or which you believe tend to suppotl, the allegations of
        Paragraph No.  l4 of the Complaint that "Plaintiff realized she was being forced to virtually
        'masturbate' this inmate, by repeatedly touching his penis each time said inmate
        intentionally displaced his catheter."

        RESPONSE:         None, other than documents produced responsive to other requests herein,
                          are in    Plaintiff s possession.

7       All  documents which support, or which you believe tend to support, the allegations of
        Paragraph No. 16 of the Complaint that "DOC's policy [ ] stated when an inmate crossed
        boundaries with lewd and lascivious exposure, or attempt to establish any inmate
        relationship with staff; they - the inmate(s) - are moved."

        RESPONSE:         None, other than documents produced responsive to other requests herein,
                           are in   Plaintiff s possession.

8       All documents which support, or which you believe tend to suppott, the allegations of
        Paragraph No. 17 of the Complaint that "in evidence of retaliation for her reporting,
        Plaintiff was forced to move locations three (3) separate times."

        RBSPONSE:         None, other than documents produced responsive to other requests herein,
                           are in   Plaintiff s possession.

9       All documents which suppoft, or which you believe tend to suppott, the allegations of
        Paragraph No. 17 of the Complaint that "multiple employees within Defendant refused to
        assist Plaintiff with her work duties."

        RESPONSE:          None, other than documents produced responsive to other requests herein,
                           are in   Plaintiff s possession.
     Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 90 of 174




10      All   documents which support, or which you believe tend         to suppott, the allegations of
        Paragraph No. 1 8 of the Cornplaint that "Plaintiff pleaded with administration for help, as
        she was traumatized and suffered from nightmares, flashbacks, and excessive anxiety."

        RESPONSE: Non e, other than             documents produced responsive to other requests herein,
                          are in   Plaintiff s possession.

11      All documents which support, or which you believe tend to suppoft, the allegations of
        Paragraph No.   l8 of the Complaint that "Health Administrator Tara Johnson refused to talk
        to Plaintiff about the issues."

        RBSPONSE:        None, other than documents produced responsive to other requests herein,
                         are in Plaintiff s possession.

t2      All   documents which support, or which you believe tend          to support, the allegations of
        Paragraph No. 1 9 of the Complaint that "DON Blocker told Plaintiff she did not know what
        Plaintiff wanted, and HR Director Sara Brus told Plaintiff that she did not believe her."

        RESPONSE:         None, other than documents produced responsive to other requests herein,
                          are in Plaintiff s possession.

l3      All documents which support, or which you believe tend            to support, the allegations of
        Paragraph No. 20 of the Complaint.

        RESPONSE: None, other than documents produced responsive to other                     requests
                          herein, are in Plaintiff s possession.

14      All   documents which support, or which you believe tend to support, the allegations         of
        Paragraph No. 2l of the Complaint that "Plaintiff reported safety issues regarding several
        inmates housed within the Defendant DOC."

        RESPONSE:        None, other than documents produced responsive to other requests herein,
                         are in Plaintiff s possession.

15.     All documents which supporl, or which you believe tend to support, the allegations of
        Paragraph No. 22 of the Complaint that "Plaintiff filed a written complaint regarding
        ongoing violations of laws, rules and/or regulations and/or misfeasance, andlor gross
        misconduct."

        RESPONSE:         None, other than documents produced responsive to other requests herein,
                          are in   Plaintifls   possession.

16.     All  documents which suppoft, or which you believe tend to suppoft, the allegations of
        Paragraph No. 23 of the Complaint that "Plaintiff disclosed further facts of Defendants'
        violations among the medical staff."
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 91 of 174




      RBSPONSB         None, other than documents produced responsive to other requests herein,
                       are in Plaintiff s possession.

l7    All documents which support, or which you believe tend to suppoft, the allegations of
      Paragraph No. 25 of the Complaint that "in retaliation for filing her internal complaint, for
      reporting actual and/or suspected violations of laws, rules and/or regulations and/or
      malfeasance, misfeasance and/or gross misconduct, participating in an investigation and/or
      inquiry, and in continued disparate treatment due to her gender, Plaintiff was wrongfully
      tenninated."

      RESPONSB:        None, other than documents produced responsive to other requests herein,
                       are in Plaintiff s possession.

l8    All documents which support, or which you believe tend to support, the allegations of
      Paragraph No. 42 of the Complaint that "Plaintiff has been the victim of discrimination on
      the basis of Plaintiff s gender in that Plaintiffwas treated differently than similarly situated
      employees of Defendant who are male and has been subject to hostility and poor treatment
      on the basis, at least in part, of Plaintiff s gender."

      RESPONSE          None, other than documents produced responsive to other requests herein,
                        are in Plaintiff s possession.

19    All    documents which support, or which you believe tend to support, the allegations of
      Paragraph No. 45 of the Complaint that "Defendant knowingly condoned and ratified the
      d i fferential treatment of Plaintiff."



      RBSPONSE:         None, other than documents produced responsive to other requests herein,
                        are in Plaintiffls possession.

20.   All documents which support, or which you believe tend to support, the allegations           of
      Paragraph No. 55 of the Complaint that "actions by Defendant were purposeful."

      RESPONSE:         None, other than documents produced responsive to other requests herein,
                        are in   Plaintiff s possession.

2l    All documents provided to the Equal Employment Opportunity Commission and/or the
      Florida Commission on Human Relations with regard to the allegations contained in the
      Complaint.

      RESPONSE:         See attached: documents relating    to submitted charges

22    All diaries, calendars, personal notebooks, notes, journals, photographs or other such
      documents kept or maintained by you from May of 2016 to the date of your response
      hereto, including but not limited to documents which may be used by you to recall any
      events relating to the allegations set forth in the Complaint.
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 92 of 174




      RESPONSE          There are no documents responsive to this request            in   Plaintiffs
                        possession.

23    To the extent not otherwise produced, all documents relating to your employment with
      Defendant, including any documentation that you removed from Defendant during your
      ernployment.

      RESPONSE:         There are no documents responsive           to this request in Plaintifls
                        possession.

24    To the extent not otherwise produced, all documents which may be used by you to recall
      any events relating to any of the allegations in the Complaint.

      RESPONSE: There are no documents responsive to this request                    in   Plaintiffs
                        possession.

25.   All   documents that support the claims for damages sought in the Complaint.

      RESPONSE: Plaintiff is still in the process of gathering and organizing additional
                information and will supplement this response, if responsive documents
                        are located.

26    All  documents related    to your efforts to mitigate the   damages that you have allegedly
      suffered.

      RESPONSE:         See attached: notice of approval. Also, Plaintiff is still in the process of
                        gathering and organizing additional information and will supplement this
                        response, if responsive documents are located.

27    All applications for    employment that you've submitted since your employment with
      Defendant terminated.

      RESPONSE: There are no documents responsive to this request                    in   Plaintiffs
                        possession.

28    All written, recorded   or transcribed statements or affidavits from any witnesses who claim
      to have knowledge of any of the allegations in the Complaint.

      RESPONSE: There are no documents responsive to this request                    in   Plaintiffs
                        possession.

29    All documents reflecting any communications or correspondence between you and any
      present or former employee or agent of Defendant on or after December 1,2017 through
      the date ofyour response hereto.
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 93 of 174




      RBSPONSE: There are no documents responsive to this request                           in   Plaintiffs
                         possession.

30           messages, emails, phone logs between you and any current or former employee
      All text                                                                                             of
      Defendant that relate to your employment with Defendant.

      RESPONSE: N one, other          than documents produced responsive to other requests herein,
                         are in Plaintiff s possession.

31    Alltext    messages, emails, phone logs between you and any current or fonner employee               of
      the Florida Department of Corrections that relate to your employment with Defendant.

      RESPONSE: There are no documents responsive to this request                           in   Plaintiffs
                         possession.

32.   All documents identified, described, listed, referred to, consulted or used to respond to
      Defendant's First Set of Interrogatories to Plaintiff.

      RESPONSE: None other than the            documents produced responsive to other requests
                         herein.

JJ    Your complete federal income tax returns, including W-2 and 1099 forms and any other
      schedules and attachments, for calendar yearc 2016,2017, and 2018.

      RESPONSE: Plaintiff is still in the process of gathering and organizing additional
                information and will supplement this response, if responsive documents
                         are located.

34    Produce a fully executed unemployment compensation records release form, which is
      attached hereto for your signature. Complete and attach the form to your response.

      RESIQNSE: An executed             release form   will   be provided as soon as   Plaintiff is able

35    Produce a    fully executed medical release form, which is attached hereto for your signature.
      Complete and attach the form to your response.

      RESPONSE:          Objection -this request calls for privileged information

36    Any documents not requested in the foregoing paragraphs, which suppoft, or which you
      believe tend to support, any of the allegations contained in the Complaint.

      RESPONSE: There are no documents responsive to this request                           in   Plaintiffs
                         possession.
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 94 of 174




                                                     Respectfully subm itted,


                                                     /s/ Adam Ellis
                                                     Adam Ellis;FBN: 35628
                                                     MARIE A. MATTOX, P.A.
                                                     203 Norlh Gadsden Street
                                                     Tallahassee, Florida 32301
                                                     Telephone: (850) 383-4800
                                                     adam@mattoxlaw.com
                                                     j ervonie@mattoxlaw.com

                                                     michelle2@mattoxlaw.com [schedul ing]

                                                      ATTORNEY FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

       I HEREBy CERTIFY that     a   true copy of the foregoing has been served via electronic filing

through the Florida Courts E-Filing Portal and as a courtesy by electronic mail this 13th day
                                                                                              of

September, 2019 to:

Catherine H. MolloY
Richard C. McCrea, Jr.
Cayla M. Page
GREENBERG TRAURIG, P.A.
Tampa, Florida 33602
mollyk@gtlaw.com
mccrear@gtlaw.com
pagec@etlaw.com

ATTORNEYS FOR DEFENDANT


                                                      /s/ Adam Ellis
                                                      Adam Ellis
             Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 95 of 174

Filing # 95748949 E-Filed 0911612019 12:27:42PIll4


                              IN THE CIRCUIT COURT OF THE SECOND JUDICIAL
                                CIRCUIT IN AND FOR LEON COUNTY, FLORIDA

         CHRISTINA WORLEY,

                 Plaintiff,

         v                                                   Case No. 2019-GA-000697

         FLORIDA DEPARTMENT OF CORRECTIONS
         MHM HEALTH PROFESSIONALS, lNC., and
         MHM HEALTH PROFESSIONALS, LLC'

                 Defendants


                                  NOTICE OF CANCELLATION OF HEARING

                 PLEASE TAKE NOTICE that Defendant, MHM Health Professionals, LLC, f/k/a

         MHM Health Professionals, lnc. is cancelling the hearing on Defendant's Motion to

         Dismiss, Or ln The Alternative, For A More Definite Statement scheduled on October

         T,2O1g at2:45 P.M. before Honorable Kevin J. Carroll, Leon County Courthouse' 301 S.

         Monroe Street, Room 330, Tallahassee' FL 32301.

                                                      ResPectfu llY su bm itted,

                                                      /s/Catherin e H. Moll OV
                                                      Richard C. McCrea, Jr.
                                                      Florida Bar No. 351539
                                                      Email: mccrear@gtlaw.com
                                                      Catherine H. MolloY
                                                       Florida Bar No. 33500
                                                       Email: molloyk@gtlaw.com
                                                      Cayla M. Page
                                                       Florida Bar No. 1003487
                                                       Email: pagec@gtlaw.com
                                                       GREENBERG TRAURIG, P.A.
                                                       101 E. Kennedy Boulevard, Suite 1900
                                                       Tampa, Florida 33602
                                                       (813) 318-5700 - TelePhone
                                                       (813) 318-5900 - Facsimile
                                                       Attorneys for Defendant


          ACTIVE 45830886v1
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 96 of 174




                               CERTIFICAT          OF SERVICE

        I   HEREBY CERTIFY that on September 16, 2019,             I   electronically filed the

foregoing document with the Clerk of the Court by using the E-Filing Portal, which will

send a notice electronically to:

                                        Adam Ellis, Esq.
                                      Marie A. Mattox, P.A.
                                   203 North Gadsden Street
                                   Tallahassee, Florida 32301
                                     adam@mattoxlaw.com


                                                    /s/Catherine H. Mol
                                                           Attorney




                                               2
ACTIVE 45830886v1
             Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 97 of 174

Filing #96126630 E-Filed 0912312019 01:39:05 PM



                             IN THE CIRCUIT COURT OF THE SECOND JUDICIAL
                               CIRCUIT IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,

                Plaintiff,

        v,                                                    Case No. 201 9-CA-000697

        FLORIDA DEPARTMENT OF CORRECTIONS
        MHM HEALTH PROFESSIONALS, lNC., and
        MHM HEALTH PROFESSIONALS, LLC,

                Defendants.


                       DEFENDANT MHM HEALTH PROFESSIONALS, LLC'S
                      NOTICE OF SERVICE OF UNVERIFIED RESPONSES AND
                  oBJEgTIONS TO P,LAINTIFt:!i Ff RSI SEr oE ll{rERRoGAroRlES,

                PLEASE TAKE NOTICE that the original and a copy of Defendant MHM Health

        Professionals, LLC's Unverified Responses and Objections           to Plaintiff's First Set of

        lnterrogatories has been served by email and by U.S. mail this 23Id day of September,

        2019 upon:


                                             Adam Ellis, Esq.
                                           Marie A. Mattox, P.A.
                                        203 North Gadsden Street
                                        Tallahassee, Florida 32301
                                          adam@mattoxlaw,com

                                                                     llv


                                                        Rich ard C McC
                                                        Florida Bar No. 3
                                                        Email: mccrear@        com
                                                        Catherine  H. Molloy
                                                        Florida Bar No, 33500
                                                        Email : molloyk@gtlaw.com
                                                        Cayla M, Page
                                                        Florida Bar No. 1003487


        ACTIVE 44711305v1
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 98 of 174




                                     Email: pagec@gtlaw.com
                                     GREENBERG TRAURIG, P.A.
                                     101 E. Kennedy Boulevard, Suite 1900
                                     Tampa, Florida 33602
                                     (813) 318-5700 - Telephone
                                     (813) 318-5900 - Facsimile
                                     Attorneys for Defendant MHM Health
                                     Professionals, LLC




                                 2
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 99 of 174

Filing #96544501 E-Filed 1010112019 12:51:09 PM


                              IN THE CIRCUIT COURT OF THE SECOND JUDICIAL
                                CIRCUIT IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,

                 Plaintiff,

        V                                                                Case No. 201 9-CA-000697

        FLORIDA DEPARTMENT OF CORRECTIONS
        MHM HEALTH PROFESSIONALS, lNG., and
        MHM HEALTH PROFESSIONALS, LLC,

                 Defendants.
                                                             I

                              NOTICE OF TAKING DEPOSITION OF PLAINTIFF

                 PLEASE TAKE NOTICE that Defendant, MHM Health Professionals, LLC f/k/aMHM

         Health Professionals, Inc.,   will take the deposition of Plaintiff   as   follows:




            Christina Worley             October 29,2079 at              Greenberg Traurig, LLP
                                         9:00 a.m.                       101 E. College Avenue
                                                                         Tallahassee, FL 32301
                                                                         (8s0) 222-689r


        The deposition is by oral examination and      will continue from   day to day until completed, before a

        member of Magna Legal Services, Inc., who is a certified court reporter and notary public, and

        who is not of counsel to the parties or interested in the events of the cause. The deposition is being

        taken for the purpose of discovery, for use at trial, or for such other purposes as are permitted

        under the rules of Court.




        ACTIVE 46061697v1
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 100 of 174




Dated: October 1,2019                            /s/Catherine H. Mollov
                                                 Richard C. McCrea, Jr.
                                                 Florida Bar No. 351539
                                                 Email: mccrear@gtlaw.com
                                                 Catherine H. Molloy
                                                 Florida Bar No. 33500
                                                 Email: molloyk@gtlaw. com
                                                 Cayla M. Page
                                                 Florida Bar No. 1003487
                                                 Email: pagec@gtlaw. com
                                                 GREENBERG TRAURIG, P.A.
                                                  101 E. Kennedy Boulevard, Suite 1900
                                                 Tampa, Florida 33602
                                                 (813) 318-5700 - Telephone
                                                 (813) 318-5900 - Facsimile
                                                 Attorneys for Defendant MHM Health
                                                  Professionals, LLC


                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on October 1, 2019, I electronically filed the foregoing

document with the Clerk of the Court by using the E-Filing Portal, which will send a notice

electronically to:

                                     Adam Ellis, Esq.
                                   Marie A. Mattox, P.A.
                               203 North Gadsden Street
                               Tallahassee, Florida 32301
                                  adam@mattoxlaw.com
                                iervo n ie@ m attoxl aw. com
                               m ichel le2@mattoxlaw. com



                                                 /s/Catherine H. Mollov
                                                        Attorney




ACTIVE 46061697v1
         Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 101 of 174

Filing # 96517222 E-Filed 1010112019 04:55:38 PM



                      IN THE CIRCUIT COURT OT THE SECOND JUDICIAL CIRCUIT
                                IN AND FOR LEON COUNTY, FLORTDA

        CHzuSTINA WORLEY

                         Plaintiff,                                                    CASE NO.: 2019 CA 000697

        VS


        FLORIDA DEPARTMENT OF CORRECTIONS,
        MHM HEALTH PROFESSIONALS, INC. and
        MHM HEALTH PROFESSIONALS, LLC

                         Defendants.




                              MOTION TO DISMISS PLAINTIFF'S COMPLAINT

                COMES NOW, Defendant, FLORIDA DEPARTMENT OF CORRECTIONS (hereinafter

        ,,FDC',), by and tll.ough its undersigned counsel, and hereby files this Motion to Dismiss Plaintiff           s


        Complaint pursuant to Rule     1.   I 40 of the       Florida Rules of Civil Procedure, and as grounds therefore

        states the   following:

                                              I.         STATEMENT OF FACTS

                1.        This case concems instances of gender discrimination and retaliation that Plaintiff

        allegedly experienced while she was employed as a Registered Nurse at the Northwest Florida

        Reception Center. (Sesi Complaint,         "ll   8,   Filing # 95007895 E-Filed 0812912019 05:04:04 PM),

                2.        Specifically, Piaintiffalleges that she was subjected to mistreatment by the staff at

        the Norlhwest Florida Reception Center including the Director of               Nursing, Brandi Blocker, Health

                                                                                       ($qe Complaint,
        Seruices Administrator, Tara Johnson, and Human Resources Director, Sara Brus.

               plaintiff claims that she made complaints abouther worlc environment being unsafe, andthat
        $ 10).
                                                                                                      19-22)'
        her supervisors failed to discuss the complaints ortake corrective action. (See Complaint, uU
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 102 of 174




         3.         Plaintiff further alleges that the Warden of the Northwest Florida Reception Center

 questioned     Plaintiff s complaints by failing to take corrective action after receiving repofis of safefy

issues and policy violations. (SE-e Complaint, fl.t| 2l-23).

        4.         Plaintiff claims that Defendant FDC refused to take any conective action after

receiving Plaintiff s repofts of misconduct, and ultimately discharged Plaintiff on December 29,

2017. (See Compiaint, nn22-23).

        5.         PlaintifPs Complaint alleges three counts against FDC: public                  employee

whistleblower retaiiation (Count One); gender discrimination (Count Tlu'ee); and tetaliation (Count

Four). (See Complaint).

        6.         Count One is brought pursuant to the Florida Whistle-Blower's Act ("FWA");

howevet, Plaintiff s Cornplaint fails to sufficiently allege cornpliance with the statutory conditions

precedent to this action, (Sce Complaint, fl 7).

        7   ,      Meanwhile, Counts Tlxee and Foul corne within the purview of the Florida Civil

Rights Act (*FCRA"); however, Plaintiff has failed to sufficiently allege compliance with the

statutory conditions precedent contained in the FCRA, (Sce Complaint, tl7),

        8.         Plaintiff fuither failed to adequately plead prima facie causes of action against

Defendant FDC. Concerning Count Three ofPlaintiff           s   Cornplaint which attempts to allege   a   gender

discrimination claim against FDC, Plaintiff not only failed to allege cornpliance with pre-suit

requirements,     Plaintiff also fails to identify the type of discrimination that she was allegedly

subjected to, (Spe Complaint,lifl 39'48).

        9.         Count Four, PlaintifPs retaliation claim, also fails to identiff which theory of

retaliation Plaintiff alleges she was subjected to. (.Seq Complaint, l[fl 49-55).



                                                      2
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 103 of 174




        10.        Finally, as alleged in the Complaint, the acts and omissions giving rise to Plaintiff                 s


claims occurred at Northwest Florida Reception Center, (See Cornplaint tf 8).

        I   1,     Northwest Floricla Reception Center is located in Washington County, Florida' (See

Affrdavit of Assistant Warden Eric Hall, attached hereto as Exhibit "A"), Nevertheless, Plaintiff filed

the instant action in Leon CountY.

        12.        Accordingly, this Motion to Dismiss is necessary'

                       il.     ARGUMENT AND qITATI-ON OF AUTHORI'TY

A.      PLAINTIFF'S COMPLAINT SHOULD BE DISMISSED AS PLAINTIFF IIAS
        FAILED TO STATE A CAUSE OF ACTION.
        ,.,To state   a cause   of action,   a   complaintrnust allege sufficient ultimate facts to showthat the

pleader is entitledto   relief."'WB.                                                                            ,   728 So'


ZdZg7,300 (Fla. lst DCA 1999) (quoting Perry v, Cosgrove,464 So. 2d664,665 (Fla' 2nd DCA
                                                                                                         oois
1985). Accordingly, the test for a motion to dismiss for failure to state          a cause   of action              whether


the pleader could prove any set of facts whatever in support of the claim," RocbS.v.                 Mpla}shlin

Eggineering Co,, 49 So, 3d 823,826 (Fla. 4th DCA 2010). "In ruling on a motion to dismiss
                                                                                          for

failure to state   a cause   ofaction, the trial court is confined to a consideration ofthe allegations found

within the foul corners of the complaint." Carmgre..v. MqKinley. Ittels

Benrtssqn. p.A.,952 So. 2d7273,1275                   (Fla.2dDCA2007) (internal quotations omitted). "The

court must assume that al1 allegations in the complaint are true and decide whether the
                                                                                        plaintiff

would be entitled to relief." Id.




                                                             J
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 104 of 174




        l.        Plaintiffls Statedaw Whistle-Flowg"r Claim against FDC Must Be Dismissed as
                  Plaintiff has Failed to Sufdpiently ..Allege Compliance with a Condition
                  Precedent to Filing Suit against Defendan-t--FDC.

       Plaintiffs state-law Whistle-Biower claim against FDC (Count One) must be dismissed

because Plaintiff has failed to adequately allege cotnpliance   with the pre-suit notice requirement in

Florida Statute $ 768.28. Florida Statute $ 768,28 applies to actions against the state, including

actions under the Whistle-Blower Act. ($ee Barthlow v. Jett, 930 So. 2d 739 (Fla'            lst DCA

2006)(granting Defendant's Motion to Dismiss Florida Whistle-Blower claim for failure to comply

with section 768,28 pre-suit notice requirements)).

       Section 768,28 contains Florida's waiver of sovereign immunity for itself, its agencies, and

its subdivisions. Pertinent here, the statute provides:

       (a)    action may not be instituted on a claim against the state or one of its agencies
             A"
       or subdivisions unless the claimant presents the claim in writing to the appropriate
       agency, and also, . . . presents such claim in wliting to the Department of Financial
       Services, within 3 years after such claim accrues and the Department of Financial
       Seryices or the appropriate agency denies the claim in writing'



       (b) For pruposes of this section, the requirements of noticq-lp the-agency and denial
       of.fhg. clAim pursuant to paraeraph (a).are..conditions precedent to mai.qtaini$g an
       action. . , ,

$ 768.28(6)(a)-(b), Fla. Stat. (emphasis added). Failure of the agency to make a final disposition
                                                                                                     of

a claim within six months after       it is filed   "shall be deemed a final denial of the claim."   $


768,28(6Xd), Fla. Stat.

       As evidenced by the statute's plain wording, section 768.28(6)'s pre-suit notice provision is

a condition precedent,    "which serves the purpose of giving the appropriate entities an opportunity

to investigate and time to respond," May-rla{d.v, State. Dep't of Corr,, 864 So. 2d 1232, 1233-1234


                                                      4
    Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 105 of 174




(Fla. lst DCA 2004). Because           it is an aspect of Florida's   sovereign immunity waiver, section

768.28(6)'s "notice provision is strictly construed, with strict compliance being required." Id. at

1234. See alsa Levine v.     Dad.e_   CnJ.y. Sch. Bd.   , 442 So.2d210,212-213 (Fla. 1983) (holding that

section 768.28(6)'s notice requirement must be strictly construed). The statute 'oleaves little room

forsubstantialcornpliance.,,,584So.2dI36,137(Fla'1stDCA
1991) (holding that section 768.28(6) was not complied with when the notice was forwarded to the

Department of Conections by       a   third party rather than directly by the claimant). Accordingly, where

aplaintifffailsto fully satisfythe requirements of section768.28(6),       the actionis properlydismissed.


M.aynard, 864 So, 2d at 7234.

          Further, the Whistle-Blower Act itself has requirements that must precede filing of suit under

the Act. Florida Statute $ 112.3187 provides:

                  (a) Any employee of or applicant for employment with any state
                  agency . . . who is discharged, disciplined, or subjected to oflier
                  adverse personnel action, or denied employment, because he or she
                  engaged in an activity protected by this section may file a complaint,
                  which complaint must be rnade in accordance with s. 112.31895.
                  Upon receipt of notice from the Florida Commission on Human
                  Relations of termination of the investigation, the complainant may
                  elect to pursue the adrninistrative remedy available under s,
                  1 12.31895 or bring a civil action within 180 days after receipt of the

                  notice.

$   112.3187(S)(a), Fla. Stat. This statute, like section 768.28, is a pre-suit requirement. (See Univ,   of

Cent, Fla. Bd. of Trusree.s- v. Turk_igwicz,     2l     So. 3d 141,145 (Fla. 5th DCA 2009) (holding that

section 1 12.31S7(8)(a) is a condition precedent to filing suit, thus "employees are only entitled to

file a civil action within 180 days after receipt of notice fi'om the FCHR of termination of the

investigation.")).



                                                          5
    Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 106 of 174




          Here, Defendant FDC is an agency of the State of Florida, and as such, is entitled to pre-suit

noticepursuanttoFloridaStatute $768,2S(6).Statutorily,Plaintiffisalsorequiredtofilesuitwithin

1   80 days after receiving notice of termination of investigation by the Florida Commission on Human


Relations under section I12.3187(8)(a). Howevel, beyond the conclusory altegation contained
                                                                                            in

paragraph 7 of the Complaint that "Plaintiff has satisfied all conditions precedent to bringing this

action in that plaintiff filed a charge of dismimination with the Florida Commission on Human

Relations and with the EEOC. This action is timely filed thereafter," Plaintiff fails to allege shict

compliancewiththe requirements ofthese statutes. (Seg Complaint,'1I7). Specifically, Plaintiff does

not allege when she presented notice of her claims, whether the notice was presented in writing,

whether    plaintiffs claims were denied by the appropriate agency in wliting,      and when any such


denial occurred. plaintiff also fails to allege whether notice was presented in writing to the

Department of Financial Services, as is required by the statute. See 768,28(6)(a), Fla. Stat' For
                                                                                                  this


reason, FDC respectfully submits that        it   is entitled to dismissal of Count One of Plaintiffs

                                                                                       precedent.
Complaint based of plaintif?s failure to adequately allege compliance with a condition

          Z.       Plaintiffs Claims Brought Pursuant to the Florida Civil Rishts Act Must Be
                   Dismiss*pd a;"qbintiff h.as Failed to Sufficiently AtlegB Qg,npliance with the
                   Act's Presuit Administrative Pfoc"edures'

          The Florida Civil Rights Act ("FCRA") provides aggrieved persons with an avenue for

                                                                                   the Act creates
redress of unlawful discrimination in the workplace. "Under certain circumstances,

a statutory    right to maintain a civil cause of action when a violation occurs. Howevet, the Act first

requires that the clairnant cornply with a set of presuit administrative procedures." Maggio-:r.
                                                                                                    F-la.



Dqp.'t. of Labor and Employment Sec., 899 So.         2d 1074,1077 (Fla. 2005)' Specifically, Florida



                                                      6
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 107 of 174




Statutes g 760,11(1) requires the claimant to     file a complaint with the Florida Commission on

HumanRelations ("FCHR") orEqual EmploymentOpportunityCommission ("EEOC") "within365

days of the alleged violation, naming the employer . . . responsible for the vioiation and describing

theviolation."760.l1(1),Fla. Stat.TheFCHRtheninvestigatestheallegationsofthecomplaintto

detelnine "whether there is reasonable cause to believe that discriminatory practice has occuned."

760,1 1(3), Fla. Stat, The FCHR must make its reasonable cause determination          within   180 days   of

the filing ofthe complaint.   Id In the event the FCHR determines   there is reasonable cause to believe


discrimination has occurred, or in the event the FCHR fails to make   a   detetmination within 1 80 days,

the claimant may bring a civil action against the employer. $ 760.1 1(4), (8), Fla. Stat. "A civil action

br.ought under the FCRA must be        filed 'no later than 1 year after the date of determination of

reasonablecausebythecommission.,,,,182So.3d787,790(Fla.
1st   DCA 2016) (quoting $ 760.11(s)),

         Notably, "the administrative exhaustion requirements of the FCRA involve more than the

mere passage of time," rather, they "entaii a period of investigation" by the FCHR.        I&at794.In

Sheridan, the First District reiterated that the FCRA's administrative framework


         fP]ermits those subjected to unlawfirl workplace discrimination to seek redress,
         imposes a preliminary screening procedure to weed out unmeritorious claims, and
         avoids having that scrcening process arbitrarily eliminate the right to review by
         allowing those whose charges are not efficiently handled to proceed to circuit court
         ifno ruiing has been rendered in 180 days.

ld, at|92(quoting McEirath v. Burley, 707 So, 2d836,840 (Fla. 1st DCA 1998). Accordingly, the

First District heid that "the carefully crafted administrative regime of the FCRA is frustrated when

a claimant acts contrary to its express tems." Id. With this in mind, courts have understandably

recognizedthat satisfaction of the administrative preconditions of the FCRA operates      as   "a condition

precedent that must be pleaded when filing the civil action." Maynald v. Taco Bell of Am.. Inc., 1 17

                                                   7
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 108 of 174




So. 3d 1 i 59,   11   61 (Fla. 2nd DCA 20t3). Pertinent here, a civil action is premature and subject to

dismissal   if it is filed prior to the FCHR making        a cause determination or before the    full   180-day

investigatory period has elapsed. Sheridan, 182 So. 3d at794. Accordingly, in order to avoid

dismissal it is necessary for a civil rights plaintiff to sufficientiy allege timely compliance with the

statutorily-required condition precedent. See. e,& Maynard, 117 So. 3d at 1161 (holding that

complaint sufficiently alleged compliance with condition precedent when plaintiff aileged he

received notice from FCHR on January 1,3,2009 that 180 days had elapsed without FCHR making

a probable cause       detetmination).

        Here,    Plaintiff s FCRA claims against FDC (Counts Three        and Four) are premised on various


instances ofdiscrimination, which allegedly occumed betweenJuly3,2017 and December29,2017;

however, Plaintiffs Cornplaint fails          to sufficiently allege       compliance    with the FCRA's

administrative preconditions. (See Complaint,       $'lJ   l-23).Instead, Plaintiffmerely clairns: "Plaintiff

has satisfied all conditions precedent to bringing this action in that Plaintiff filed a charge of

discrimination with the Florida Commission on Human Relations and with the EEOC. This action

is timely filed thereafter." (See Complaint, $ 7).    Plaintiff s bare assertion that   she   filed a charge of

discriminationwiththeFCFIR and EEOC does notdemonstratetherequisitetimely compliancewith

the FCRA's administrative conditions precedent, Notably,               it is impossible to determine from

Plaintiff s allegations as to when she filed her charge with the EEOC and FCHR, whether                      she


received a cause determination flom the FCHR, or alternatively, whether she properly waited for the

180-day investigative period to elapse, as required by statute. For this reason, FDC respectfully

requests dismissal of Counts Three and Foffi of      Plaintiff s Complaint based of Plaintifls failure to

adequately allege compliance with the FCRA's conditions precedent.




                                                      8
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 109 of 174




       3.        Plaintiff's Count Three against FDC Should.,Fe DiSmissed as Plaint-if"f
                 Jmproperly Commingled Multiple Alleglrtions of Gender Discrimiqation Withi4
                 One Count of The Complaint.

       In Count Three of the Complaint, Plaintiffattempts to allege a gender discrimination clairn

against FDC. (Spg Cornplaint,           1l1l   39-48). Plaintiff brought a gender discrimination claim under the

FCRA, which provides that it is unlawful for an employer to "discharge . . , any individual, or

otherwise to discriminate against anyindividual with respectto compensation, terms, conditions, or

privileges of employment, because of such individual's , . . sex." $ 760.10(1)(a), Fla. Stat. Under

Florida Law "[t]here are two different avenues upon which a plaintiff may allege intentional

discrimination: (1) disparate treatment; and (2) pattern or practice discrimination." City o{Miami

v. Hervis. 65 So. 3d   11   10,   11   16 (Fla. 3rd   DCA 201 i). These theories of gender discrimination must

be plead   individually,   as   they are separate and distinct allegations, Hauis v. Radioshack Corp, ,2002

WL 1907569, at *2 (S.D, Fla. May 23,2002)(holding "If Plaintiff                 desires to assert discrirnination


claims under various theories, these claims must be asserted in separate counts . . ..").

       Presently, Plaintiff has alleged both theories of discrimination within a single count of the

Complaint. In Count Three, Plaintiff alleges that "Defendant knowingly condoned and ratified the

differential h'eatment of Plaintifl" which raises a disparate treatment allegation, (See Complaint, !f

43). In the very next palagraph, Plaintiff raises a 'pattern or practice claim' by alleging that

Defendant FDC "perpetuated and faciiitated an abusive and offensive work environment'" (See

Complaint,ti44), This combinationofmultipletheories ofgenderdiscrimination leaves CountThree

insufficient to support     a   prima facie case of discrimination, therefore dismissal is proper. Ratliff v.

State,666 So.2d 1008, 1013 (Fla, lstDCA), approved,679 So.2d 1183 (Fla, 1996)(citations

omittecl)(holding that the failule to establish a prima facie case of disclimination ends the inquiry)'




                                                              9
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 110 of 174




        The separate theories of legal     liability combined within Count Tluee of Plaintiff s Complaint

cany differeril burdens, give rise to different defenses, and require separate and distinct prima facie

elernents, Since Defbndant FDC cannot reasonably discern which acts have given rise to Plaintiff s

alleged gender dissrimination and cannot ascertain which theory of discrimination Plaintiff alleges

she was subjected to, Defendant FDC is unable to prepare a defense; therefore, this                 Motion is due

to be granted.

        4,       Plairrtiff s Count X'our against f,'DCS"h_quld-Ee.Dismissed as Plaintiff Improperly
                 Failed to Allege a Theory of Retaliation Giving Rise toThi.p-elaim.

        To state a prima facie case of discrimination under the FCRA and overcorne a motion to

dismiss for failure to state a cause of action, "the compiaint must include sufficient facts to allege:

(1) the plaintiff engaged in a protected activity (i.e. a protected disclosure); (2) the plaintiff suffered

an adverse empioyment action; and (3) the         two events are not wholly u:related." Shaw v. Towu-o-f

Lake Clarke Shores, 174 So,3d 444,445446 (Fla. 4th DCA 2015),

       Under the FCRA, there are two different theories of retaiiation: opposition claims and

participation claims. Florida Statute $ 760.10 provides:

                 It is an unlawful employment practice for an employer,                       an
                 employment agency, aj oint labor-management committee, or a labor
                  organizilion to discriminate against anyperson because that person
                 has opposed any practice which is an rinlawfui employment practice
                 under this section, or because that person has made a charge,
                 testifi ed, assisted, or p ar ti c ip at e d in any manner in an investi gation,
                 proceeding, or hearing under this section.

Fla. Stat,g 76AJ0 (emphasis added), The opposition clause prohibits "an employer from

discriminating 'against any person because that person has opposed any practice which is an

unlawfirl employrnent practice under' the FCRA." Arrpl.d v. Heartland Dental. LLC, 101 F. Supp.

3d 1220 (M.D. Fla. 2015), The FCRA's participation clause "protects proceedings and activities


                                                        10
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 111 of 174




which occur in conjunction with or after the filing of a formal charge with the IFCHR]." Cartelv'

Health Mgmt. Assocs., 989 So. 2d 1258,1264 (Fla.2nd DCA 2008). A seminal difference between

these two clauses is the         timing of when         a   founal cornplaint is filed. An opposition claim generally

protects "disclosures made in a "written and signed complaint" upon the employee's own initiative,"

whereas a participation claim applies to "disclosures made when the employee                                is 'requested to

participate in an investigation, hearing, or other inquiry conducted by any agency or federal

government        entity."' Shaw v, Town of Lake                  ClA.'ke..$.h.ores, 174 So.   3d 444, 446 (Fla' 4th DCA

20   1   5)(quoting Fla. Stat.   1   I 2.3   1   87).

            Plesently, Plaintiff claims that she was subjected to "unlawful retaliation after Plaintiff

reported or opposed unlawful employment practices." (.See Complaint, fl 51). Plaintiffalleges that

she      filed various reports with "Don Blocker, Health Services Administrator Johnson, HR Director

Brus, and DOC Warden Maddox," as well as with the FCHR and EEOC. (See Complaint,                                    Ji   7-2q.

Plaintiff does not speci$ when the EEOC or FCHR reports were filed,                                 if   these repofts were

investigated, or whether the reports were filed druing her period of ernployment at the Northwest

Florida Reception Center. As a result, Defendant FDC has no way of knowing whether Plaintiff

alleges that these reports were grounds                     for the alleged retaliation. Plaintiffs failure to provide

specific dates in the Complaint makes                   it   impossible for Defendant FDC to determine whether

Plaintiff is alleging an opposition claim or                 a   participation claim under Florida Statute $ 760.10.

            Since Defendant FDC cannot reasonably discern which acts have given rise to Plaintiffs

retaliation claim and cannot ascertain which theory ofretaliationPlaintiff alleges she was subjected

to, Defendant FDC is unable to prepare a defense; thelefore, this Motion is due to be granted'




                                                                    11
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 112 of 174




                                                               VENUE'
B.      PLAINTIFF HAS FILED THE INSTANT ACTION IN THE IMPROPER
        NECESSITATING DISMISSAL OF PLAINTIFN' S COMPLAINT.
                                                                       may seek dismissal or
        when a plaintiff has selected an impropel venue, the defendant

transfer of the   plaintifls complaint.   $e"g Fta.   R.   civ.   P. Rule 1.140(b). courts have recognized that


the following legal principles apply to venuo disputes:

        The right to initially select venue belongs to the plaintlff. velez v' Mell D' Leonard
                                                                     It is the defendant's burden
        & Assoq$," Inc., :lg so.zd 896,8g7 (Fla, 2d DCA1976)'
        t" pf*a *alto"" that venue is improper' Id, That burden is not met where a
                                                                                   or other sworn
        defendant files an unsworn motion and does not present affidavits
        proof in support of the motion. Davis v. Fla. Power Q-o-tp. ,492 So.2d 829,829-30
        (Fla.2dDCAr9s6);Mage.qv.-L.rb.erlryMut'Ins,Co.,366So.2ds27(F|a.4thDCA
                                                                                   with matters of
         IgTg).Moreover, .i"G" triul cou* has broad discretion in dealing
                                                                              factual basis for the
        venue, the party challeriging venue must provide a sufficient
        exercise of thai discretion. Cr*oqn'e v, Abrams,448 So,2d
                                                                            82, 83 (Fla' 4th DCA
        1e84).

                                                                (Fla' 2d DC A2002)' Moreover' "[a]
Loiaconi v, -G.Ulf.Stream Seafood.Inc., 830 So. 2d 908, 909-910

motion by the defendant to dismiss or transfer on the ground
                                                             of improper venue raises issues of fact


and must be resolved by an evidentiary hearing, unless the
                                                           face of the complaint demonstrates venuo

                                                                         (Fla' 4th DCA 2004)'
is improper,,'Leatherwood v, cardserviqe InJ'l" Irrc', 885 So. 2d997,998

                                                                           an impropel venue'
Presently, it is clear that the face of Plaintiff s complaint demonstrates

         Generally, state agencies such as FDc enjoy a coflrmon
                                                                law'home venue privilege,' which

                                                                          or subdivision' maintains
provides that venue "properly lies in the county where the state, agency'

 its principal headquart

                                               $ 763.28(1) provides that
                                                                         in actions againstthe state and its
 (Fla,Ig77).Meanwhile, Florida statute

                                                        property in litigation is located or'              if the
 subdivisions, venue is proper "in the county where the

 affected agency or subdivision has an offi,ce             in such county for the transaction of its customary

 business, where the cause      of action accr.!red." Florida statute $ 768,28(l) (Emphasis              added)'


                                                                    at bar''ovenue is proper either in
 Accordingly, in an action against a state agency, such as the case

                                                             t2
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 113 of 174




                                                                 in the county were the cause         of
the county where the state agency maintains its headquartets, or

                                                                        county for the transaction    of
action accrued, provided that the agency maintains 'an office in fthat]

its customary business."'$tate. Deplt qf Transp...v. Jackson, 716 So'
                                                                      2d841,842 (Fla' lst DCA

                                                                             when a state agoncy
lggg) (quoting g 76g.2g(1), Fla. Stat. (1995)) (internal citations omitted).
                                                                county where the cause of action
waives its common law venue privilege, propef venue lies in the

accrued,
           ,,provided that the agency maintains 'an office    in [that] county for the transaction of its

customary business."' State" Dep't ofTtansp',      7i6 So' 2d at842'

                                                                        county where it maintains
       Here, FDC is waiving its privilege to be sued in Leon County-the

                                                                         be brought in Washington
its headquarters*as it is FDC's position that Plaintiff s lawsuit should

                                                              accrued. Put'suant to Plaintiffs
County, which is the county where Plaintiff s cause of action
                                                                                 Center; the
Compiaint, the misheatment she complains of occurred atNorthwestFloridaReception

                                                                    FloridaReceptionCenter;
allegedmistreatment occurredwhile Plaintiffwas employed atNorthwest

                                                                working at Northwest Florida
and the alleged mistreatment was perpetrated by other employees

                                                               Reception center is an FDC facility
Reception center. (see complaint, t[ti 8-22).Northwest Florida

located in Washington County, Florida. (See Exhibit       "A,"Affidavit of Assistant Warden Hall,'lJ4)'

                                                                      qualifies as a facility
As a prison within the FDC system, Northwest Florida Reception Center
                                                                         and supervision of inmates'
wherein FDC fl.ansacts its customary business, namely, the incarceration

 (see Exhibit
                uA,"Affidavit of Assistant waldenHall,lf 3). Defendant MHM Health Professionals

has been informed of such    waiver and has no objection to atuansfer of venue to washington county'

                                                                     in this case is proper in
 Accordingly, Plaintif?s Complaint should be dismissed because venue

 Washington County pursuant to Section 768'28(1)'

                                                                                   Washington Courfy'
           In the alternative, FDC requests that the Court transfer this action to

 Florida Statute   547 .l2zprovides:   "For the convenience of the parties or witnesses or in the interest

                                                     13
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 114 of 174




ofjustice, any court of recor.d may transfer any civil action to any other corut of recotd in which it

might have been brought." For the reasons discussed above, Washington County is the proper venue

in this case, Moreover, transfeffingPlaintiff   s case   to Washington County would bemore convenient


for the parties and the witnesses in this case, Piaintifls allegations make it clear that Northwest

Florida Reception Celter-which is located in Washington County-is the epicenter of the acts and

omissions givingrise to   plaintiff s claims. Inher Complaint, Plaintiff allegesthatshewas employed

at Northwest Florida Reception Center, and the majority of the witnesses she names in her

Complaint are or were employees at Northwest Florida Reception Center. (Spe Complaint, flt{8-22).

Likewise, Co-Defendant MHM Health Professionals is a contractor providing health services
                                                                                          at


Northwest Florida Reception Center, and cloes not object to the transfer of venue to Washington

County, (See Complaint, 10). Conversely, Plaintiff s ciaims lack any connection to Leon County
                       ,ll


other than the fact that FDC maintains its headquarters there. Accordingly, FDC requests that
                                                                                              this


Court exercise its discretion and transfer this action to Washington County'

                                         III.   CONCLUS"ION

        WHEREFORE, Defendant FDC respectfirlly requests that this Court grant Defendant's

Motion to Dismiss based on Plaintiff s failure to state a cause of action. Defendant FDC further

requests that this Court dismiss   Plaintiff s Complaint    based on improper venue, or in the alternative,


transfer Plaintiffls Complaint to Wasliington County'




                                                     14
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 115 of 174




                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a copy of the foregoing has been provided to the following by
                                         .L\
Florida Courts E-Filing Portal on this   \ '   day   of hu\o\v            2019:


 Adam Ellis                                           Richard C. McCrea, Jr,
 Marie A. Mattox, PA                                  Catherine H, Molloy
 203 North Gadsden Sh'eet                             Cayla M. Page
 Tallahassee, Florida 32301                           Greenberg Traurig, PA
 adam@mattoxlaw.cPJrl                                 101 E. Kennedy Bivd,, Suite 1900
 rnighellg2 @mattoxlaw. com                           Tampa, Flolida 33602
 i er voni e t'E rnattoxl aw. com                     mccrear@g:tlaw,conl
 Attorney for Plaintiff                               mollovk@.etlaw.com
                                                      napec(d.ptlaw,com
                                                      Attorney for Defendants, MHM Health
                                                      Professionals, Inc. and MHM Health
                                                      Professionals, LLC




                                                             Nicole Palmer
                                                          Florida Bar No, 015554
                                                          WADE, PALMER & SHOEMAKER, P.A.
                                                          14 N. Palafox Street
                                                          P,O. Box 135i0
                                                          Pensacola, FL 32591-35 10
                                                          (8s0) 42e-07ss
                                                          Primary : npalmer@wpslawyers. con
                                                          Secondary: iboline@wp$lawyers.com
                                                          Secondary: q$clu'einer@wpslawyels'.gom
                                                          Attorney for Defendant, Florida Deparfment
                                                          of Corrections




                                                     15
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 116 of 174




              IN THE CIRCUIT COURT OFTIIE SNCOND JUDICIAL CIRCUIT
                        IN AND FOR LEON COUNTY, FLORTDA

CHRISTINA WORLEY

               Plaintiff,                                         CASENO.:2019 CA 000697

vs.

FLORIDA DBPARTMBNT OF CORRECTIONS,
MHM HEALTH PROFESSIONALS, INC, aTTd
MHM HEALTH PROFESSIONALS, LLC

               Defendants,



                       ArFrpAvIT_Or       AqSTSTA-I\{.T WARDDN       ERIC HALL


 STATE OF FLORIDA
 COLNTY OF ESCAMBIA

        BEFORE ME, the undersigned authority duly authorized to take acknowledgments and

 administer oaths, personally appeared ERIC HALL, who after being duly sworn and cautioned,

 does depose and say under oath as follows:

         l.      My name is Eric Hall, and I am at ieast 2l years of age and have personal knowledge

 of the matters set forth herein.

         2,      I arn the Assistant Warden   at Northwest Florida Reception Center.


         3.      Northwest Florida Reception Centerisastatecorrectionalfacilityoperatedbythe

 Florida Department of Corrections.

         4.      Northwest Florida Reception Center is located in Washington County, Florida.




                                              Page 1   of   2
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 117 of 174




  FURTHER AFFIANT SAYETH NAUGHT

                                                                           ERIC HALL


  STATE OF FLORIDA
  COLINTY OF WASHINGTON

         Before the undersigned authority, a Notary Public, in and for said State and County,

  personally appeared ERIC          IIALL,     known to me and known to me to be the person described by

  said name, who acknowledged to me that she executed the above and foregoing instrurnent for the

  uses and purposes therein expressed. The affiant is known to the undersigned authority by the

  following type of identi{ication (if known bypersonal knowledge, please speoify):

         P,'-r'9o,,;t.r,..    \J*   )w   J-\                       ,   andthe undersigned authority administered
                         I\
                          '-)
  an oath.

                                                                  2{*                 g
             GIVEN under my hand and official         s   el As                                            2019




                                                                  0",r-,     '   l-   e*
                ffip;ifr,;i'#ffi';                                (Printname)
                                                                  NOTARY PUBLIC
                                                                  My Commission Expiros:




                                                     Page2of       2
         Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 118 of 174

Filing # 96791114 E-Filed 1010412019 04:3401 PM



                     IN THE CIRCTIIT COURT OF THE SECOND JUDICIAL CIRCTIIT
                               IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY

                       Plaintiff,                                         CASENO.:2019 CA 000697

        VS.


        FLORIDA DEPARTMENT OF CORRECTIONS,
        MI{M HEALTH PROFESSIONALS, INC. and
        MHM HEALTH PROFESSIONALS, LLC

                       Defendants.


              pEl'ENpANT! FLOIUIIA DSPABTM. EIU' OF' CORRECTIONS', MOTION FOR
               ENLARGDMENT OF TIME TO RESPOND TO PLAIN-TIFF'S DISCOVERY

               COMES NOW, Defendant, FLORIDA DEPARTMENT OF CORRECTIONS, by and

        through the undersigned counsel, hereby files this Motion for Enlargement of Time to Respond to

        Plaintiff s Discovety (the "Motion"), and in support thereof, states as follows:

                1,     C)n   or about.Tune 21,2019, Defendant was served with Plaintiffrs First Set of

        Inten'ogatories and First Request for Production of Documents (the "l)iscovery").

               2.      Defendant's response to the Discovery is due on or aboul October 18, 2019.

                3.     Crurently, Defendant has filed a Motion to Dismiss. This issue should be resolved

        prior to Defendant responding to discovery,

                4.     This Motion is brought in good faith and not ior the purposes of delay.

                5,     This enlargement of time will not prejudice Plaintiff'

                6.     Accordingly, the undersigned respecffully lecluests this Flonorable Court for

        additional time, pulsuant to Florida Rule of Civil Procedure 1.090, within which to plovide
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 119 of 174




t'esponses to   Plaintiffs discovery requests.

        WHEREFORE, Defendant respectfully requests this Honorable Court enter an Ordet(a)

providilg   ap enlargement of tinre in   which to respond to Plaintiff s f)iscovety, and (b) granting such

othel and further relief as this Court deems just and proper.

                                     CERTIFICATE OF SERYICE"

        I HEREBY CER'IIFY that a copy of the foregoing has been provided to the following by

Flolida Courts E-Filing Portai on this           day   of      ohhsr              20r9


 Adarn Ellis                                                Richard C. McCrea, .Ir,
 Marie A, Matlox, PA                                        Catherine H. Molloy
 203 North Gadsden Street                                   Cayla M, Page
 Tallahassee, Florida 32301                                 Greenberg Traurig, PA
 adam@mattoxlaw.com                                         101 E, I(emedy Blvd., Suite 1900
 mi chellp? @.r-nattox I aw, s o m                          Tampa, Florida 33602
 iervonie@mattoxl aw.com                                    mccrear(dstlaw.com
 Attorney for Plaintiff                                     moll0vk(Ectlaw.com
                                                            pagec@etlaw.com
                                                            Att orney .for D efendants,   MI{M   He   alth
                                                            Professionals, Inc. and MHM Health
                                                            Professionals, LLC




                                                   Brooke A. DiSalvo
                                                   Florida Bal No.:' 1017788
                                                   WADE, PALMER & SHOEMAI(ER, P.A.
                                                   14 North Palafox Street
                                                   P.O. Box 13510
                                                   Pensacola, FL 32591-351 0
                                                   (850) 42e-07ss
                                                   Primary : npalmer@wpslawyers. co*tn
                                                   S econdary: bdisalvo@wpslawySts.cqm

                                                   Secondary ; jbolins@wpslawyers.com
                                                   Secondzu'y: cschreiner@wpslawyels,com
                                                   Attorneyfor Defendant, Florida Department                 of
                                                   Corrections
          Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 120 of 174

Filing # 96877046 E-Filed 1010712019 05:38:56 PM


                     IN THB CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT,
                               IN AND FOR LEON COUNTY' FLORIDA

             CHRISTINA WORLEY,

                     Plaintiff,

             v                                                                 CASB NO.: 2019-CA-697


             FLORIDA DEPARTMENT OF CORRECTIONS'
             MHM HEALTH PROFESSIONALS, INC., and
             MHM HEALTH PROFESSIONALS' LLC,

                     Defendants.


                                                                                     ,S   MOTION F OR
                                     SO            ONTOD            NDANT
                                                   F'


                   COMES NOW, Plaintiff, by and through the undersigned attorney, and objects to
             Defendants' Motion for Enlargement of Time to Respond to Discovery, and states the
             following in response:
                      L       Defendant requested a discovery extension from Plaintiff on September 17,

              2019, and plaintiff obliged. Defendants filed their second Motion to Dismiss October 1,
              2019, and a Motion for Enlargement of Time to Respond to Discovery October 4,2019.
             Defendant now seeks an unspecified discovery extension from the Court, without first
             conferring with Plaintiff. Plaintiff threatened a motion to compel against Defendant due to
              Defendant's failure to answer Plaintiffls eighth interrogatory October 4,2079, and Defendant
              replied with the instant request for an unspecified discovery extension.
                      2.      Defendants argue that discovery in this case should be stayedl pending the

              resolution of the Motion to Dismiss which was filed October 1,2019, well after Plaintiff filed
              her discovery requests in question. Defendants are essentially requesting a discovery stay
              pending the resolution of their own motion, and Defendants' request should be denied
              because the Motion to Dismiss is without merit, as discussed below.



              l Defendants' proposed stay is evidently without limitation; no date is specified in the motion, and
              Defendants have yet to set their motion for a hearing.
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 121 of 174




            3.       Defendants first allege that Plaintiff did not sufficiently allege compliance

  with conditions precedent to filing suit. Paragraph 7 of Plaintiff s First An"rended Complaint
  reads as follows: "Plaintiff has satisfied all conditions precedent to bringing this
                                                                                        action in

   that plaintiff filed a charge of discrimination with the Florida Cornmission on Human
   Relations and with the EEOC. This action is timely filed thereafter." Plaintiff
                                                                                   plainly and
                                                                                         cited
   sufficiently alleged compliance with all pre-suit requirements. None of the authority
   in Defendants' motion requires Plaintiff to allege when the notice was presented, how
                                                                                           the

                                                                                     Defendants'
   notice was presented, or the status of the claims with the agency as suggested in
   motion because no such requirements in fact exist -Plaintiffs allegation of pre-suit
   compliance  is straightforward and legally sufficient. Defendants' attempt to require more
                                                                                        do not
   than what is required under the law should be disregarded. Interestingly, Defendants
   allegethat plaintiff s pre-suit filings are actually deficient -Defendants only argue that
   plaintiff did not provide sufficient detail in the complaint regarding these filings.
           4. Defendants also argue that it "is impossible to determine from Plaintiff               s


   allegations as to (sic) when she filed her charge with the EEoc and FCHR, whether
                                                                                       she

   received a cause determination from FCHR, or alternatively, whether she properly
                                                                                    waited

   for the 180-day investigative period to elapse, as required by statute." This argument
                                                                                                is

   disingenuous because, as stated above, Defendants are attempting to add
                                                                                       pleading

                                                                                 pre-suit filings
   requirements that do not exist. Defendants are also well aware of Plaintiff s

   -Katie Molloy, whose name          appears   in the signature block of Defendants' Motion        to

   Dismiss, submitted a nine page position statement plus attachments to the EEOC on
                                                                                         April 6,

   201g in response to Plaintiff s charge of discrimination. Defendants are well aware
                                                                                       that there

   are no administrative defects in   Plaintiff s complaint, and are now attempting to manufacture
    a pleading defect where there is none.

            5.        Defendants argue that Plaintiff improperly commingled multiple allegations

    of gender discrimination within Count       III. Plaintiff pleads disparate treatment   and pattern
                                                                                    the rules within
    and practice involving gender in the alternative as she is entitled to do under
                                                                                               plead
    Count   IIL   Defendants' allegation that "these theories of gender discrimination must be

    individually,   asthey are separate and distinct allegations" is wholly unsupported in Harris v'
    Radioshack,     01-5093-CIV-LENARD,2OO2 WL 1907569 (S.D. Fla. May 23,2002) which
    Defendants cite. A quick read of Haruis reveals that the case has nothing to do
                                                                                    with gender
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 122 of 174




   claims. In Haryis an attempt was made to combine wholly unrelated claims into the same
   counts:
             In Count I, Plaintiff raises claims of racial discrimination under Title VII,
             including claims of harassment, disparate treatment, hostile work
             environment, demotion and constructive discharge. In Count II, Plaintiff
             alleges violations of 42 U.S.C. $ 1981 on grounds that Defendant
             disciiminated against Plaintiff because of his race and national origin,
             employed a pretextual basis for demoting and discharging Plaintiff, and
             engaged in disparate treatment. Id.

   Harris is clearly inapplicable in the case at bar.
             6.     Defendants next argue that Plaintiff failed   to allege a theory of retaliation
   giving rise to this claim because opposition I participation is not specified, and dates are not
   provided. This is yet another example of Defendants attempting to add pleading
   requirements which are not required under law. None of the authority cited by Defendants
   suggests that such a heightened pleading is required. There is nothing to prevent         Plaintiff

   from proceeding under both retaliation and opposition clauses. None of Defendants' cited
   authority states that Plaintiff must provide dates in the complaint. Notwithstanding, what is
   provided in the complaint is that Plaintiff made a written report regarding lack of proper
   medical equipment to accommodate a complex patient July 3, 2017. Plaintiff then attended
   a meeting with Warden Mattox regarding her reporl on November 14,2017. Plaintiff filed

   another written report November 76,2017, had a second meeting with Warden Mattox
   regarding her reports December 26, 2017, and PlaintifPs employment was terminated
   December 29,2017. Plaintiffls theory of retaliation is plain on its face; she spoke up about
   serious inmate safety issues, and her employment was terminated as a result.

             7.      Defendants' final argument in the motion to dismiss is an allegation that
   venue is proper in Washington County, and not in Leon County. Given Defendant's            waivel

   of the privilege to be sued its home county, Plaintiff agrees. Counsel for Plaintiff has already
   communicated       to   Defendants the belief that a transfer   of venue is proper given       the

   circumstances. Plaintiff does not, however, consent to a stay of discovery, and as long as
   this case is pending in this court, Defendants should adhere to the discovery deadlines


   2This waiver was not made known to Plaintiff until October 1,2019 when the currently-pending
   Motion to Dismiss was filed, nearly two months after counsel for Defendant entered a notice of
    appearance.
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 123 of 174




   provided for in the rules.
           g.    Finally, Defendants allege "this enlargement of time will not prejudice
   Plaintiff in conclusory fashion in paragraph five of their currently-pending Motion for
                                                                                  giving rise
   Enlargement of Time to Respond to Discovery. This is simply not true. The acts
   to this lawsuit occurred in 2017. Memories do not improve over time. It is imperative
                                                                                         to

   move this litigation forward quickly to avoid irreparable prejudice to Plaintiff'


                                CERTIFICATE OF SERVICE

           I HEREBy CERTIFY that a copy of the foregoing Objection has been furnished to
   all counsel of record via the e-filing portalthis 7th day of Octobet,2019'

                                                      Respectfully submitted,




                                                       Adam Ellis;FBN 35628
                                                       MAzuE A. MATTOX, P. A.
                                                       203 North Gadsden Street
                                                       Tallahassee, FL 32301
                                                       Telephone: (850)383-4800
                                                       Facsimile: (850) 383-4801
                                                       adam(d.mattoxlaw.com
                                                       ATTORNEYS FOR PLAINTIFF
         Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 124 of 174

Filing # 96906968 E-Filed 10/0812019 11:42:15 AM


                   IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT,
                             IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,

               Plaintiff;

        v                                                           CASE NO.: 2019-CA-697

        FLORIDA DEPARTMENT OF CORRECTIONS,
        MHM HEALTH PROFESSIONALS, INC., and
        MHM HEALTH PROFESSIONALS, LLC,

              Defendants.



                    PLAINTIFF'S SECOND INTERROGATORIES TO DEFENDANT

              Plaintiff demands that Defendant respond to the interrogatories appended hereto   as


        Attachment "A" on or before November 8. 2019.




                                               Page   I of3
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 125 of 174




                                      ATTACHMENT "A''
                          Plaintiff s First Interrogatories to Defendant


       CHRISTINA WORLEY V. FLORIDA DBPARTMENT OF CORRECTIONS
                 MHM HEALTH PROFESSIONALS' INC., and
                   MHM HEALTH PROFESSIONALS' LLC,

                                          2019-cA-697


       Who provided the information and answers to these questions? (If more than one person
       provided information and answers, specify by question number who provided the
       information for that question. Do not limit the response to the person signing these
       interrogatories if that person is reporting infonnation provided by others. Clearly speci$'
       the person(s) who provided the information set forth in each response.)

2.     State thefull name, race, gender, date of birth, last-known job title and last-known work
       telephone number of every person wl,o Defendant claims Plaintiff threatened with
       vioience. For each person listed, specify the precise language Plaintiff allegedly used, the
       full names of any witnesses who allegedly heard the threat, and the date the threat was
       allegedly made.

STATE OF FLORIDA,
COTINTY OF LEON

The foregoing was acknowledged before me by                                             whois[]
personally known to me [ ] produced as identification, this         day of
2019


                              Notary Public, State of Florida
                              Printed Name:
                              Commission Expiration Date :-




                                           Page 2 of 3
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 126 of 174




                                 CERTIFICATE OF SERVICE

       I HEREBy CERTIFY         that a true copy of the foregoing has been served to all counsel   of
record via the e-filing portal this 8tl'day of October,2019'


                                                       Respectfully submitted,




                                                       Adam Ellis;FBN 35628
                                                       MARIE A. MATTOX, P. A.
                                                       203 North Gadsden Street
                                                       Tallahassee, FL 32301
                                                       Telephone: (850)383-4800
                                                       Facsimile: (850) 383-4801
                                                        adam@.mattoxlaw.com
                                                        ATTORNEYS FOR PLAINTIFF




                                              Page 3   of3
         Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 127 of 174

Filing #97421754 E-Filed 1011712019 09:48:49 AM


                              IN THE CIRCUIT COURT OF THE SECOND JUDICIAL
                                CIRCUIT IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,

                 Plaintiff,

        v                                                                Case No. 2019-CA-000697

        FLORIDA DEPARTMENT OF CORRECTIONS
        MHM HEALTH PROFESSIONALS, lNG., and
        MHM HEALTH PROFESSIONALS, LLC,

                 Defendants.


                      AMENDED NOTICE OF TAKING DEPOSITION OF PLAINTIFF

                 PLEASE TAKE NOTICE that Defendant, MHM Health Professionals, LLC f/k/aMHM

         Health Professionals, Inc.,   will take the deposition of Plaintiff   as follows:




            Christina Worley             January 15,2020 at              Greenberg Traurig, LLP
                                         9:00 a.m.                       101 E. College Avenue
                                                                         Tallahassee, FL 32301
                                                                         (8s0) 222-68er


        The deposition is by oral examination and      will continue from   day to day until completed, before a

        member of Magna Legal Services, Inc., who is a certified court reporter and notary public, and

        who is not of counsel to the parties or interested in the events of the cause. The deposition is being

        taken for the purpose of discovery, for use at trial, or for such other purposes as are permitted

        under the rules of Court.




        ACTIVE 46061697v1
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 128 of 174




Dated: October 17,2019                          /s/Catherin e H Mollov
                                                Richard C. McCrea, Jr.
                                                Florida Bar No. 351539
                                                Email. mccrear@gtlaw. com
                                                Catherine H. MolloY
                                                 Florida Bar No. 33500
                                                 Email. molloyk@gtlaw.com
                                                 Cayla M. Page
                                                 Florida Bar No. 1003487
                                                 Email: pagec@gtlaw.com
                                                 GREENBERG TRAURIG, P.A.
                                                 101 E. Kennedy Boulevard, Suite 1900
                                                 Tampa, Florida 33602
                                                 (813) 318-5700 - TelePhone
                                                 (813) 318-5900 - Facsimile
                                                 Attorneys for Defendant MHM Health
                                                  Professionals, LLC


                              CERTIFICATE OFS RVICE

        I HEREBY CERTIFY that on October 17,2019, I electronically filed the foregoing
                                                                                   a notice
document with the Clerk of the Court by using the E-Filing Portal, which will send

electronically to:

                                     Adam Ellis, Esq.
                                   Marie A. Mattox, P,A.
                               203 North Gadsden Street
                               Tallahassee, Florida 32301
                                  adam@mattoxlaw.com
                                iervo n ie@ m attoxl aw. com
                               m ichelle2@mattoxlaw. com



                                                 /s/Catherine H Mollov
                                                        Attorney




 ACTIVE 46061697v1
         Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 129 of 174

Filing # 91472950 E-Filed 1011112019 04:35:28 PM



                    IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
                              IN AND FOR LEON COTINTY, FLORIDA

        CHzuSTINA WORLEY

                        Plaintiff,                                       CASE NO,: 2019 CA 000697

        vs

        FLORIDA DEPARTMENT OF CORRECTIONS,
        MHM HEALTH PROFESSIONALS, INC. and
        MHM HEALTH PROFESSIONALS, LLC

                        Defendants



                                     e3.oss   NoTrc__E "oE   TAKING pAPOSITION

                PLEASD TAKD NOTICE that the attorney for Defendant FLORIDA DEPARTMENT OF

        CORRECTIONS will take the deposition of the following upcn oral examination before Magna

        Legal Services, Inc, at the location desuibed below, The deposition is being taken for the purpose

        of discovery andlor use at trial.

               DATE:                     January 15,2019

               TIME:                     8:00 a.m. CST / 9:00 a.m. EST

               DEPONENT:                 Christina Worley

               LOCATION:                 Greenberg Traurig, LLP
                                         101 E. College Ave.
                                         Tallahassee, F lorida 32301


               Persons with a disability who need special accommodations musf notify the
               undersigned within two days of the proceedingwhich is the subject of this notice
               to assure that reasonable accommodations are available.
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 130 of 174




                                CERTIF'ICATE Otr SERVICN

       I HEREBY CERTIFY that a copy of the foregoing has been provided to the following by

                                                   f)t -u'o.n
Florida Courts E-Filing Portal on this
                                         -S'day of
                                                                         201 8:


 Adam Ellis                                         Richard C, McCrea,.Ir.
 Marie A. Mattox, PA                                Catherine H. Molloy
 203 North Gadsden Sheet                            Cayla M. Page
 Tallahassee, Florida 323 01,                       Greenbetg Traurig, PA
 adam@mattoxlaw.com                                 101 E. Kennedy Blvd., Suite 1900
 m ichelle2Omattoxlaw. com                          Tampa, Florida 33602
 iervonie@mattoxlaw. com                            mccrea{d.ptlaw.com
 Attorneyfor Plaintiff                              mollovk(Estlaw.com
                                                    oas.ec(A.sllaw.com
                                                    Attorney for Defendants, MHM Health
                                                    Professionals, Inc. and MHM Health
                                                    Professionals, LLC




                                              E,N
                                              Florida Bar No. 015554
                                              WADE, PALMER & SHOEMAKER, P.A.
                                              14 North Palafox Street
                                              P.O. Box 13510
                                              Pensacola, FL 32591-35 I 0
                                              (850) 429-0755 phone
                                              (850) 429-0871 fax
                                              Primarv: noalmer(Ewnslawvers.com
                                              Secondarv: cschreiner@wpslawvers,com
                                              Secondarv: ibolinq@.wpslawvers.com
                                              Attorney for Defendant, Florida Department   of
                                              Corrections
          Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 131 of 174

Filing # 97528610 E-Filed 1011812019 02:49:26 PM



                    IN THE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
                              IN AND FOR LEON COUNTY, FLORIDA

         CHRISTINA WORLEY

                        Plaintiff,                                         CASE NO.: 2019 CA 000697

         v.s.


         FLOzuDA DEPARTMENT OF CORRECTIONS,
         MHM IIEALTH PROFESSiONALS, INC. and
         MHM HEALTH PROFESSIONAIS, LLC

                        Defendants


                 NgT,[gp QF"SnRYIqS OApEx'nNpANr. TLORIpA pEPARTMENT                        or
                CORRECTIONS' ANSWERS TO PLAINTIF'F'S FIRST INTERROGATORIES

                 NOTICE     IS   HEREBY given that Defendant, FLORIDA DEPARTMENT                  OF

         CORRECTIONS (Herein 'FDC'), has served upon Plaintifl CHRISTINA WORIEY, its Answers

        to Plaintiff s First Intenogatories to Defendant numbered   I through 8.



                                        CERTIT'ICATE OF SERVICE

                 I HEREBY CERTIFY that a copy of the foregoing has been provided to the following by

        Florida Courts E-Filing Portal onthis   \t\OuV of October, 2019:


          Adam Eilis                                      Richard C. McCrea, Jr.
         Marie A. Mattox, PA                              Catherine H. Molloy
         203 Norlh Gadsden Street                         CaylaM. Page
         Tallahassee, Florida 32301                       Cr'reenberg Trauri g, PA
         adam@{nattoxlaw.com                              101 E, KennedyBlvd., Suite 1900
          michelle2 @mattoxl aw. co m                     Tampa, Florida 33602
         j ervonie@mattoxlaw. com                         mccrear@etlaw.com
         Attorneyfor Plaintiff                            mollovlc(Estlaw.com
                                                                        .com
                                                          Attorney.for Defendants, MHM Health
                                                          Professionals, Inc. and MHM Health
                                                          Professionals, LLC
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 132 of 174




                                     E, Nicole Palmer
                                     Florida Bal No. 015554
                                     WADE, PALMER & SHOEMAKER, P.A'
                                     '14
                                         N. Palafox Street
                                     P.O. Box 13510
                                     Pensacola, FL 3259i -3510
                                     (8so) 429-075s
                                     Primary: npalmer@.wpslawyers'com
                                     Secondary: jboling@xpslawyers.gqm
                                      Secondary: csclu'einer@.wpslawyers.com
                                     Attorney for Defendant, Florida Department
                                     of Cowections
         Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 133 of 174

Filing # 97528610 E-Filed 1011812019 02:49-26 PM


                     IN    HE CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
                                 IN AND FOR LEON COUNTY, FLORIDA

         CHzuSTINA WORLEY

                          Plaintiffl                                         CASENO.: 2019 CA000697

         vs.

         FLORIDA DEPARTMENT OF CORRECTIONS,
         MHM HEALTH PROFESSIONALS,INC. and
         MHM HEAITH PROFESSIONALS, LLC

                         Defendants.

                 NOTTCE O[' SERVI CE OF DEFENDANT, Flr_O RID_ _4..D_SP4RTMENT Or'
               CORRECTIONS' ANSWERS TO PLAINTIX'X''S SECOND INTERROGATORIES

                  NOTICE     IS HEREBY given that Defendants,          FLORIDA DEPARTMENT          OF

         CORRECTIONS (Herein 'FDC'), has served upon Plaintiffl CHRISTINA WORLEY, its Answers

        to Plaintiff s Second lnterrogatories to Defendants.


                                         CERTIFICATE OE SERYTCE

                  I HEREBY CERTIFY that a copy of the foregoing has been provided to the foliowing by

        Florida Courts E-Fililg Portal on this   -Sltauy of October, 2019:

         Adam Ellis                                        Richard C. McCrea, Jr.
         Marie A. Mattox, PA                               Catherine H. Molloy
         203 North Gadsden Street                          CayIaM. Page
         Tallahassee, Florida 32301                        Greenberg Traurig, PA
         adam@mattoxlaW.gom                                101 E. Kennedy Blvd., Suite 1900
         michgllg2@,.mattox1aw.com                         Tampa, Florida 33602
         j   ervonie@mattoxlaw. coni                       mccrear'@gtlaw.com
         Attorneyfor Plaintiff                             mollovk(Estlaw.com
                                                           paqeg@gtlaw.com
                                                           Attorney for Defendants, MHM Health
                                                           Professionals, Inc. and MHM Health
                                                           Professionals, LLC
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 134 of 174




                                     E. Nicole Palmer
                                     Flolida Bar No. 0i5554
                                     WADE, PALMER & SHOEMAKER, P.A.
                                     14 N. Palafox Street
                                     P.O. Box 13510
                                     Pensacola, FL 32591-351 0
                                     (8s0) 429-0755
                                     Primary : npalmgr@,wps1awyers. som
                                     Secondary: jboling@wpslawyers.com
                                     Secondary: cschreinef@wps"1awyers.9om
                                     Attorney   for Defendant, Florida Department
                                     of Corrections
         Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 135 of 174

Filing # 97528610 E-Filed l0l18/2019 02:49:26PM



                       IN TIIE CIRCUIT COURT OF'THE SECOND JUDICIAL CIRCUIT
                                  IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY

                         Plaintiff,                                              CASENO.: 2019 CA 000697

        VS


        FLORIDA DEPARTMENT OF CORRECTIONS,
        MHM HEALTH PROFESSIONALS, INC. and
        MHM HEALTH PROFESSIONALS, LLC

                         Defendants

             D   LE_ENDANT. r'L ORIDA DEPARTME" .N'T. _O[ C ORRE C TI O NS' RE SPON SH TO
                          PLAINTIFI':S.FIRST REOUEST F OR PRODUCTTON

                  COMES NOW, Defendant, FLORIDA DEPARTMENT OF CORRECTIONS (t{erein

       'FDC'), by and tJuough its undersigned counsel, and responds to Plaintiff s First Request for

       Production served with the complaint as follows:

                  1,     The entire personnel, tenure, promotion, disciplinary, attendance and leave, time, time

       cards, investigative, grievance and payroll files pertaining to Plaintiff.

                  RESPONSE:             Plaintiff was not an employee of Defendant FDC, therefore FDC
                                        has no internal personnel file or documents requested above. Any
                                        and all documents in the possession of Defendant FDC relating
                                        to this matter are attached to this response.


                  2,     All of Plainti{fs time   and attendance records for   Plaintiffs entire employment with

       Defendant.

                 RES.HONSE:             Plaintiff was not an employee of Defendant FDC, but           was
                                        employed by a contractor of FDC. FDC has no internal personnel
                                        file or documents relating to the above request. Any and all non-
                                        privileged documents in the possession of Defendanf FDC
                                        relating to this matter are attached to this response.
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 136 of 174




        3.      All   schedules that show the daily and weekly hours that Plaintiff worked for

 Defendant duling Plaintiffs employment with Defendant.

        RESPONSE:               Plaintiff was not an employee of Defendant FDC, but           was
                                employed by a contractorof FDC. FDC has no internal personnel
                                file or documents relating to the above request. Any and all non-
                                privileged documents in the possession of Defendant FDC
                                relating to this matter are attached to this response.


        4.      Any andail documentspertainingto anyreference providedbyDefendantto anythird

party about Plaintiff after Plaintiffs employment with Defendant ended.

        RESPQN$E:              Plaintiff was not an employee of Defendant FDC, but           was
                               employed by a contractor of FDC. FDC has no internal personnel
                               file or documents relating to the above request. Any and all non-
                               privileged tlocuments in the possession of Defendant FDC
                               relating to this matter are attached to this response.


        5.       Any and all documents pertaining to all investigations involving or initiated by any
matter involving Plaintiff during the time period relevant to this action, including complete copies
of all reports, with all attachments and relevant media files.


        RESPONSE:              Defendant FDC has no internal documents relating to the above
                               request, Any and all non-privileged documents in the possession
                               of Defendant FDC relating to this matter are attached to this
                               response.



       6,      Any and all documents showing any complaint against Plaintiff during the entire

course of Plaintiffs employment with Defendant, These documents should be produced in their

original, unredacted form with sufficient information for Plaintiffto identiff the complaining party.


       RESPONSE:               Plaintiff was not an employee of Defendant FDC, but           was
                               employed by a contractor of FDC. FDC has no internal personnel
                               file or docunents relating to the above request. Any and all non-
                               privileged documents in the possession of Defendant FDC
                               relating to this matfer are attached to this response.
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 137 of 174




       7.      All policies and procedures   applicable to Plaintiffs employment with Defendant,

whether Plaintiff was provided with a copy of those procedures or not.

       RESPONSE:              Plaintiff was not an employee of Defendant trDC' but                was
                              employed by a contractor of FDC. FDC has no internal personnel
                              file or documents relating to the above request. Any and all non-
                              privileged documents in the possession of Defendant FDC
                              relating to this matter are attached to this response.


       8.      All position descriptions for all positions held by Plaintiffduring the entire   course

of Plaintiffs employment with Defendant.

       RESPONSE:              Plaintiff was not an employee of Defendant FDC' but           was
                              employed by a contractor of FDC. FDC has no internal   personnel
                              file or documents relating to the above request. Any and all non-
                              privileged documents in the possession of Defendant FDC
                              relating to this matter are attached to this response.


       9.     Eachandeverydocument describing disciplinary actions taken by Defendant against

Plaintiff during the entire course of Plaintiffs employment with Defendant,

       RESPONSE:              Plaintiff was not an employee of Defendant X'DC, but                was
                              employed by a contractor of FDC. FDC has no internal personnel
                              file or documents relating to the above request, Any and all non-
                              privileged documents in the possession of Defendant FDC
                              relating to this matter are attached to this response.


       10.    The personnel and disciplinary files for all persons currently employed in Plaintiffs

former position within Defendant.

       RESPONSE:              Plaintiff was not an employee of Defendant FDCr but           was
                              employed by a contractor of FDC. FDC has no internal personnel
                              file or documents relating to the above request. Any and all non-
                              privileged documents in the possession of Defendant f,'DC
                              relating to this matter are attached to this response.
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 138 of 174




        11.    Any and all non-privileged documents showing disciplinary actions taken against

current or former employees of Defendant other than Plaintiff during the time period applicable to

this rcquest under the same supervisor(s) as Plaintiff.




       EEs_PoNsE:              Plaintiff was not an employee of Defendant FDC' but           was
                               employed by a contractor of FDC. FDC has no internal   personnel
                               file or documents relating to the above request. Any and all non-
                               privileged documents in the possession of Defendant FDC
                               relating to this matter are attached to this response'


        12,    Any and all email within Defendant's possession or control whereinPlaintiff   s name


is specifically referenced inthe subject orbody. This request is not seeking any and all email which

was merely sent from or received by Plaintiffs former email account.




       RtrSPONSE:              FDC has no emails with PlaintifPs name specifically referenced
                               in the subject or body. Any and all non-privileged documents in
                               the possession of Defendant FDC relating to this matter are
                               attached to this response.


        13.    Anyand.all documents Defendantreceivedthroughapublicrecordsrequest, Freedom

of Information Act request, or other request to any third party related to Plaintiff.




        RESPONSE:              Defendant FDC has no internal personnel file or doeuments
                               relating to the above request. Any and all non-privileged
                               documents in the possession of Defendant FDC relating to this
                               matter are attached to this response.


        14.    Any and all documents Defendant has provided to or received from the Florida

Commission on Human Relations or EEOC pertaining to Plaintiff.
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 139 of 174




        RDSPONSE:.                Any and all non-privileged documents in the possession of
                                  Defendant FDC relating to this matter are attached to this
                                   r€sponse.

         15.       Any and all documents Defendant has received tluough any third-parfy subpoena

issued in this case


        RESPONSE:                 Defendant FDC has not issued any third-party subpoenas in this
                                  case. Any and all documents in the possession of Defendant FDC
                                  relating to this matter are attached to this response.


         16.       Any and all non-privileged documents Defendant has identified     as   pertaining to the

claims by Plaintiff in this case, including docurnents Defendant has identified as supporting any

defense to said claims.


        RSSPONSE:                 Any and all documents in the possession of Defendant               X'DC
                                  relating to this matter are attached to this response.


         17.       Any and all reports, correspondence, and other documents addressed to or received

from the Florida Department of Labor, the Florida Commission of Human Relations, or any other

federalo state,   orlocal agencyrelatingto Defendant's employmentofPlaintiff, orto anyclaims made

by Plaintiff against Defendant.

        RESPONSE:                 Any and all documents in the possession of Defendant FDC
                                  relating to this matter are attached to this responss.


        18.        Any and all documents referring or relating to the subject matter ofthis action which

have been furnished to or received by Defendant's attomeys in connection       with their defense ofthis

action, except documents protected by a recognized privilege of non-production.

        RSSPONSE:                 Defendant FDC objects to the above request, as documents are
                                  protected by attorney-client privilege and work product doctrine.
                                  Without waiving said objections, any and all non-privileged
                                  documents in the possession of Defendant FDC relating to this
                                  matter are attached to this response.
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 140 of 174




        19.       Any and all transcripts, audio tapes, and video tapes (including depositions) obtained

by Defendant involving Plaintiff, including, but not limited to, workers' compensation hearings,

unemployment compensation hearings, confetences, grievance hearings, and union grievances.

        RES_BQN$EI Any and all documents in the possession of Defendant FDC
                                 relating to this matter are attached to this response,


        20.      Any and all documents supporling any disciplinary action against Plaintiff dwing the

entire course of Plaintiffs employment with Defendant.

       RESPONSE:                 Plaintiff was not employed with Defendant FDC. Any and all
                                 non-privileged documents in the possession of Defendant FDC
                                 relating to this matfer are attached to this response.


       2l.       Anyandalldocumentsshowingthebasisorreasonforanydisciplinaryactionagainsl

Plaintiff during the entire course of Plaintiffs employment with Defendant.

       RESPONSE:                 Plaintiff was not employed with Defendant FDC. Any and all
                                 non-privileged documents in the possession of Defendant F'DC
                                 relating to this matter are attached to this response.


       22.       Any and all non-privileged documents which Defendanthas identified       as   pertaining

to the claims by Plaintiff in this proceeding, including documents Defendant has identified            as


supporting any defense to said claims not otherwise referred to in the foregoing requests.

       RE_SPONSE_..-I Any and all non-privileged documents in the possession of
                      Defendant FDC relating to this matter are attached to this
                                 response.



       23.       Any and all documents which Defendant has identified to be used at trial other than

as disclosed   in Defendant's response to any foregoing requests.

       RESPONSE:                Undetermined at this time. As discovery is ongoing, Defendant
                                X'DC reserves the right to amend this response.
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 141 of 174




        24,     Any and all non-privileged statements obtained by you or your attorneys, either

recorded or written, at the tirne of or subsequent to the incidents alleged in the complaint filed herein.

       RESPONSE:                Defendant FDC objects to the above request, as documents are
                                protected by attorney-client privilege and workproduct doctrine.
                                Without waiving said objections, any and all non-privileged
                                documents in the possession of Defendant FDC relating to this
                                matter are attached to this respons€,


        25.     Any and all documents showing any deficiency in Plaintiffs performance during the

entire course of Plaintiffs employment with Defendant.

       RESPONSE:                Plaintiff was not omployed with Defendant FDC. Any and all
                                non-privileged documents in the possession of Defendant X'DC
                                relating to this matter are attached to this response.


        26.     Any and ail documents showing any notice to Plaintiff of any deficiencies in

Plaintiff s pelfotmance during Plaintiff   s employment   with Defendant.

       RESPoNSE:                Plaintiff was not employed with Defendant FDC. Any and all
                                non-privileged documents in the possession of Defendant f,'DC
                                relating to this matter are attached to this response.


       27,      Any and all documents supporting or pertaining to any criticism any supervisor of

Plaintiff has had about Plaintifi or Plaintiffs work pefformance, during the entire course of

Plaintiff s employment with Defendant.

       RESPONSE:                Plaintiff was not employed with Defendant FDC. Any and all
                                non-privileged documents in the possession of Defendant X'DC
                                relating to this matter are attached to this response.


       28.      Any and all documents upon which Defendant relies to support any finding or

conclusion that Plaintiff was not properly performing Plaintiffs job duties with Defendant at aqy

time during Plaintiffs employment with Defendant.
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 142 of 174




       RESPoNSE-i             Plaintiff was not employed with Defendant FDC. Any and all
                              non-privileged documents in the possession of Defendant FDC
                               relating to this matter are atfached to this respons€.


       29.     The current resume or list of qualifications of any expert witness, advisor or

consultant who has been retained by Defendant in the instant case,

       RESPONSEi              None at this time.


       30,     All reports, studies, or commentaries, formal or informal, of any expert    witness,

consultant or advisor who has been retained by Defendant in the instant case'

       RESPON$-E.i            Defendant FDC is not in possession of any documents requested
                              above. As discovery is ongoingo Defendant f,'DC reserves the right
                              to amend this response.


       31.     Any and all non-privileged documents which supporl or substantiate any or all of

Defendant's affi rmative defenses.

       R"ESPON$E:             Not applicable as Defendant has filed a Motion to Dismiss.


       32.     Any and all policies and procedures which Defendant claims Plaintiff violate d at any

time during the entire course of Plaintiffs employment with Defendant.

       RESPONSE:              Plaintiff was not employed with Defendant FDC. Any and all
                              non-privileged documenfs in the possession of Defendant FDC
                              relating to this matter are attached to this response.


       33,     Any and all   procedures, rules,    or guidelines pertaining to Defendant's    Equal

Employment Opportunitypolicyorprocedure applicable to Plaintiffs employmentwithDefendant.




       RESPONSE:              Plaintiff was not enployed with Defendant FDC. Any and all
                              non-privileged documents in the possession of Defendant X'DC
                              relating to this matter are attached to this response.
    Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 143 of 174




         34      All non-privileged   documents   in any file kept or maintained by Defendant which

specifically mention Plaintiff s name.

         RESPONSE:              Plaintiff was not an employee of Defendant FDC, therefore FDC
                                has no internalpersonnel file or documents requested above. Any
                                and all documents in the possession of Defendant FDC relating
                                to this matter are attached to this response.


         35. All documents Defendant relied upon or reviewed in making any decision to
discipline Plaintiff at any time during the entire course of Plaintiffs enployment with Defendant'

         RESPONSE:              Plaintiff was not employed with Defendant FDC. Any and all
                                non-privileged documents in the possession of Defendant FDC
                                relating to this matter are attached to this response.


         36.     A list of all documents which    are being witirheld from production by virtue of any

privilege of non-production or for any other reason (this list should identi$/ each document by its

name, date, author and recipient and specifr the reason for withholding it from production), If there

are documents responsive to any   ofthe foregoing requests which you refuse to produce, please define

or designate the documents in your response with sufficient particularity to allow Plaintiff to make

a   motion for a court order to require production of these documents'

         RESPONSE:              Not applicable
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 144 of 174




                                 CERTIFICATE OF SERWCE

       I HEREBY CERTIFY that a copy of the foregoing has been provided to the following by

Florida Courts E-Filing Porlal on this   \SOu,   of October, 2019:

 Adam Ellis                                       Richard C. McCrea, Jr.
 Marie A. Mattox, PA                              Catherine H. Molloy
 203 North Gadsden Steet                          Cayla M. Page
 Tallahassee, Florida 32301                       Greenberg Traurig, PA
 adam@mattoxla.!y.pom                             101 E. Kennedy Blvd,, Suite 1900
 michelle? (d.mattoxlaw. co m                     Tampa, Florida 33642
 i ervonie@mattoxlaw.com                          mcqear(d.stlaw.com
Attorneyfor Plaintiff                             molloyk@.gtlaw.com
                                                  pagec@gtlaw.com
                                                  Attorney for Defendants, MHM Health
                                                  Professionals, Inc. and MHM Health
                                                  Professionals, LLC




                                                     Florida Bal No. 015554
                                                     V/ADE, PALMER & SHOEMAKER, P.A.
                                                     14 N, Palafox Stteet
                                                     P,O. Box 13510
                                                     Pensacola, FL 32591-35 10
                                                     (8s0) 429-o7ss
                                                     Primary: npalmer@wpsla.wy_ers.com
                                                     Secondary: jboling@.wpslawyers.co-m
                                                     Secondary: cschreiner@rn psl_awyets.com
                                                     Attorney for Defendant, Florida Department
                                                     of Corrections
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 145 of 174

Filing # 97562608 E-Filed 1012112019 08:03:03 AM


                    IN THE CIRCUIT COURT OF THB SECOND JUDICIAL CIRCUIT'
                              IN AND FOR LBON COUNTY, FLORIDA

        CHRISTINA WORLEY,

                Plaintiff,

        v                                                              CASE NO.: 2019-CA-697

        FLORIDA DEPARTMENT OF CORRECTIONS,
        MHM HEALTH PROFESSIONALS, INC., and
        MHM HEALTH PROFESSIONALS, LLC,

                Defendants.


                             PLAINTIFF'S NOTICE OF TAKING DEPOSITIONS

         TO     Richard C. McCrea, Jr.
                Catherine H. Molloy
                Cayla M. Page
                GREENBERG TRAURIG, P.A.
                101 E. Kennedy Boulevard, Suite 1900
                Tampa, Florida 33602

                E. Nicole Palmer, Esq.
                l4 North Palafox Street
                PO Box 13510
                Pensacola, FL 3259 1 -3 5 1 0

                pLEASE TAKE NOTICE that the undersigned will take the depositions of the following

         persons pursuant to Rule 1.310, Florida Rules     of Civil Procedure, on February 6 and 7,2020

         beginning at the times listed below before a notary public or person authorized by law to take

         depositions in the State of Florida and/or the applicable state:

         Februarv 6.2020

         Deponent               Time

         Sarah Brus             9:00 a.m.
         Lisa Lynch             10:00 a.m.
         Victoria Love          11:00 a.m.
         LoriCook               1:00 p.m.
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 146 of 174




BrandiBlocker           2:00 p.m.
Kathleen Douin          3:00 p.m.
Tara Johnson            4:00 p.rn.
Location:       For the Record RePorting
                1500 Mahan Drive, # 140
                Tallahassee, FL 32308

Februarv 7.2020

Deponent                Time

Dr. John Lay            9:00 a.m.
Lisa Barton             10:00 a.m.
Mikel Heard-Corbett     1 1:00 a.m.

David Maddox            1:00 p.m.
Mitchell Brown          2:00 p.m.
Rodney   Tomlinson      3:00 p.m.
Location:       For the Record RePorting
                1500 Mahan Drive, # 140
                Tallahassee' FL 32308

         These depositions   will   be taken by oral examination before an officer duly authorizedby

law to take depositions, and are being taken for the purposes ofdiscovery, for use at trial, or both,

or for such other purposes as are permitted under the applicable and governing rules. You                are


hereby notified that plaintifPs counsels     will   independently audio-record the depositions separate

and apart from the recording created by the couft repofter. These depositions         will   continue from

day to day until completed. These depositions         will continue from   day to day until completed.

         In compliance with the Americans with Disabilities Act of 1990, you are hereby notified
         that if you require special accommodations due to a disability, contact Marie A. Mattox no
         later than seven (7) days prior to the date your appearance is required pursuant to this notice
         to insure that reasonable accommodations are available.

         PLEASE GOVERN YOURSELF ACCORDINGLY
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 147 of 174




                                          Respectfully submitted,


                                          /s/ Adam Ellis
                                          Adam Ellis [FBN 356281
                                          MAzuE A. MATTOX, P.A.
                                          203 Nofth Gadsden Street
                                          Tallahassee, Florida 32301
                                          Primary Email : adam@mattoxlaw.com
                                          Secondary Email : michelle@mattoxlaw.com
                                          (850) 3 83-4800 (telephone)
                                          (850) 383-4801 (facsimile)

                                          ATTORNEYS FOR PLAINTIFF

                                CERTIFICA      OF'SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished via
email on October 21" 2019 to:


       Richard C. McCrea, Jr.
       Catherine H. Molloy
       Cayla M. Page
       GREENBERG TRAURIG, P.A.
       101 E. Kennedy Boulevard, Suite 1900
       Tampa, Florida 33602

       E. Nicole Palmer, Esq.
       14 North Palafox Street
       PO Box 13510
       Pensacola, FL 32591-35 10
                                          s/ Adam Ellis
                                          Adam Ellis


cc:    For the Record
          Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 148 of 174

Filing # 9785737 6 E-Filed 1012512019 08:36:31 AM



                      IN THE CIRCUIT COURT OF TIIE SECOND JUDICIAL CIRCUIT
                                IN AND FOR LEON COUNTY, FLORIDA

          CHRISTINA WORLEY

                        Plaintiff,                                           CASE NO.:2019 CA 000697

         vs,

         FLORIDA DBPARTMENT OF CORRECTIONS,
         MHM HEALTH PROFESSIONALS, INC. and
         MHM HEALTH PROFESSIONALS, LLC

                        Defendants




                 THIS CAUSE HAVING come before the Court on Defendant, Florida Department of

          Conections'MotiontoDismiss Plaintiff       s   Complaint, andthe Courthaving consideredtheMotion,

          and being otherwise   fully advised by the Parties, finds:

                 1.     The parties stipulate to the transfer of venue in this matter. Defendant Florida

         Department of Correotions' request to transfer this civil action, Case No.: 20i9-CA-000697, to the

          Circuit Court in and for Washington County, pursuant to Rule 1.060 of the Fla. R. Civ. P. is

          therefore GRANTED

                 2.     Defendant, Florida Department of Corrections has waived its home venue privilege.

                 DONE AND ORDERED in Chambers, Tallahassee, Florida,             this 4 (    day of October,

          2019




          cc:    Nicole Palmer
                 Adam Ellis
                 Catherine Molloy
        Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 149 of 174

                                                             TFIE HONORABLE,
                                                           Gwpnr MAR.SHALL
                                      Clsru< oFTHE Cncutt Counr.lNn CoUPTRoLLER
                            Cr,r.:rrx <)r,   COUfrS. COUN'tv Coittl'tTtc)t.t.F:tt. Auut'rort'Tltl,:,\SUltl'Jt' IUi(:ollDlilr
                                        CIVIL CUSTOMER ASSISTANCE DIVISION




October 3.1, 2019


Washington County Clerk of Court and Comptroller
Attn Circuit Civil.
1293 Jackson Ave.
Chipley, FL32428

Re: Case# 2019 CA 000697 Christina Worley vs Dept. of Corrections

Dear Clerk:

In accordance with the order of this Court in the above-styled cause, enclosed is the
                                l* originai file or
                                                 Vcopies of the file
along with a certified. copy of the order of transfer. There is no filing fee associated with
this   case,

please sign below indicating receipt for tJ:e file and return a copy of the signed ietter to
this office,
Sincerely,                                                                          U,S. Postalservicei.
                                                                                    CENNTIED MAIL@ RECEIPT
                                                                                     DoQlestlc Mail       only
                                                                             JI
                                                                             Fq
                                                                             rr
Gwen Marsha.ll, Clerk & Comptroller
                                                                             E]
Serving the Citizens of Leon Coun ty                                               :ortlfl€d MailF€6
                                                                                                                             l0/9/
                                                                             -.o
                                                                             r! I                                                       /zot1
                                                                             EO
                                                                                   E   neurm   R*apt 0urlop$                        cAoao6q.7
                                                                             E E n*rm n*ctpt (ctocvdrtc) $                              Postmatk   -
BY                                                                           E ElC6dm6dMlnR6titddDstue.y S-                              Hers
                                                                             E EA"dll8lgBtwttoguird              S-
               ty Clerk                                                      E E Aduh slgrotm Resfrlctod b€tvory s
                                                                             lf
                                                                             trl Washington County Clerk           -    of Cou(   and
                                                                             r!
                                                                             E                        Conrptroller
                                                                                                Attn Circuit       - Civil
                                                                             IT
                                                                             rt                1293      Jackson     Ave.
                                                                             trt
                                                                             r!                Chipley,         FL32428
                                                                                                                                           loi lnSlrucuons


                                                \)?WW.   CLERK.LEON.FL.US
                                        . (FAMILY Lew) nxr: 4170 (CInculr Crvrl);
                      pHoNE: 850. 606.4150
                      Brr: 4110 (CouNrr CtvIl, Suell ClAtrus, LexoloRo Ter'rawr)
                     301Soutn MoNnon Srnrnt, #too'TaluHassrn, Ft.onloe' 32307
      Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 150 of 174

                                                       ,IHE HONORABLE
                                                   GwnN MensHALL
                                   CrsRK oF THE Cmcur Counr axo CoUpTRoLLER
                          ClertK or Counts. CouN'rv CotrtgtRoLlsR. Auon'olt. TRuAsLiRtilr. RrconDrR
                                     CIVIL CUSTOMER ASSISTANCE DIVISION




                                                                                             '                                            -ffi
                                                                  *-                -   -.                 ==:=:=;        :    i!



October 37, 2079


Washington County Clerk bf Court and Comptroller
Attn Circuit Civil
1293 Jackson Ave.
Chipley, FL 32428

Re: Case# 2019 CA 000697 Christina Worley vs Dept, of Corrections

Dear Clerk:

In accordance with the order of this Court in the above-styled cause, enclosed is the
                             11   original file   or
                                                dcopies of the file
along with a certified copy of the order of trdnsiei. There is no filing fee asSoiiated. with
this   case.

Please sign below indicating receipt for the file and return           a   capy of the signed letter to
this office.
Sincerely,
                                                                                                               l\9
                                                                                                   ! c-r       c!
                                                                                                   lIr-
                                                                                                   olT-- c€
                                                                                                   =Pi;                      .*E-
Gwen Marshall, Clerk & Comptroller
                                                                                                   C)J'r- =                         I i
                                                                                                   9ft:- <-
Serving the Citizens of Leon
                                                                                                  <*-r
                                                                                                   =E*
                                                                                                     jl? b
                                                                                                           a         '
                                                                                                                         #.-:
                                                                                                                         a


                                                                                                  -r
                                                                                                  j-3-:-                 f-*r'l
BY;
               eler.k*
                                                                                                           F
                                                                                                           -
                                                                                                 .sF,F ,Nt-"-
                                                                                                                         '-t
                                                                                                                         ffi
                                                                ?tce,.I.0                        -P:}g                   --                      J
                                                                                                                                                 I




                                                            l"-
                                      $flw\$(/.
                                                                              l)l.ll    Fl
                     pHoNE:850.606.4150 o (FAMlLyLev) rxt:4170 (Cmcult Cml);
                   sxr: 4110 (CouNrv Crvtl, SnaeI-l Clerus, LeNol,onu TnNen"r)
                  301Sourn MoNnoe STRrm, #t00. TellenAssEE, Fuorupe 3230L
         Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 151 of 174

Filing # 98591904 E-Filed lll09l2019 l0:05:40 AM


                              IN THE CIRCUIT COURT OF THE SECOND JUDIGIAL
                                CIRGUIT IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY,

                 Plaintiff,

        v                                                      Case No. 2019-GA-000697

         FLORIDA DEPARTMENT OF GORRECTIONS
         MHM HEALTH PROFESSIONALS, lNC., and
         MHM HEALTH PROFESSIONALS, LLC,

                 Defendants.


                           NOTICE OF SERVING DEFENDANT'S ANSWERS
                      AND OBJECTIONS TO SECOND SET OF INTERROGATORIES

                 Defendant MHM Health Professionals, LLC hereby gives notice of serving its

        Answers and Objections to Plaintiff's Second Set of lnterrogatories.

                                                        Respectfully subm itted,

                                                        /s/Catherine H.     lov
                                                        Richard C.  McCrea,   Jr.
                                                        Florida Bar No.351539
                                                        Email : mccrear@gtlaw.com
                                                        Catherine H. Molloy
                                                        Florida Bar No.33500
                                                        Email : molloyk@gtlaw.com
                                                        Cayla M. Page
                                                        Florida Bar No. 1003487
                                                        Email: pagec@gtlaw.com
                                                        GREENBERG TRAURIG, P.A.
                                                        101 E. Kennedy Boulevard, Suite 1900
                                                        Tampa, Florida 33602
                                                        (813) 318-5700 - Telephone
                                                        (813) 318-5900 - Facsimile
                                                        Attorneys for Defendant MHM Health
                                                         Professionals, LLC




         ACTTVE 44711305v1
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 152 of 174




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November          8,2019, I electronically filed the foregoing

document with the Clerk of the Court by using the E-Filing Portal, which will send a notice

electronically to:

                                    Adam Ellis, Esq.
                                  Marie A. Mattox, P.A.
                               203 North Gadsden Street
                               Tallahassee, Florida 32301
                                 ad   am @ r0-attoxlaw. ggfn
                                iervon ie@ m attoxkluLco m
                               nlghel le2 @fl attoxlaw" com


                                                   /s/Catherine H. Moll OV
                                                          Attorney




                                               2
ACTIVE 44711305v1
                              Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 153 of 174



I
T
                                                                     r!--:".,.-
                                                                                         ltbt:    Ir
t                                                                                        *_i
                       .t




     r   Complets items 1,2, and S.                                                 Fr
     r   F" -' vour namg and addrBse on thE reuErEE                                 x                                                              EI Agent
                                                                                                                                                   E
         ug rr,at wB can retum the cud to      you.              ry,               -8.
                                                                                                                                                   Addressee

     r                                                                                                                                     G. Date of Deliuery
         Athch this card to the back of the rnailFlece,
         or on the front if      permib.                                                           I-*                                        -t   f-l?
                                                                I                      D. ls delfuery addrcss different ftarn Ftem t?                   Yes
         Washington County Clerk of Court and                   i
                                                                 I                               lf YES, enter delivery address belo,'nl           EI No
                     Cornptroller
                  Attrr Circuit Civil
                      1293 Jackson Are"
                                                                                                       $$ffsliffit'+$F
                     Chipley, FL 32428                                                                                                       t
                                                                                  g,         Tlpe                                   tr ftilotiUMailEtmress@
                                                                                  trf,dultBl$dlre                                   u HESffid llallm
          illlltil illillllltililllllt ill
         s5s0 s402 2296 6225 585S 31
                                             lll il ilril 1r                      tridultSlgt?aftrle
                                                                              EtGeilifred MEil@
                                                                              U Gefifled litall
                                                                                                                             IJ
                                                                                                                             -$
                                                                                                                                  *-El
                                                                                                                                                       Mail Hestricted

                                                                                                                                                           for
     a.olq A OoO                                                                                                                    tl Slgnatrm Gonfl rmatbnru
                                                                              E
    J.*Artlcle_Nt urnFefllralrF&r_tlgnisrvfcnlnfie.0 i I   I   tfI   r                                                              tr   Signailffo Gontrrnalion

            ?[],1 n?nu t][t] [ EThu ?ItI                                                                                                 ReshlcEd Deliitery


                                                                                                                                  Domestic Return RecelPt
    i Ps Form 3811,    July 20tE PsN zcs0*$2-000€058                                                                                                                     :
          Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 154 of 174

Filing # 101802819 E-Filed 01116,2020 04:52:34 PM



                   IN TI{E CIRCUIT COURT OF THE SECOND JUDICIAL CIRCUIT
                              IN AND FOR LEON COUNTY, FLORIDA

        CHRISTINA WORLEY

                       Plaintiff,                                      CASE NO.: 2019 CA 000697

        VS,


        FLORIDA DEPARTMENT OF CORRECTIONS,
        MHM HEALTH PROFESSIONALS,INC. and
        MHM HEALTH PROFESSIONALS, LLC

                       Defendants.

                                          REO{IEST rOR COPIE$

               Defendant, FLORIDA DEPARTMENT OF CORRECTIONS, by and through its undersigned

        counsel, andpulsuanttoRule 1.351, FloridaRules of CivilProcedure, requeststhatPlaintiff furnish

        copies of the following:



               1       PlaintifFs Answers to Defendant Centurion of Florida, LLC's First Set of
                       Interrogatories.

                                                     *r*{.
     Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 155 of 174




                                        CERTITICATE OF SERVIC..E

          I lm,REBY CERTIFY that a oopy of the foregoing has been providecl to the following by

Florida Courts E-Filing Portal on        this$   day   of                        2420:


 Adam Hllis                                             Richard C. McCre4 Jr.
 Marie A. Mattox, PA                                    Catherine H. Molloy
 203 Nortl Gadsden Street                               Cayla M. Page
 Tallahassee, Florida 3230 |                            Greenberg Traurig, PA
 adam@mattoxlarv.com                                    101 E. Kennedy Blvd., Suite 1900
 mi che   II   e2   @matt ox law*co m                   Tampa, Florida 33602
 i   ervonie(Emattoxlaw. com                            mccrear@stlaw,corn
Attorneyfor Plaintiff                                   mollovk6stlaw,com
                                                        oasecfDstlaw.com
                                                        ramosl@.stlaw.com
                                                        FLService@gflaw.com
                                                        Attorney for Defendants, MHM Health
                                                        Professionals, Inc. and MHM tlealth
                                                        Professionals, LLC




                                                            E.
                                                            Florida Bar:No, 015554
                                                            WADE, PALMER & SHOEMAKER, P,A,
                                                            14 N, Palafox Street
                                                            P.O. Box 13510
                                                            Pensacola, FL 3259 l -35 l0
                                                            (8s0) 42e-075s
                                                            nnal mer@wuslawvers, com
                                                            i   bol ins.@\aalslawvers.com
                                                            cschreinerfdwoslawvers. com
                                                            Attrsrney .for Defendant, Florida Department
                                                            of Corrections
         Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 156 of 174

Filing # 102738503 E-Filed 0210412020 0349:22PM


                            IN THE CIRCUIT COURT OF THE SECOND JUDICIAL
                              CIRCUIT IN AND FOR LEON GOUNTY, FLORIDA

        CHRISTINA WORLEY,

               Plaintiff,

        v                                                         Case No. 2019-CA-000697

        FLORIDA DEPARTMENT OF
        CORRECTIONS and CENTURION
        OF FLORIDA, LLC

                Defendants
                                                      I

                       DEFENDANT MHM HEALTH PROFESSIONALS' LLC'S
                  NOTICE OF SERVICE OF AMENDED VERIFIED RESPONSES AND
                  OBJECTIONS TO PLAINTIFF'S FIRST SET OF INTERROGATORIES

                pLEASE TAKE NOTICE that the original and a copy of Defendant MHM Health

        Professionals, LLC's Amended Verified Responses and Objections to Plaintiff's First Set

        of lnterrogatories has been served by email and by U.S. mail this 4th day of February,

        2020 upon:

                                                     Adam Ellis
                                           Marie A. Mattox, P.A.
                                       203 North Gadsden Street
                                       Tallahassee, Florida 32301
                                          marie(Omattoxlaw.com
                                        njchelle@matte<law.com
                                        marlene@mattoxlaw.com
                                          adam@mattoxlaw.com
                                        ie rv g tlt e @ m attgilaw. qgF
                                       emerson (Omattoxlaw.com




        ACTIVE 48646249v1
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 157 of 174




                             E. Nicole Palmer
                      Wade, Palmer & Shoemaker, P.A
                          14 North Palafox Street
                             P.O. Box 13510
                         Pensacola, Florida 32591
                         n palmer@wpslawve_rs.com
                        csph rei ner@wpslawvers.com
                           bolin s@w0. slglvvers. com
                             i




                                          Respectfully su bm itted,

                                          /s/Catherine H. Mollov
                                          Richard C. McCrea, Jr.
                                          Florida Bar No.351539
                                          Email : mccrear@gtlaw.com
                                          Catherine H. Molloy
                                          Florida Bar No. 33500
                                          Email : molloyk@gtlaw.com
                                          Cayla M. Page
                                          Florida Bar No. 1003487
                                          Email: pagec@gtlaw.com
                                          GREENBERG TRAURIG, P.A.
                                          101 E. Kennedy Boulevard, Suite 1900
                                          Tampa, Florida 33602
                                          (81 3) 31 8-5700 - Telephone
                                          (81 3) 31 8-5900 - Facsimile
                                          Attorneys for Defe nd ant




ACTIVE 48646249v1
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 158 of 174
Filing # 104468940 E-Filed 03/06/2020 12:08:16 PM


                               IN THE CIRCUIT COURT OF THE FOURTEENTH JUDTCIAL
                                CIRCUIT IN AND FOR WASHINGTON COUNTY, FLORIDA


          CHRISTINA WORLEY,

                    Plaintiff,

          v                                                               Case No. 2019-CA-000201

          MHM HEALTH PROFESSIONALS, INC.,
          and MHM HEALTH PROFESSIONALS, LLC,

                   Defendants.
                                                              I

                                       NOTICE OF FILING NOTICE OF REMOVAL
                                      TO THE U ITED STATES DIS      COURT

                   To          Lora C. Bell
                               Clerk of the Circuit Court & Comptroller
                               293 Jackson Avenue, Suite 101
                               Chipley, FL

                   PLEASE TAKE NOTICE that on March                    6, 2020, Defendant        MHM Health
         Professionals, LLC f/k/a MHM Health Professionals, lnc. ("MHMHp")1 filed a Notice of

         Removal in the United States District Court for the Northern District of Florida, Panama

         city Division. A copy of the Notice of Removal is attached as Exhibit 1.

                                                                  Respectfu lly subm itted,

                                                                  /s/Catherine H.    llov
                                                                  Richard C. McCrea, Jr.
                                                                  Florida Bar No. 351539
                                                                  Email : mccrear@gtlaw. com
                                                                  Catherine H. Molloy
                                                                  Florida Bar No. 33500
                                                                  Email: molloyk@gtlaw.com
                                                                  Cayla M. Page
                                                                  Florida Bar No. 1003487
                                                                  Email: pagec@gtlaw.com
                                                                  GREENBERG TRAURIG, P.A
         1   MHMHP was converted from a corporation to a limited liability company effective December g1,2O1B

         ACTM     48925771v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 159 of 174



                                                  101 E. Kennedy Boulevard, Suite 1900
                                                  Tampa, Florida 33602
                                                  (813) 318-5700 - Telephone
                                                  (813) 318-5900 - Facsimile
                                                  Attomeys for Defendant MHM Health
                                                  Professionals, LLC


                              CERTIFICA          OF SERVICE

         I HEREBY CERTIFY that on March 6, 2020, I electronically filed the foregoing
document with the Clerk of the Court by using the E-Filing Portal, which will send a notice

electronically to:

                                     Adam Ellis, Esq.
                                   Marie A. Mattox, P.A.
                               203 North Gadsden Street
                               Tallahassee, Florida 32301
                                  adam@mattoxlaw.com
                                iervo n ie@ mattoxlaw. com
                               m iche le2 @ mattoxlaw. com
                                         I




                                E. Nicole Palmer, Esq.
                           Wade, Palmer & Shoemaker, P.A.
                                 14 N. Palafox Street
                             Pensacola, FL 32591 -351 0
                             npalmer@wpslawvers. com
                               bo n g @wps lawyers. com
                                i   Ii


                            csch rei ne r@wpslawyers. com

                                                  ,/s/Catherine H. Mollov
                                                                Attorney




                                             )
ACTIVE 48925771v1
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 160 of 174
Filing # 104468940 E-Filed 03/06/2020 12:08:16 PM




                                      E        t   ITl
    Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 161 of 174




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF FLORIDA
                               PANAMA CITY DIVISION

CHRISTINA WORLEY,

         Plaintiff,

V                                                      CASE NO.

MHM HEALTH PROFESSIONALS, INC.
and MHM HEALTH PROFESSIONALS, LLC

         Defendants.


                                  NOTICE OF REMOVAL

         Defendant MHM Health Professionals, LLC                           f   lkla MHM      Health

Professionals, lnc. ("MHMHP"),1 by and through its undersigned counsel,

hereby gives notice of the removal of the above-styled action to the United

States District Court for the Northern District of Florida, Panama City

Division, and states as follows:

                                                  t.

                                            RODUCTI

        1.          This action is being removed pursuant to 28 U.S.C. g 1441(a)

and (b) and 28 U.S.C. $ 1332(a).




t MHMHP was converted from a corporation to a limited liability
                                                                company effective December g1,2O1A

ACTIVE 48927771v1
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 162 of 174




          2.   On March 21, 2019, Plaintitf Christina Worley ("Worley") filed a

Complaint in the Circuit Court of the Second Judicial Circuit in and for Leon

County, Florida. The case was style d Christina Worley v. Florida Department

of Corrections and Centurion of Florida, LLC, Case No. 1g-cA-000697.

          3.   On August 29, 2019, Worley filed Plaintiff's First Amended
Complaint amending the parties to include MHM Health Professionals, lnc.

and MHM Health Professionals, LLC and removing Centurion of Florida,

LLC.

         4.    On October 25,2019, the case was transferred to the Fourteenth

Judicial Circuit in and for Washington County, Florida and assigned Case

No. 2019-CA-201, styled Christina Worley v. Florida Department of
Corrections, MHM Health Professio nals,             lnc. and MHM Health
Professionals, LLC.

         5.    Worley alleges violations    of   Florida's Public and Private
Whistleblower Acts,       SS 112.3187 and 448.101, Florida            Sfafufes,

respectively. Worley also alleges gender discrimination and retaliation      in

violation of the Florida Civil Rights Act ("FCRA"), Chapter 7G0, Florida

Sfafufes.

         6.    On September 13, 2019, Worley served Plaintiff's        Verified

Answers to Defendant's First Set of lnterrogatories.

                                        2
ACTTVE   48927771v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 163 of 174




             7.   On February 18,2020, Worley filed Plaintiff's Notice of Voluntary

 Dismissal with Prejudice, voluntarily dismissing all claims against Defendant

 Florida Department of Corrections.2

                                                      il.

                               PREREQUISITES TO REMOVAL

          L       Written notice of the filing of this Notice of Removal has been

given to all parties in this action, and a copy of the Notice of Removal will be

filed promptly with the Clerk of Circuit Court of the Foufteenth Judicial Circuit

in and for Washington County, Florida.

          9.      A true and legible copy of all process, preadings, orders, and
other papers or exhibits of every kind on file in the Circuit Court Action is

attached as Composite Exhibit "A."

                                                     ilr.

                                                 VENUE

         10.      Venue is proper in this Court because this action is being

removed from Washington County Circuit Court which lies within the




2 Pursuant
           to Florida Rule of Civil Procedure 1.420, a plaintiff dismiss his/her/its claims "without order of
court (A) before trial by serving, or during trial by stating on the record, a notice of dismissal at any time
before a hearing on motion for summary judgment, or if none is served or if the motion is denied, before
retirement of the jury in a case tried before a jury or before submission of a nonjury case to the court for
decision."
                                                      3
ACTIVE   4B927771v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 164 of 174




 Northern District of Florida, Panama City Division. See 28 U.S.C. gg 1a 1(a)

 and 1 aa6@).

                                             lv.

                                DIVERSITY J URISDICTION

         11   .     This Court has diversity jurisdiction pursuant to 28 U.S.C. S 1332

 because this is a civil action in which the amount in controversy exceeds

$75,000, exclusive of interest and costs, and is between citizens of different

states. Therefore, the Court has originaljurisdiction over this action pursuant

to 28 U.S,C. S 1332.

                                             V.

                                 DIVE    ITY CITIZENSHIP

         12.        Under 28   u.s.c. S 1441(b), a defendant may only remove an
action from state court to federal court if the federal court would possess

original jurisdiction over the subject matter. ln the case at bar, the source of

original jurisdiction is 28 U.S.C. S 1332, which grants federal district courts

jurisdiction over "all civil actions where the matter in controversy exceeds the

sum or value of $75,000.00, exclusive of interest and costs, and                    is

between... citizens of different states."




                                             4
ACTIVE 48927771v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 165 of 174




          13.       Plaintiff is domiciled in Florida. See First Amd. Compl. at fl    3.

          14.       MHMHP is a Delaware limited liability company with its principal

 place     of business where its officers direct, control, and coordinate                  its

 activities at 1593 Spring Hill Rd., Suite 610, Vienna, Virginia. MHM Services,

 lnc. is the sole member of MHMHP. MHM Services, Inc. is a Delaware

corporation with its principal place              of business where its officers    direct,

control, and coordinate its activities at 7700 Forsyth Boulevard, St. Louis,

Missouri. See Exhibit           "8" at 1l1l 4, S and 6.
                                              vt.

                               AMOUNT IN C ONTROVERSY

          15.       Plaintiff seeks legal and equitable relief including but not limited

to, compensation for lost wages and benefits, attorneys' fees and costs, and

injunctive relief. See First Amd. Compl. at 111138, 48, 55. Plaintiff also alleges

that the damages are continuing and permanent. See First Amd. Compl. at

1|fl   48 and 55.

         16. As noted above, on september 13, 2019, worrey served
Plaintiff's Verified Answers          to   Defendant's First Set     of   lnterrogatories.

Plaintiff alleged that her lost wages, at that time, totaled $g1,250.00.

Moreover, Plaintiff also alleged that she intended to work "lO more years"

totaling $650,000. See Exhibit             "c."    Worley's discovery responses satisfy

                                               5
ACTIVE 48927771v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 166 of 174




 the amount in controversy required for removal based on diversity of
jurisdiction

         17.        28 U.S.C. S 1446 (b) provides, in pertinent part:

         The notice of removal of a civil action or proceeding shall be
         filed within thirty days after receipt by the defendant, through
         service or otherwise, of a copy of the initial pleading setting
         forth the claim for relief upon which such action or proceeding
         is based, or within thirty days after the service of summons
         upon the defendant if such initial pleading has then been filed
         in court and is not required to be served on the defendant,
         whichever period is shorter.

         lf the case stated by the initial pleading is not removable,       a
         notice of removal may be filed within thirty days after receipt by
         the defendant, through service or othenrvise, of a copy of an
         amended pleading, motion, order or other paper from which it
         may first be ascertained that the case is one which is or has
         become removable, except that a case may not be removed on
         the basis of jurisdiction conferred by section 1332 of this tifle
         more than 1 year after commencement of the action.

         18.        This action became removable on February 18, 2O2O when

complete diversity was established as a result of the dismissal of Defendant

Florida Department of Corrections. See Exhibit ,,D.,'

         19.        Further, this removal is "within thirty days after receipt by the

defendant ,.. of an amended pleading, motion, order orother paper from

which it may first be asceftained that the case is one which is or has become

removable" and from which MHMHP first "ascertained that the case is one

which ... has become removable." 28 U.S.C. S 1446 (b).

                                             o
ACTIVE 48927771v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 167 of 174




         WHEREFORE, Defendant MHM Health Professionals, LLC f/k/a MHM

 Health Professionals, lnc. removes the above-styled action now pending

 against it in the Circuit Court of the Fourteenth Judicial Circuit in and for

 Washington County, Florida, to the United States District Court for the

 Northern District of Florida, Panama City Division.

                                          Respectfu lly su bmitted,

                                          /s/Catherine H. Mollov
                                           Richard C. McCrea, Jr.
                                          Florida Bar No. 351539
                                          Email: mccrear@gtlaw.com
                                          Catherine H. Molloy
                                          Florida Bar No. 33500
                                          Email: molloyk@gtlaw.com
                                          Cayla M. Page
                                          Florida Bar No. 1003487
                                          Email: pagec@gtlaw.com
                                          GREENBERG TRAURIG, P.A.
                                          101 E. Kennedy Boulevard
                                          Suite 1900
                                          Tampa, Florida 33602
                                          (813) 318-5700 - Telephone
                                          (813) 318-5900 - Facsimile
                                          Attorneys for Defe nd ant




                                      7
ACTIVE 48927771v1
  Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 168 of 174




                         CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on March 6,         2O2O     the foregoing document
 was sent electronically to:

                                Adam Ellis, Esq.
                              Marie A. Mattox, P.A.
                          203 North Gadsden Street
                          Tallahassee, Florida 32301
                             adam @mattoxla .com
                           iervo n ie@ mattoxlaw. com
                          m    ichel le2@ mattoxlaw. co m

                            E. Nicole Palmer, Esq.
                      Wade, Palmer & Shoemaker, p.A
                              14 N. Palafox Street
                        Pensacola, FL 32591-35l 0
                        n pa mer@wpslawyers. com
                                I


                         i bol i nq @wpslawyers. com

                       csch reiner@wpslawvers. com

                                       /s/Cath    ne H. Mollov
                                                   Attorney




                                         8
ACTIVE 48927771v1
Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 169 of 174




             COMPOSITE E                      I    ITA
            Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 170 of 174

Filing # 86796279 E-Filed 03/2112019 l1:50:52 PM

  FORM 1.997 . CIVIL GOVER SHEET

  The civil cover sheet and the information contained in it neither replace nor supplement the filing and service of pleadings
  or other documents as required by law. This form must be filed by the plaintiff or petitioner for the use of the Clerk of
  Court for the purpose of reporting judicial workload data pursuant to section 25.075, Florida Statutes. (See instructions for
  completion,)


       I.               CASE SryLE
                                               IN THE CIRCUIT COURT OF THE     SECOND         JUDICIAL CIRCUIT,
                                                    IN AND FOR   LEON    COUNTY, FLORIDA



                                                                           Case No.       2019 CA 000697
                                                                           Judge
  CHRISTINA WORLEY
   Plaintiff
                    VS.
  FLORIDA DEPARTMENT OF CORRECTIONS. CENTURION OF FLORIDA LLC
  Defendant


       II.           TYPE OF CASE

                                                                                      n   Non-homesteadresidentialforeclosure
               fl Condominium                                                             $250,00 or more
               EI Contracts and indebtedness                                          n   Other real property actions $0 - $50,000
               fl Eminent domain                                                      n   Other real property actions $50,001 - $249,999
               n  Auto negligence                                                     -   Other real property actions $250,000 or more
               n  Negligence - other
                    n   Business governance                                       n       Professionalmalpractice
                    !   Business torts                                                      n      Malpractice   - business
                    n     Environmentalffoxictort                                           n      Malpractice   - medical
                    !    Third party indemnification                                        n      Malpractice   - other professional
                    !    Construction defect                                      X       Other
                    n    Mass tort                                                          n      AntitrusUTradeRegulation
                    n    Negligent security                                                 n      Business Transaction
                    !    Nursing home negligence                                            n      Circuit Civil - Not Applicable
                    n    Premises liability - commercial                                    n      Constitutionalchallenge-statuteor
                                                                                                   ordinance
                    n    Premises liability - residential
                                                                                            tr     Constitutionalchallenge-proposed
               E    Products liability
                                                                                                   amendment
               n    Real Property/Mortgage foreclosure
                                                                                            n      Corporate Trusts
                    D    Commercial foreclosure $0 - $50,000
                                                                                            X      Discrimination-employmentorother
                    n    Commercial foreclosure $50,001 - $249,999
                                                                                            n      lnsurance claims
                    n    Commercial foreclosure $250,000 or more
                                                                                            n      lntellectual property
                    I    Homestead residential foreclosure $0 - 50,000
                                                                                            n      Libel/Slander
                    n    Homestead residential foreclosure $50,001 -
                                                                                            !      Shareholder derivative action
                         $249,999
                    !    Homestead residential foreclosure $250,000 or
                                                                                            !      Securitieslitigation
                         more                                                               n     Trade secrets
                    I    Non-homestead residential foreclosure $0 -                         !     Trust litigation
                         $50,000
                    n     Non-homesteadresidentialforeclosure
                          $s0,001 - $249,999
      Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 171 of 174




                                                       GOMPLEX BUSINESS COURT

        This action is appropriate for assignment to Complex Business Court as delineated and mandated by the
        Administrative Order. Yes n No E


        1il.      REMEDIES SOUGHT (check allthat appty):
                      X Monetary;
                      X Non-monetary declaratory or injunctive relief;
                      X Punitive

        IV      NUMBER OF CAU$ES OF ACTION:                 (    )
                (Specify)


                1

        V.      IS THIS CASE A CLASS ACTION LAWSUIT?
                     n    Yes
                     XNo
        VI      HAS NOTICE OF ANY KNOWN RELATED CASE BEEN FILED?
                     XNo
                     n    Yes   -   lf "yes" list all related cases by name, case number and court:




        vlt.    IS JURY TRIAL DEMANDED IN COMPLAINT?
                     X Yes
                     !No


I CERTIFY that the information I have provided in this cover sheet is accurate to the best of my knowledge and belief, and
that I have read and will comply with the requirements of Florida Rule of Judicial Administratio n Z.+Zs.

Signature s/ Marie A Mattox             FL Bar No.: 739685
          Attorney or party                                                     (Bar number, if attorney)

        Marie A   Mattox              03/21/2019
                (Type or print name)                                               Date
         Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 172 of 174

Filing # 8679627 9 E-Filed 032112019 1 1:50:52 PM



                                                               IN THE CIRCUIT COURT OF THE
                                                               SECOND JUDICIAL CIRCUIT IN AND
                                                               FOR LBON COUNTY, FLORIDA

        CHRISTINA WORLEY,                                      CASE NO: 19-CA- 2019 CA 000697
                                                               FLORIDA BAR NO. 0739685
                Plaintiff,

        v.

        FLORIDA DEPARTMENT OF
        CORRECTIONS and CENTURION OF'
        FLORIDA,LLC,

                Defendants.



                                                      COMPLAINT

                Plaintiff, CHRISTINA WORLEY, sues Defendant, FLORIDA DEPARTMENT OF

        CORRECTIONS and CENTUzuON OF FLORIDA, LLC, and alleges as follows:

                                            NATURE OF THE ACTION

                L       This action is pursuant to $ 1 12.3187, Florida Statutes (Florida's Public Ernployee

        Whistleblower Act), $ 448.101 et seq., Florida Statutes (Florida's Private Employee

        Whistleblower Act), and Chapter 760, Florida Statutes.

                2.      This is an action for damages in excess of Fifteen-Thousand ($15,000.00) Dollars,

        exclusive of attorney's fees and costs.

                                                         PARTIES

                3.      At all times material hereto, Plaintiff, CHRISTINA WORLEY,       has been a resident

        of the State of Florida and was employed by Defendant, Plaintiff is a member of a protected class

        because of her gender and because she reported unlawful conduct and was subjected to retaliation

        thereafter. Accordingly, Plaintiff is sui   juris.
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 173 of 174




        4.      At all times material hereto, Defendant, FLORIDA DEPARTMENT OF

CORRECTIONS ("Defendant DOC"), has been organized and existing under the laws of the

State of Florida.   At all times pcrtinent to this action, Dcfendant   has been an "employer" as that

term is used under the applicable laws identified above, Def'endant was Plaintifl's employer as it

relates to these claims.

        5.      At all times material hereto, Def'endant, CENTURION OF FLORIDA, LLC

("Defendant Centurion"), has been organized and existing under the laws of the State of Florida.

At all times pertinent to this action, Defendant has been an "employer" as that term is used under

the applicable laws identified above. Defendant was Plaintiff s employer as it relates to these

claims. Def'endant Centurion entered into a contractual agreement with Defendant DOC to

provide comprehensive health care services.

                                    CONDITIONS PRECEDENT

       6.      Plaintiff has satisfied all conditions precedent to bringing this action in that

Plaintiff filed a charge of discrimination with the Florida Commission on Human Relations and

with the EEOC. This action is timely filed thereafter.

                           STATEMENT OF THE ULTIMATE F'ACTS

       7.      Plaintiff began her emplolment with Defendants DOC and Centurion in May 2016

and held the position of Registered Nurse at Defendant DOC's Northwest Florida Reception

Center at the time of her wrongful termination on December 29,2077,

       8.      Plaintiff was subjected to   a hostile   work environment, disparate treatment,

different terms and conditions of employment, and was held to a different standard because of her

gender (female) and was the    victim of retaliation after her reporting. Moreover, Plaintiff reported

Defendants' actual or suspected violations of laws, rules andlor regulations ancVor malfeasance,




                                                    2
 Case 5:20-cv-00076-TKW-MJF Document 1-1 Filed 03/06/20 Page 174 of 174




misfeasance, and gross rnisconduct and was subject to further retaliation leading up to her

wrongful termination.

          9,      The mistreatment came at the hands of specifically but not limited to Director   of

Nursing ("DON") Brandi Blocker, Health Services Administrator Tara Johnson, and Human

Resource Direction Sara Brus.

          10.    In July 20IT,PIarntiff reported to DON Blocker that an inmate was not receiving

appropriate medical care given thc severity of his medical condition, Plaintiff subsequently filed a

complaint with Defendant reporting the actual and/or suspected violations of laws, rules and/or

re   gulations andl ot misfeasance, malfeasance, andlor gross misconduct.

          11.    Specifically, in or around June 2017 , an inmate housed with Defendant was sent to

an outside hospital and placed on   life support, On .lune 76,2017, Defendant was notified that said

inmate would not be transferred back to Defendant, but rather a separate DOC facility that was

more equipped to handle the inmate's medical conditions. However, on June 17,2017, Plaintiff

was notified by DON Blocker that said inmate would be returning to Defendant's care at the

same institution. As such, Plaintiff and her co-workers attempted to get all patient supplies

needed for this inmate's medical condition; however, Defendant did not have the appropriate

supplies available. Plaintiff subsequently reported to DON Blocker that Defendant, at the existing

facility, would not be able to adequately care for this inmate. Nevertheless, Defendant accepted

the inmate back even without the proper medical supplies and equipment,

          12,    Upon the inmate's arrival back at the facility, RN Bahillo assessed the patient and

again determined that Defendant did not have the adequate equipment or staff to appropriately

care for the inmate. Nevertheless, Dr. Lay, who had never seen nor medically treated the patient,

called RN Bahillo and stated that Defendant would accept the inmate. The following Monday, the

inmate died after suffering from an elevated temperature with no IV pain medication and/or

                                                   3
